Exhibit 10.3
 
EXECUTION COPY
CREDIT AGREEMENT
Dated as of January 15, 2009
among
A.C. MOORE INCORPORATED,
as the Lead Borrower
and
THE OTHER BORROWERS PARTY HERETO
and
THE GUARANTORS PARTY HERETO
and
WELLS FARGO RETAIL FINANCE, LLC,
as Administrative Agent, Collateral Agent and Swing Line Lender
and
THE OTHER LENDERS PARTY HERETO
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
 
       
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    42  
1.03 Accounting Terms
    43  
1.04 Rounding
    43  
1.05 Times of Day
    43  
1.06 Letter of Credit Amounts
    43  
1.07 Currency Equivalents Generally
    44  
 
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    44  
 
       
2.01 Committed Loans; Reserves
    44  
2.02 Borrowings, Conversions and Continuations of Committed Loans
    46  
2.03 Letters of Credit
    48  
2.04 Swing Line Loans
    55  
2.05 Prepayments
    58  
2.06 Termination or Reduction of Commitments
    59  
2.07 Repayment of Loans
    60  
2.08 Interest
    60  
2.09 Fees
    60  
2.10 Computation of Interest and Fees
    61  
2.11 Evidence of Debt
    61  
2.12 Payments Generally; Administrative Agent’s Clawback
    62  
2.13 Sharing of Payments by Lenders
    63  
2.14 Settlement Amongst Lenders
    64  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
    64  
 
       
3.01 Taxes
    64  
3.02 Illegality
    66  
3.03 Inability to Determine Rates
    66  
3.04 Increased Costs; Reserves on LIBO Rate Loans
    67  
3.05 Compensation for Losses
    68  
3.06 Mitigation Obligations; Replacement of Lenders
    69  
3.07 Survival
    69  
3.08 Designation of Lead Borrower as Borrowers’ Agent
    69  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    70  
 
       
4.01 Conditions of Initial Credit Extension
    70  
4.02 Conditions to all Credit Extensions
    73  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    74  
 
       
5.01 Existence, Qualification and Power
    74  
5.02 Authorization; No Contravention
    74  
5.03 Governmental Authorization; Other Consents
    75  
5.04 Binding Effect
    75  

 

(i)



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
5.05 Financial Statements; No Material Adverse Effect
    75  
5.06 Litigation
    76  
5.07 No Default
    76  
5.08 Ownership of Property; Liens
    76  
5.09 Environmental Compliance
    77  
5.10 Insurance
    78  
5.11 Taxes
    78  
5.12 ERISA Compliance
    78  
5.13 Subsidiaries; Equity Interests
    79  
5.14 Margin Regulations; Investment Company Act
    79  
5.15 Disclosure
    79  
5.16 Compliance with Laws
    80  
5.17 Intellectual Property; Licenses, Etc.
    80  
5.18 Labor Matters
    80  
5.19 Security Documents
    81  
5.20 Solvency
    82  
5.21 Deposit Accounts; Credit Card Arrangements
    82  
5.22 Brokers
    82  
5.23 Customer and Trade Relations
    82  
5.24 Material Contracts
    82  
5.25 Casualty
    82  
5.26 Anti-Terrorism Laws
    83  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    84  
 
       
6.01 Financial Statements
    84  
6.02 Certificates; Other Information
    85  
6.03 Notices
    87  
6.04 Payment of Obligations
    88  
6.05 Preservation of Existence, Etc.
    88  
6.06 Maintenance of Properties
    89  
6.07 Maintenance of Insurance
    89  
6.08 Compliance with Laws
    90  
6.09 Books and Records; Accountants
    90  
6.10 Inspection Rights
    91  
6.11 Use of Proceeds
    92  
6.12 Additional Loan Parties
    92  
6.13 Cash Management
    92  
6.14 Information Regarding the Collateral
    94  
6.15 Physical Inventories
    95  
6.16 Environmental Laws
    95  
6.17 Further Assurances
    96  
6.18 Compliance with Terms of Leaseholds
    96  
6.19 Material Contracts
    97  
6.20 ERISA
    97  
6.21 Stock Ledger System
    98  
6.22 Urban Renewal
    98  
6.23 Post-Closing
    98  

 

(ii)



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
ARTICLE VII NEGATIVE COVENANTS
    99  
 
       
7.01 Liens
    99  
7.02 Investments
    99  
7.03 Indebtedness; Disqualified Stock
    99  
7.04 Fundamental Changes
    99  
7.05 Dispositions
    100  
7.06 Restricted Payments
    101  
7.07 Prepayments of Indebtedness
    102  
7.08 Change in Nature of Business
    102  
7.09 Transactions with Affiliates
    102  
7.10 Burdensome Agreements
    102  
7.11 Use of Proceeds
    103  
7.12 Amendment of Material Documents
    103  
7.13 Corporate Name; Fiscal Year
    103  
7.14 Deposit Accounts; Blocked Accounts; Credit Card Processors
    103  
7.15 Consignments
    103  
7.16 Inventory Book Value
    104  
7.17 Minimum Availability. Permit Availability at any time to be less than an
amount equal to 10% of the then applicable Loan Cap
    104  
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    104  
 
       
8.01 Events of Default
    104  
8.02 Remedies Upon Event of Default
    107  
8.03 Application of Funds
    108  
 
       
ARTICLE IX ADMINISTRATIVE AGENT
    109  
 
       
9.01 Appointment and Authority
    109  
9.02 Rights as a Lender
    109  
9.03 Exculpatory Provisions
    110  
9.04 Reliance by Agents
    111  
9.05 Delegation of Duties
    111  
9.06 Resignation of Agents
    111  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    112  
9.08 Administrative Agent May File Proofs of Claim
    112  
9.09 Collateral and Guaranty Matters
    113  
9.10 Notice of Transfer
    113  
9.11 Reports and Financial Statements
    114  
9.12 Agency for Perfection
    114  
9.13 Indemnification of Agents
    114  
9.14 Relation among Lenders
    115  
9.15 Defaulting Lender
    115  
 
       
ARTICLE X MISCELLANEOUS
    116  
 
       
10.01 Amendments, Etc.
    116  
10.02 Notices; Effectiveness; Electronic Communications
    117  
10.03 No Waiver; Cumulative Remedies
    118  
10.04 Expenses; Indemnity; Damage Waiver
    119  
10.05 Payments Set Aside
    120  
10.06 Successors and Assigns
    120  
10.07 Treatment of Certain Information; Confidentiality
    124  
10.08 Right of Setoff
    125  
10.09 Interest Rate Limitation
    125  
10.10 Counterparts; Integration; Effectiveness
    125  
10.11 Survival
    125  

 

(iii)



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
10.12 Severability
    126  
10.13 Replacement of Lenders
    126  
10.14 Governing Law; Jurisdiction; Etc.
    127  
10.15 Waiver of Jury Trial
    128  
10.16 No Advisory or Fiduciary Responsibility
    128  
10.17 USA PATRIOT Act Notice
    128  
10.18 Foreign Asset Control Regulations
    129  
10.19 Time of the Essence
    129  
10.20 [Intentionally Omitted]
    129  
10.21 Press Releases
    129  
10.22 Additional Waivers
    129  
10.23 No Strict Construction
    131  
10.24 Attachments
    131  
 
       
SIGNATURES
    S-132  

 

(iv)



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01
  Borrowers
1.02
  Guarantors
2.01
  Commitments and Applicable Percentages
2.03
  Existing Letters of Credit
5.01
  Loan Parties Organizational Information
5.05
  Material Indebtedness
5.06
  Litigation
5.08(b)(1)
  Owned Real Estate
5.08(b)(2)
  Leased Real Estate
5.09
  Environmental Matters
5.10
  Insurance
5.13
  Subsidiaries; Other Equity Investments; Equity Interests in the Borrower
5.17
  Intellectual Property Matters
5.18
  Labor Matters
5.21(a)
  DDAs
5.21(b)
  Credit Card Arrangements
5.24
  Material Contracts
6.02
  Financial and Collateral Reporting
7.01
  Existing Liens
7.02
  Existing Investments
7.03
  Existing Indebtedness
10.02
  Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

          Form of  
A
  Committed Loan Notice
B
  Swing Line Loan Notice
C-1
  Committed Loan Note
C-2
  Swing Line Loan Note
D
  Compliance Certificate
E
  Borrowing Base Certificate
F
  Assignment and Assumption
G
  Credit Card Notification
H
  DDA Notification
I
  Joinder Agreement

 

(v)



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of January 15, 2009,
among
(i) A.C. MOORE INCORPORATED, a Virginia corporation (the “Lead Borrower”), as
agent for the Borrowers now or hereafter party hereto,
(ii) the BORROWERS now or hereafter party hereto,
(iii) the GUARANTORS now or hereafter party hereto,
(iv) each lender from time to time party hereto (each individually, a “Lender”
and collectively, the “Lenders”), and
(v) WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent
and Swing Line Lender.
The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend, in each case
on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“ACH” means automated clearing house transfers.
“Accommodation Payment” as defined in Section 10.22(d).
“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.
“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition by such Person of any Store
locations of any other Person, provided, however, any acquisition by the
Borrowers of twenty (20) or less retail store leases (with or without related
trade fixtures), in any Fiscal Year, in any transaction or group of
transactions, shall not be deemed an “Acquisition”, provided, further, that
notwithstanding the foregoing proviso, the acquisition by the Borrowers of more
than fifty (50) retail store leases (with or without related trade fixtures) of
any Person(s) in the aggregate following the Closing Date, in any transaction or
group of transactions, shall constitute an “Acquisition”.

 

S-1



--------------------------------------------------------------------------------



 



“Act” shall have the meaning provided in Section 10.17.
“Adjusted LIBO Rate” means:
(a) for any Interest Period with respect to any LIBO Borrowing, an interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of one percent) equal
to (i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate; and
(b) for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.
The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.
“Adjustment Date” means the first day of each Fiscal Quarter, commencing
April 5, 2009.
“Administrative Agent” means Wells Fargo Retail Finance, LLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any other Person
directly or indirectly holding 25% or more of any class of the Equity Interests
of that Person, and (iii) any other Person 25% or more of any class of whose
Equity Interests is held directly or indirectly by that Person.
“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Allocable Amount” has the meaning specified in Section 10.22(d).

 

S-2



--------------------------------------------------------------------------------



 



“Applicable Margin” means:
(a) From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below; and
(b) On the first Adjustment Date, and on each Adjustment Date thereafter, the
Applicable Margin shall be determined from the following pricing grid based upon
the Average Excess Availability as of the Fiscal Quarter ended immediately
preceding such Adjustment Date; provided, however, that notwithstanding anything
to the contrary set forth herein, upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and at the direction of
the Required Lenders shall, immediately increase the Applicable Margin to that
set forth in Level IV (even if the Average Excess Availability requirements for
a different Level have been met) and interest shall accrue at the Default Rate;
provided, further if any of the financial statements delivered pursuant to
Section 6.01 of this Agreement or any Borrowing Base Certificate is at any time
restated or otherwise revised (including as a result of an audit) or if the
information set forth in any such financial statements or Borrowing Base
Certificate otherwise proves to be false or incorrect such that the Applicable
Margin would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

                                              LIBOR     Base Rate     Commitment
  Level     Average Excess Availability   Margin     Margin     Fee Margin      
   
 
                        I    
Greater than or equal to 75% of the Loan Cap
    1.75 %     1.75 %     0.50 %   II  
Less than 75% of the Loan Cap but greater than or equal to 50% of the Loan Cap
    2.00 %     2.00 %     0.375 %   III  
Less than 50% of the Loan Cap but greater than or equal to 25% of the Loan Cap
    2.25 %     2.25 %     0.30 %   IV  
Less than 25% of the Loan Cap
    2.50 %     2.50 %     0.25 %

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to the Applicable Margin
for Loans which are LIBOR Rate Loans less one half of one percent (0.50%), and
(b) with respect to Standby Letters of Credit, a per annum rate equal to the
Applicable Margin for Loans which are LIBOR Rate Loans.
“Appraisal Percentage” means 90%.

 

S-3



--------------------------------------------------------------------------------



 



“Appraised Value” means with respect to the Borrowers’ Eligible Inventory, the
appraised orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of the Borrowers’ Eligible Inventory as set forth in the Borrowers’
inventory stock ledger, which value shall be determined from time to time by the
most recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended December 31, 2007, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.
“Auto-Extension Letter of Credit” shall have the meaning specified in Section
2.03(b)(iii).
“Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:
(a) the Loan Cap
Minus
(b) the aggregate unpaid balance of Credit Extensions to, or for the account of,
the Borrowers.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

S-4



--------------------------------------------------------------------------------



 



“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent reasonably determines will need to be
satisfied in connection with the realization upon the Collateral, (c) to reflect
criteria, events, conditions, contingencies or risks which adversely affect any
component of the Borrowing Base, or the assets, business, financial performance
or financial condition of any Loan Party, (d) to reflect that a Default or an
Event of Default then exists, or (e) to reflect past due trade accounts payable
by Borrower which are past due more than sixty (60) days after the applicable
due date (other than amounts that are subject to a good faith dispute and
appropriate reserves in conformity with GAAP have been established on the books
of the Borrower) and past due Taxes. Without limiting the generality of the
foregoing, Availability Reserves may include (but are not limited to), in the
Administrative Agent’s discretion, reserves based on: (i) rent with respect to
any location of Collateral located in Landlord Lien States (unless a Collateral
Access Agreement has been received by the Collateral Agent); (ii) to the extent
that the Administrative Agent agrees, in its sole discretion, to include in
transit Inventory in the Borrowing Base, customs duties, and other costs to
release Inventory which is being imported into the United States;
(iii) outstanding Taxes and other governmental charges, including, without
limitation, ad valorem, real estate, personal property, sales, and other Taxes
which the Administrative Agent determines could reasonably be expected to have
priority over the interests of the Collateral Agent in the Collateral;
(iv) salaries, wages and benefits due to employees of any Borrower, (v) Customer
Credit Liabilities, (vi) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Collateral Agent
in the Collateral (unless a Collateral Access Agreement has been received by the
Collateral Agent), (vii) amounts due to vendors on account of consigned goods,
(viii) Cash Management Reserves, and (ix) Bank Products Reserves.
“Average Excess Availability” shall mean the average daily Availability for the
immediately preceding Fiscal Quarter.
“Bank Products” means any services or facilities provided to any Loan Party by a
Lender or any of its Affiliates, including, without limitation, on account of
(a) credit cards, (b) Swap Contracts, (c) purchase cards, and (d) leasing, but
excluding Cash Management Services.
“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) except during any period of time during
which a notice delivered to the Lead Borrower in accordance with Section 3.03
shall remain in full force and effect, the Adjusted LIBO Rate, or (c) the rate
of interest in effect for such day as publicly announced from time to time by
Wells Fargo Bank as its “prime rate.” The “prime rate” is a rate set by Wells
Fargo Bank based upon various factors including Wells Fargo Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo Bank shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Blocked Account” has the meaning provided in Section 6.13(a)(iii).
“Blocked Account Agreement” means with respect to a Blocked Account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Collateral Agent, establishing Control (as defined in the Security
Agreement) of such account by the Collateral Agent and whereby the Blocked
Account Bank maintaining such account agrees, among other things, that upon the
occurrence and during the continuance of a Cash Dominion Event, to comply only
with the instructions originated by the Collateral Agent without the further
consent of any Loan Party.

 

S-5



--------------------------------------------------------------------------------



 



“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.
“Borrowers” means, collectively, the Lead Borrower, each Person listed on
Schedule 1.01 annexed hereto, and each other Person who shall from time to time
execute and deliver a Joinder Agreement as a Borrower or such other document as
the Administrative Agent deems appropriate in accordance with Section 6.12.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a) the lesser of (i) the Cost of Eligible Inventory (net of Inventory
Reserves), multiplied by the Inventory Advance Rate, or (ii) the Cost of
Eligible Inventory (net of Inventory Reserves), multiplied by the Appraisal
Percentage of the Appraised Value of Eligible Inventory;
plus
(b) the amount of Eligible Credit Card Receivables multiplied by the Credit Card
Advance Rate;
minus
(g) the then amount of all Availability Reserves.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and Reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.
“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

 

S-6



--------------------------------------------------------------------------------



 



“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo Bank, and in the name of, the
Collateral Agent (as the Collateral Agent shall otherwise direct) and under the
sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or 8.02(c).
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Dominion Event” means either (i) the occurrence and continuance of an
Event of Default, or (ii) the failure of the Borrowers to maintain Availability
in an amount equal to at least 40% of the then applicable Loan Cap for a period
in excess of five (5) consecutive days, or (iii) the failure of the Borrowers,
at any time, to maintain Availability in an amount equal to at least 30% of the
then applicable Loan Cap. For purposes of this Agreement, the occurrence of a
Cash Dominion Event shall be deemed continuing at the Administrative Agent’s
option (a) so long as such Event of Default has not been waived, and/or (b) if
the Cash Dominion Event arises as a result of the Borrowers’ failure to achieve
Availability as required hereunder, until the Borrowers maintain Availability in
an amount equal to at least 40% of the then applicable Loan Cap for forty-five
(45) consecutive days, in which case such Cash Dominion Event shall no longer be
deemed to be continuing for purposes of this Agreement; provided that a Cash
Dominion Event shall be deemed continuing (even if an Event of Default is no
longer continuing and/or Availability exceeds the required amount for forty-five
(45) consecutive days) at all times after a Cash Dominion Event has occurred and
been discontinued on two (2) previous occasion(s) after the Closing Date.
“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by the Administrative Agent or
any of its Affiliates: (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, and (e) merchant services not
constituting a Bank Product.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

S-7



--------------------------------------------------------------------------------



 



“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Change of Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Equity Interests of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of the Parent on a fully-diluted basis (and taking into account all such
Equity Interests that such “person” or “group” has the right to acquire pursuant
to any option right); or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Parent, or control over the Equity Interests of
the Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such securities that such Person or Persons have the right to acquire
pursuant to any option right) representing fifty percent (50%) or more of the
combined voting power of such securities; or
(d) (i) the Parent fails at any time to own, directly or indirectly, 100% of the
Equity Interests of the Lead Borrower and Moorestown Financial, Inc., a Delaware
corporation (“Moorestown Financial”), or (ii) Moorestown Financial fails at any
time to own, directly or indirectly, 100% of the Equity Interests of Blackwood
Assets, Inc. a Delaware corporation, in each case free and clear of all Liens
(other than the Liens in favor of the Collateral Agent and those Liens specified
in clauses (a), (e), (i) and (l) of the definition of Permitted Encumbrances),
in each case except where such failure is as a result of a transaction permitted
by the Loan Documents.

 

S-8



--------------------------------------------------------------------------------



 



“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral included in the Borrowing Base, and (b) a landlord
of Real Estate leased by any Loan Party at which Collateral included in the
Borrowing Base is located, in each case, pursuant to which such Person
(i) acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens in the Collateral held by such Person or
located on such Real Estate, (iii) as to any landlord, provides the Collateral
Agent with access to the Collateral located in or on such Real Estate and a
reasonable time to sell and dispose of, or remove, the Collateral from such Real
Estate, and (iv) makes such other agreements with the Collateral Agent as the
Collateral Agent may reasonably require.
“Collateral Agent” means Wells Fargo Retail Finance, LLC, acting in such
capacity for its own benefit and the ratable benefit of the other Credit
Parties, or any successor collateral agent.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Commitment Fee” has the meaning provided in Section 2.09(a).
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Note” means a promissory note made by the Borrowers in favor of
a Lender evidencing Committed Loans made by such Lender, substantially in the
form of Exhibit C-1.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to Section 2.02, which, if in writing, shall be
substantially in the form of Exhibit A.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

S-9



--------------------------------------------------------------------------------



 



“Concentration Account” has the meaning provided in Section 6.13(c).
“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger. “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight and
warehouse markups) used in the Borrowers’ calculation of cost of goods sold.
“Credit Card Advance Rate” means 90%.
“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).
“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a major credit or debit
card issuer (including, but not limited to, Visa, Mastercard and American
Express and such other issuers approved by the Administrative Agent in its
Permitted Discretion) to a Loan Party resulting from charges by a customer of a
Loan Party on credit or debit cards issued by such issuer in connection with the
sale of goods by a Loan Party, or services performed by a Loan Party, in each
case in the ordinary course of its business.
“Credit Extensions” mean each of the following: (a) a Borrowing, (b) an L/C
Credit Extension, and (c) a Permitted Overadvance.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) each beneficiary of
each indemnification obligation undertaken by any Loan Party under any Loan
Document, (v) any other Person to whom Obligations under this Agreement and
other Loan Documents are owing, and (vi) the successors and permitted assigns of
each of the foregoing, and (b) collectively, all of the foregoing.

 

S-10



--------------------------------------------------------------------------------



 



“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of (A) one
primary counsel and one local counsel in each applicable jurisdiction for the
Agents, (B) outside consultants for the Agents, (C) appraisers, (D) commercial
finance examiners, and (E) all such out-of- pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations, (ii) in
connection with (A) the preparation, negotiation, administration, management,
execution and delivery of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) (it being
agreed that any such expenses incurred in connection with the syndication of the
credit facilities provided for herein shall not constitute Credit Party Expenses
unless the Lead Borrower otherwise agrees in writing), (B) the enforcement or
protection of their rights in connection with this Agreement or the Loan
Documents or efforts to preserve, protect, collect, or enforce the Collateral or
in connection with any proceeding under any Debtor Relief Laws, or (C) any
workout, restructuring or negotiations in respect of any Obligations, and
(b) with respect to the L/C Issuer, and its Affiliates, all reasonable
out-of-pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (c) all reasonable out-of-pocket expenses incurred by the Credit
Parties who are not the Agents, the L/C Issuer or any Affiliate of any of them,
after the occurrence and during the continuance of an Event of Default, provided
that such Credit Parties shall be entitled to reimbursement for no more than one
primary counsel and one local counsel in each applicable jurisdiction
representing all such Credit Parties (absent a conflict of interest in which
case the Credit Parties may engage and be reimbursed for additional counsel).
“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding Gift Cards, and (b) outstanding Customer
Deposits of the Borrowers.
“Customer Deposits” means all customer deposits, including, without limitation,
all framing deposits.
“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among a Borrower, a customs broker,
freight forward or other carrier, and the Collateral Agent, in which the customs
broker, freight forward or other carrier acknowledges that it has control over
and holds the documents evidencing ownership of the subject Inventory for the
benefit of the Collateral Agent and agrees, upon notice from the Collateral
Agent, to hold and dispose of the subject Inventory solely as directed by the
Collateral Agent.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agents and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.
“DDA Notification” has the meaning provided therefor in Section 6.13(a)(i).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and Other Liabilities, an interest rate equal to (i) the Base
Rate plus (ii) the Applicable Margin, if any, applicable to Base Rate Loans,
plus (iii) 2% per annum; provided, however, that with respect to a LIBO Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such LIBO Rate Loan
plus 2% per annum, and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate for Standby Letters of Credit or Commercial
Letters of Credit, as applicable, plus 2% per annum.

 

S-11



--------------------------------------------------------------------------------



 



“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the Administrative Agent or L/C Issuer believes in good faith that such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent by the Administrative Agent or become the subject of any
proceeding under any Debtor Relief Law.
“Disbursement Letter” means an instructional letter executed and delivered by
Borrowers to the Administrative Agent regarding the Committed Loan to be made on
the Closing Date, the form and substance of which is satisfactory to the
Administrative Agent.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including, without limitation, any sale-leaseback transaction and
any sale, transfer, license or other disposition of (whether in one transaction
or in a series of transactions) of any property (including, without limitation,
any Equity Interests) by any Person (or the granting of any option or similar
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith; provided, however, that
“Disposition” and “Dispose” shall not be deemed to include the issuance by the
Parent of any of its Equity Interests to another Person.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, in any case on or prior to the date that is
91 days after the date on which the Loans mature; provided, however, that
(i) only the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Lead Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

 

S-12



--------------------------------------------------------------------------------



 



“Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default has occurred and is continuing, the Lead Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries.
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Borrower, and (ii) in each case is
acceptable to the Administrative Agent in its Permitted Discretion, and is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (k) below. Without limiting the foregoing, to qualify
as an Eligible Credit Card Receivable, an Account shall indicate no Person other
than a Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a credit card payment processor, or credit card issuer pursuant to the
terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Any Credit Card Receivables meeting the foregoing criteria shall be deemed
Eligible Credit Card Receivables but only as long as such Credit Card Receivable
is not included within any of the following categories, in which case such
Credit Card Receivable shall not constitute an Eligible Credit Card Receivable
unless otherwise agreed to in writing by the Administrative Agent:
(a) Credit Card Receivable which do not constitute an “Account” (as defined in
the UCC);
(b) Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;
(c) Credit Card Receivables with respect to which a Loan Party does not have
good, valid and marketable title, free and clear of any Lien (other than Liens
granted to the Collateral Agent, those Liens specified in clauses (a), (e) and
(i) of the definition of Permitted Encumbrances and Permitted Encumbrances
having priority by operation of applicable Law over the Lien of the Collateral
Agent) (the foregoing not being intended to limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves on account
of any such Lien));

 

S-13



--------------------------------------------------------------------------------



 



(d) Credit Card Receivables that are not subject to a first priority (except as
permitted in clause (c) above) security interest in favor of the Collateral
Agent (it being the intent that chargebacks in the ordinary course by the credit
card processors shall not be deemed violative of this clause);
(e) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);
(f) Credit Card Receivables as to which the credit card processor has the right
under certain circumstances to require a Loan Party to repurchase the Accounts
from such credit card processor;
(g) Credit Card Receivables due from an issuer or payment processor of the
applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;
(h) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;
(i) Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;
(j) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Collateral Agent, and to the extent necessary or appropriate,
endorsed to the Collateral Agent; or
(k) Credit Card Receivables which the Administrative Agent determines in its
Permitted Discretion to be uncertain of collection.
“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course deemed by
the Administrative Agent in its Permitted Discretion to be eligible for
inclusion in the calculation of the Borrowing Base, in each case that, except as
otherwise agreed by the Administrative Agent, complies with each of the
representations and warranties respecting Inventory made by the Borrowers in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the criteria set forth below. Except as otherwise agreed by the
Administrative Agent, the following items of Inventory shall not be included in
Eligible Inventory:
(a) Inventory that is not solely owned by a Borrower or a Borrower does not have
good and valid title thereto;
(b) Inventory that is leased by or is on consignment to a Borrower or which is
consigned by a Borrower to a Person which is not a Loan Party;
(c) Inventory that is not located in the United States of America (excluding
territories or possessions of the United States) at a location that is owned or
leased by a Borrower, except to the extent that the Borrowers have furnished the
Administrative Agent with (i) any UCC financing statements or other documents
that the Administrative Agent may determine to be necessary to perfect its
security interest in such Inventory at such location, and (ii) a Collateral
Access Agreement executed by the Person owning any such location on terms
reasonably acceptable to the Administrative Agent (it being understood that
Inventory located in the United States of America, which is in transit from one
location of a Borrower to another, shall not be excluded from Eligible Inventory
solely as a result of such Inventory being in transit);

 

S-14



--------------------------------------------------------------------------------



 



(d) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or are special order or custom items,
work-in-process, raw materials, or that constitute spare parts, promotional,
marketing, packaging and shipping materials or supplies used or consumed in a
Borrower’s business, (iv) are seasonal in nature and which have been packed away
for sale in the subsequent season, (v) not in compliance with all standards
imposed by any Governmental Authority having regulatory authority over such
Inventory, its use or sale, or (vi) are bill and hold goods;
(e) Inventory that is not subject to a perfected first-priority security
interest in favor of the Collateral Agent (subject only to Permitted
Encumbrances having priority by operation of applicable Law);
(f) Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;
(g) Inventory that is not insured in compliance with the provisions of Section
5.10 hereof;
(h) Inventory that has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;
(j) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement; or
(k) Inventory acquired in a Permitted Acquisition, unless and until the
Collateral Agent has completed or received (A) an appraisal of such Inventory
from appraisers satisfactory to the Collateral Agent, establishes Inventory
Reserves (if applicable) therefor, and otherwise agrees in its Permitted
Discretion that such Inventory shall be deemed Eligible Inventory, and (B) such
other due diligence as the Agents may reasonably require, all of the results of
the foregoing to be reasonably satisfactory to the Agents.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

S-15



--------------------------------------------------------------------------------



 



“Equipment” has the meaning provided in the UCC.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on the date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the incurrence
by a Loan Party or any ERISA Affiliate of any liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 421 of ERISA),
or insolvency (within the meaning of Section 4245 of ERISA) of, a Multiemployer
Plan; (d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition upon a
Loan Party or any ERISA Affiliate of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA.
“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 or Section 10.03 hereof.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income or overall gross income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Borrower is located and (c) in the case of a
successor administrative agent that is organized under the laws of a
jurisdiction other than that in which any Borrower is a resident for tax
purposes or a Foreign Lender (other than an assignee pursuant to a request by
the Lead Borrower under Section 10.13), any withholding tax that is imposed on
amounts payable to such successor administrative agent or Foreign Lender at the
time such successor administrative agent or Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such successor
administrative agent’s or Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 3.01(a).

 

S-16



--------------------------------------------------------------------------------



 



“Excluded Real Estate” means the Real Estate generally known as 130 A.C. Moore
Drive, Berlin, New Jersey.
“Excluded Subsidiaries” means, collectively, Urban Renewal and Industrial Center
Management Association, LLC, a New Jersey limited liability company.
“Executive Order” has the meaning set forth in Section 10.18.
“Existing Credit Agreement” means that certain Amended and Restated Loan
Agreement, dated as of May 31, 2008, among (i) Wachovia Bank, National
Association, as lender, and (ii) the Parent, the Lead Borrower, Moorestown
Finance, Inc., Blackwood Assets, Inc. and Urban Renewal, as borrowers, as
amended from time to time.
“Existing Facilities” means, collectively, the Existing Credit Agreement,
Existing Mortgage and the Existing ISDA.
“Existing ISDA” means that certain ISDA Master Agreement dated as of October 18,
2006 by and between Wachovia Bank, National Association and the Parent, the Lead
Borrower, Moorestown Finance, Inc., Blackwood Assets, Inc. and Urban Renewal, as
amended from time to time.
“Existing Letters of Credit” means, collectively, each of the letters of credit
existing on the Closing Date and listed on Schedule 2.03.
“Existing Mortgage” means that certain Mortgage, Assignment of Rents and
Security Agreement and Financing Statement dated as of October 28, 2003 by and
between Urban Renewal and Wachovia Bank, National Association (as amended by
that certain Amendment to Loan Documents dated as of May 31, 2008 by and among
Wachovia Bank, National Association and the Parent, the Lead Borrower,
Moorestown Finance, Inc., Blackwood Assets, Inc. and Urban Renewal), in each
case as amended from time to time.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.
“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Agents and the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
Bank on such day on such transactions as determined by the Administrative Agent.

 

S-17



--------------------------------------------------------------------------------



 



“Fee Letter” means the letter agreement, dated the Closing Date, among the
Borrowers and the Administrative Agent.
“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday closest to the last day of the corresponding
calendar month in accordance with the fiscal accounting calendar of the Loan
Parties.
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday closest to the last day of each March, June,
September and December of such Fiscal Year in accordance with the fiscal
accounting calendar of the Loan Parties.
“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries, which
fiscal year shall generally end on the Saturday closest to the last day of
December of the corresponding calendar year in accordance with the fiscal
accounting calendar of the Parent and its Subsidiaries.
“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Gift Cards” means all merchandise credits, gift certificates and gift cards of
the Borrowers entitling the holder thereof to use all or a portion of the
credit, certificate or gift card to pay all or a portion of the purchase price
for any Inventory.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

S-18



--------------------------------------------------------------------------------



 



“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or advance or supply
funds for the purchase of) any security for the payment of such Indebtedness or
obligation, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien), or (c) as an account party in respect of any letter of credit or
letter of credit guaranty issued to support such Indebtedness or obligation. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantor” means, collectively, the Persons listed on Schedule 1.02 hereto, and
each other Person who shall from time to time execute and deliver a Joinder
Agreement as a Guarantor or such other document as the Administrative Agent
deems appropriate in accordance with Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the due
date, or if past due for more than 60 days, as to which a good faith dispute
exists and appropriate reserves in conformity with GAAP have been established on
the books of such Person);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

S-19



--------------------------------------------------------------------------------



 



(f) All Attributable Indebtedness of such Person;
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the amount of such Indebtedness,
provided, however, if recourse of such Indebtedness is limited to the property
in accordance with clause (e), the amount of such Indebtedness shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby,
as determined by such Person in good faith.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent, granting a Lien in the Intellectual Property and certain other
assets of the Loan Parties, as amended and in effect from time to time.
“Interest Payment Date” means (a) as to each Base Rate Loan (including a Swing
Line Loan, the first calendar day of each month and the Maturity Date, and
(b) as to each LIBO Rate Loan, the first calendar day of each month, the last
day of each Interest Period applicable to such LIBO Rate Loan, and the Maturity
Date.

 

S-20



--------------------------------------------------------------------------------



 



“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two or three months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice; provided that:
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii) no Interest Period shall extend beyond the Maturity Date; and
(iv) notwithstanding the provisions of clause (iii) no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Internal Control Event” means a material fraud relating to internal controls
over financial and/or collateral reporting that involves management or other
employees who have a significant role in, the Parent’s and/or its Subsidiaries’
internal controls over financial and/or collateral reporting, in each case as
described in the Securities Laws.
“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.
“Inventory Advance Rate” means 75%.
“Inventory Reserves” means, without duplication of any factors considered in the
Appraised Value of Inventory and without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as may be established from time to time by the Administrative
Agent in the Administrative Agent’s Permitted Discretion with respect to the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as affect the market value of the Eligible Inventory.
Without limiting the generality of the foregoing, Inventory Reserves may, in the
Administrative Agent’s Permitted Discretion, include (but are not limited to)
reserves based on:
(a) obsolescence;
(b) seasonality;
(c) Shrink;

 

S-21



--------------------------------------------------------------------------------



 



(d) imbalance;
(e) change in Inventory character;
(f) change in Inventory composition;
(g) change in Inventory mix;
(h) mark-downs (both permanent and point of sale);
(i) retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and
(j) out-of-date and/or expired Inventory.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition Equity Interests of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person, or (c) any
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and any Borrower (or any Subsidiary thereof) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit I
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may reasonably determine.
“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the lien of the Collateral Agent in any of the
Collateral.
“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, license, authorization and permit of, and agreement with,
any Governmental Authority, in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

S-22



--------------------------------------------------------------------------------



 



“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Wells Fargo Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent in its
discretion and, so long as no Event of Defaults exists, shall be reasonably
acceptable to the Lead Borrower). The L/C Issuer may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the L/C Issuer,
in which case the term “L/C Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender, and collectively means all
of them.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued in accordance herewith.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Lead Borrower’s option, less than) the
Aggregate Commitments.

 

S-23



--------------------------------------------------------------------------------



 



“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.
“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Rate Loan being made, continued or converted by
Wells Fargo Bank and with a term equivalent to such Interest Period would be
offered to Wells Fargo Bank by major banks in the London interbank eurodollar
market in which Wells Fargo Bank participates at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.
“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.
“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, other than in connection with Permitted Dispositions.
“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or “going-out-of-business”,
“store closing” or other similar sale or any other disposition of the Collateral
for the purpose of liquidating the Collateral. Derivations of the word
“Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.
“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Account” has the meaning assigned to such term in Section 2.11(a).
“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments at such time, or (b) the Borrowing Base at such time.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, the Urban Renewal Subordination Agreement, and any other
instrument or agreement now or hereafter executed and delivered in connection
herewith, or in connection with any transaction arising out of any Cash
Management Services and Bank Products provided by the Administrative Agent or
any of its Affiliates, each as amended and in effect from time to time.

 

S-24



--------------------------------------------------------------------------------



 



“Loan Parties” means, collectively, the Borrowers and the Guarantors.
“Master Lease” means that certain Agreement of Lease dated as of  _____, between
Urban Renewal and the Lead Borrower, relating to the premises commonly known as
Block 2601, Lot 21.04, Winslow Township, New Jersey, as amended, supplemented
and restated from time to time.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties (including, but not
limited to, the Collateral), liabilities (actual or contingent), condition
(financial or otherwise) or prospects, of the Loan Parties taken as a whole, or
the Lead Borrower, or the Liens of the Collateral Agent in the Collateral or the
priority thereof; (b) a material impairment of the ability of the Loan Parties
(taken as a whole) or the Lead Borrower to perform their obligations under any
Loan Document to which they are parties; or (c) a material impairment of the
rights and remedies of, or benefit to, the Agent or the Lenders under any Loan
Document or a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party. In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event in and of itself does
not have such effect, a Material Adverse Effect shall be deemed to have occurred
if the cumulative effect of such event and all other then existing events would
result in a Material Adverse Effect.
“Material Contract” means, with respect to any Person, each agreement to which
such Person is a party the termination or breach of which could reasonably be
expected to result in a Material Adverse Effect. Without limiting the foregoing,
the Master Lease shall be deemed a Material Contract.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $3,000,000. For purposes
of determining the amount of Material Indebtedness at any time, the amount of
the obligations in respect of any Swap Contract at such time shall be calculated
at the Swap Termination Value thereof.
“Maturity Date” means January 15, 2012.
“Maximum Rate” has the meaning provided therefor in Section 10.09.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions or taxes due as a
result of such transaction) paid by any Loan Party to third parties (other than
Affiliates)); and

 

S-25



--------------------------------------------------------------------------------



 



(b) with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.
“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means (a) each Committed Loan Note, and (b) the Swing Line Loan Note, as
each may be amended, supplemented or modified from time to time.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and expenses that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, and (b) any Other Liabilities.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests.
“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any transaction with any Agent, any Lender or any of their respective
Affiliates, which arises out of any Bank Products entered into with any Loan
Party and any such Person, as each may be amended from time to time
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

S-26



--------------------------------------------------------------------------------



 



“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.
“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.
“Parent” means A.C. Moore Arts & Crafts, Inc., a Pennsylvania corporation.
“Participant” has the meaning specified in Section 10.06(d).
“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default has
occurred and is continuing or would arise as a result of entering into such
transaction or the making such payment, and (b) after giving effect to such
transaction or payment, on the date of such transaction or payment, the
applicable Pro Forma Availability Condition has been satisfied. Prior to
undertaking any transaction or payment which is subject to the Payment
Conditions, the Loan Parties shall deliver to the Administrative Agent evidence
of satisfaction of the conditions contained in clause (b) above on a basis and
on assumption reasonably satisfactory to the Administrative Agent.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:
(a) No Default or Event of Default has occurred and is continuing or,
immediately following such Acquisition or after taking into account the pro
forma financials, would result from the consummation of such Acquisition;
(b) Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

 

S-27



--------------------------------------------------------------------------------



 



(c) The Lead Borrower shall have furnished the Administrative Agent with fifteen
(15) days’ prior written notice (or such shorter period of time as to which the
Administrative Agent may agree in writing) of such intended Acquisition and
shall have furnished the Administrative Agent with a current draft of the
agreements, certificates and other documents delivered or to be delivered in
connection therewith (and final copies thereof as and when executed), a summary
of any due diligence undertaken by the Loan Parties in connection with such
Acquisition, appropriate financial statements of the Person which is the subject
of such Acquisition, pro forma projected financial statements for the twelve
(12) month period following such Acquisition after giving effect to such
Acquisition (including balance sheets, cash flows and income statements by month
for the acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Administrative Agent may reasonably
require, and if the proceeds of any Credit Extension are being used to finance
all or any portion of such Acquisition then all of foregoing shall be subject to
the reasonable satisfaction of the Administrative Agent;
(d) If the proceeds of any Credit Extension are being used to finance all or any
portion of such Acquisition, the legal structure of the Acquisition shall be
acceptable to the Administrative Agent in its reasonable discretion;
(e) After giving effect to the Acquisition, if the Acquisition is an Acquisition
of the Equity Interests, a Loan Party shall acquire and own, directly or
indirectly, a majority of the Equity Interests in the Person being acquired and
shall Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;
(f) If the assets acquired in such Acquisition are to be included in the
Borrowing Base, the Administrative Agent shall have received (prior to or
following the consummation of the Acquisition, but in any event prior to such
inclusion) (i) the results of appraisals of the assets (or the assets of the
Person) to be acquired in such Acquisition and of a commercial finance
examination of the Person which is (or whose assets are) being acquired, and
(ii) such other due diligence as the Administrative Agent may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent;
(g) Any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or stock acquisition, the Person which is the subject of
such Acquisition shall be engaged in, a business otherwise permitted to be
engaged in by a Loan Party under this Agreement;
(h) If (i) the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party and will own assets of the type
included in the Borrowing Base or (ii) the assets acquired in such Acquisition
are of the type included in the Borrowing Base and will be transferred to a
Subsidiary which is not then a Loan Party, such Subsidiary shall have been
joined as a “Borrower” hereunder (unless the Administrative Agent and the Lead
Borrower otherwise agree that such Subsidiary shall be joined as a “Guarantor”
hereunder), and, except as otherwise expressly provided herein, the Collateral
Agent shall have received a first priority security interest in such
Subsidiary’s Equity Interests, Inventory, Accounts and other property of the
same nature as constitutes collateral under the Security Documents (subject only
to Permitted Encumbrances having priority by operation of applicable Law);
(i) The total consideration paid for all such Acquisitions (whether in cash,
tangible property, notes or other property) after the Closing Date shall not
exceed, in the aggregate, the sum of $20,000,000; and
(j) The Loan Parties shall have satisfied the Payment Conditions.

 

S-28



--------------------------------------------------------------------------------



 



“Permitted Discretion” means the Administrative Agent’s good faith credit
judgment based upon any factor or circumstance which it reasonably believes in
good faith: (i) will or could reasonably be expected to adversely affect the
value of the Collateral, the enforceability or priority of the Collateral
Agent’s Liens thereon in favor of the Credit Parties or the amount which the
Collateral Agent and the Credit Parties would likely receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral; (ii) suggests that any collateral report or financial
information delivered to the Administrative Agent by or on behalf of the Loan
Parties is incomplete, inaccurate or misleading in any material respect;
(iii) could reasonably be expected to materially increase the likelihood of a
bankruptcy, reorganization or other insolvency proceeding involving any Loan
Party; or (iv) creates or reasonably could be expected to create a Default or
Event of Default. In exercising such judgment, the Administrative Agent may
consider, without limitation, such factors or circumstances already addressed in
or tested by the definition of Eligible Inventory or Eligible Credit Card
Receivables, as well as any of the following: (A) the financial and business
climate and prospects of any Loan Party’s industry and general macroeconomic
conditions; (B) changes in demand for and pricing of Inventory; (C) changes in
any concentration of risk with respect to Inventory; (D) any other factors or
circumstances that will or could reasonably be expected to have a Material
Adverse Effect; (E) audits of books and records by third parties, history of
chargebacks or other credit adjustments; and (F) any other factors that change
or could reasonably be expected to change the credit risk of lending to the
Borrowers on the security of the Collateral. Notwithstanding the foregoing, it
shall not be within Permitted Discretion for the Administrative Agent to
establish Reserves or eligibility criteria which are duplicative of each other
regardless of whether such items fall under more than one category.
“Permitted Disposition” means any of the following:
(a) Dispositions of Inventory in the ordinary course of business;
(b) bulk sales or other Dispositions of the Inventory of a Loan Party not in the
ordinary course of business in connection with Store closings, at arm’s length,
provided, that such Store closures and related Inventory Dispositions shall not
exceed (i) in any Fiscal Year of the Parent and its Subsidiaries, five percent
(5%) of the number of the Loan Parties’ Stores as of the beginning of such
Fiscal Year (net of new Store openings) and (ii) in the aggregate from and after
the Closing Date, fifteen percent (15%) of the number of the Loan Parties’
Stores in existence as of the Closing Date (net of new Store openings),
provided, further, that all sales of Inventory in connection with Store closings
shall be in accordance with liquidation agreements and with professional
liquidators reasonably acceptable to the Agents; provided, further, that as long
as a Cash Dominion Event shall have occurred and be continuing, all Net Proceeds
received in connection therewith are applied to the Obligations, in accordance
with Section 2.05 hereof;
(c) non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business;
(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agents, the Agents shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agents;
(e) Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary; provided,
further, that as long as a Cash Dominion Event shall have occurred and be
continuing, all Net Proceeds received in connection therewith are applied to the
Obligations, in accordance with Section 2.05 hereof;

 

S-29



--------------------------------------------------------------------------------



 



(f) sales, transfers and Dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;
(g) sales, transfers and Dispositions of or by any Subsidiary which is not a
Loan Party to another Subsidiary that is not a Loan Party;
(h) sales of Real Estate of any Loan Party (or sales of any Person or Persons
created to hold such Real Estate or the equity interests in such Person or
Persons), including sale-leaseback transactions involving any such Real Estate
pursuant to leases on market terms, provided, that (A) any such sale is made for
fair market value, (B) as long as a Cash Dominion Event shall have occurred and
be continuing, all Net Proceeds of any such sale are utilized to repay the
Obligations, and (C) in the case of any sale-leaseback transaction permitted
hereunder, the Agents shall have received from each such purchaser or transferee
a Collateral Access Agreement on terms and conditions reasonably satisfactory to
the Agents;
(i) to the extent constituting a Disposition, Dispositions permitted pursuant to
Section 7.04;
(j) Dispositions of cash, cash equivalents and Permitted Investments described
in clauses (a) through (e) of the definition thereof, in each case on ordinary
business terms;
(k) Dispositions consisting of the compromise, settlement or collection of
accounts receivable in the ordinary course of business, consistent with past
practices; and
(l) other Dispositions by a Loan Party or any of its Subsidiaries not otherwise
expressly permitted pursuant to Section 7.05, provided that (i) no Default or
Event of Default then exists or would arise therefrom, (ii) the aggregate fair
market value of all assets Disposed of in reliance upon this clause (l) shall
not exceed $1,000,000 in any Fiscal Year, and (iii) as long as a Cash Dominion
Event shall have occurred and be continuing, all Net Proceeds received in
connection with any such Disposition are applied to the Obligations if then
required in accordance with Section 2.05 hereof.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 6.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;
(d) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

S-30



--------------------------------------------------------------------------------



 



(e) Liens in respect of judgments that would not constitute an Event of Default
hereunder;
(f) easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially interfere with the ordinary conduct
of business of a Loan Party and such other minor title defects or survey matters
that are disclosed by current surveys that, in each case, do not materially
interfere with the current use of the real property;
(g) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed (other than with respect to after-acquired property that is
affixed thereto or incorporated therein and the proceeds thereof), (ii) the
amount secured or benefited thereby is not increased, (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is otherwise permitted
hereunder);
(h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) or (f) of the definition of Permitted Indebtedness so
long as (i) such Liens and the Indebtedness secured thereby are incurred prior
to or within ninety (90) days after such acquisition, (ii) the Indebtedness
secured thereby does not exceed the cost of acquisition of such fixed or capital
assets and (iii) such Liens shall not extend to any other property or assets of
the Loan Parties;
(i) Liens in favor the Collateral Agent;
(j) landlords’ and lessors’ Liens in respect of rent not overdue for more than
thirty (30) days (other than overdue rent that is subject to a good faith
dispute and which appropriate reserves in conformity with GAAP have been
established on the books of the applicable Loan Party);
(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;
(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;
(m) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;
(n) Liens on property in existence at the time such property is acquired
pursuant to a Permitted Acquisition or on such property of a Subsidiary of a
Loan Party in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition; provided, that such Liens are not incurred in connection
with or in anticipation of such Permitted Acquisition and do not attach to any
other assets of any Loan Party or any Subsidiary;

 

S-31



--------------------------------------------------------------------------------



 



(o) Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty
(30) days, or (ii)(A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and
(C) such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation during the pendency of such
contest;
(p) any interest or title of a licensor, sublicensor, lessor or sublessor under
licenses, sublicenses, leases or subleases entered into by the Loan Parties in
the ordinary course of business and not interfering in any material respect with
the business of the Loan Parties and which would not interfere with Lenders’
rights to exercise its rights to the Collateral;
(q) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to clauses (m) of the definition of
Permitted Investments to be applied against the purchase price for such
Investment, (ii) consisting of an agreement to Dispose of any property in a
Permitted Disposition, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(r) any subordination of the interest of any Loan Party or any Subsidiary, as
lessee under any Lease, to the Lien of any mortgage or deed of trust encumbering
the interest or title of the lessor under such Lease; and
(s) other Liens on assets other than those of the type included in the Borrowing
Base in an aggregate amount not to exceed $1,000,000 outstanding at any time;
provided, however, that, except as provided in any one or more of clauses (a)
through (s) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.
“Permitted Indebtedness” means each of the following:
(a) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any Permitted Refinancing Indebtedness in respect thereof;
(b) Indebtedness of (i) any Loan Party to any other Loan Party, and (ii) any
Subsidiary of the Parent that is not a Loan Party owed to (A) any other
Subsidiary of the Parent that is not a Loan Party or (B) the Parent or any other
Loan Party in respect of an Investment permitted pursuant to clause (g) of the
definition of Permitted Investments; provided that such Indebtedness shall
(i) be evidenced by such documentation as the Administrative Agent may
reasonably require, (ii) constitute “Collateral” under this Agreement and the
Security Documents, (iii) be on terms (including subordination terms) reasonably
acceptable to the Administrative Agent, and (iv) be otherwise permitted pursuant
to Section 7.03;
(c) without duplication of Indebtedness described in clause (f) of this
definition, purchase money Indebtedness of any Loan Party to finance the
acquisition, repair or improvement of any fixed or capital assets, including
Capital Lease Obligations and Synthetic Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and any Permitted
Refinancing Indebtedness in respect thereof, provided, however, that the
aggregate principal amount of Indebtedness permitted by this clause (c) shall
not exceed $3,000,000 at any time outstanding, and provided, further, that, if
requested by the Collateral Agent, the Loan Parties shall cause the holders of
any such Indebtedness to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Collateral Agent;

 

S-32



--------------------------------------------------------------------------------



 



(d) obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided that the aggregate Swap
Termination Value thereof shall not exceed $2,500,000 at any time outstanding;
(e) contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores;
(f) [intentionally omitted];
(g) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a maturity which extends beyond the Maturity Date, and
is subordinated to the Obligations on terms reasonably acceptable to the Agents;
(h) Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);
(i) the Obligations;
(j) Subordinated Indebtedness;
(k) Indebtedness of the Lead Borrower or its Subsidiaries constituting
obligations in respect of purchase price or other similar adjustments in
connection with Permitted Dispositions;
(l) Indebtedness in respect of netting services, overdraft protections and
similar arrangements, in each case in connection with deposit accounts;
(m) Guarantees by any Loan Party and its Subsidiaries of any Indebtedness of any
other Loan Party permitted hereunder;
(n) Indebtedness of the Parent, consisting of the type described in clause
(g) of the definition of Indebtedness, in each case incurred in connection with
the preferred stock of the Parent which is not Disqualified Stock;
(o) unsecured Indebtedness of any Loan Party to Urban Renewal in an aggregate
amount not to exceed $30,000,000 at any time, provided, that (i) the terms and
conditions of such Indebtedness (including without limitation, the applicable
interest rate, repayment schedule and maturity date) are reasonably satisfactory
to the Administrative Agent, (ii) any such Indebtedness shall be incurred solely
in connection with the mortgage or Disposition of any Real Estate owned by Urban
Renewal, (iii) the principal amount of any such Indebtedness shall be limited to
the amount of the advanced made by Urban Renewal to such Loan Party, (iv) the
repayment of any such Indebtedness shall be subject to a subordination agreement
in favor of the Credit Parties, in form and substance reasonably satisfactory to
the Administrative Agent, and (v) as long as a Cash Dominion Event shall have
occurred and be continuing, all Real Estate Net Proceeds received in connection
therewith are applied to the Obligations, in accordance with Section 2.05
hereof; and

 

S-33



--------------------------------------------------------------------------------



 



(p) other unsecured Indebtedness of any Loan Party in an aggregate principal
amount not to exceed $1,000,000 outstanding at any time, provided, that no Event
of Default shall have occurred and be continuing at the time of the incurrence
of any such unsecured Indebtedness.
“Permitted Investments” means each of the following:
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (b) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
180 days from the date of acquisition thereof;
(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;
(e) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;
(f) Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof;
(g) (i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Parent and its Subsidiaries (including Subsidiaries that are not Loan Parties)
in Loan Parties (other than the Parent), and (iii) additional Investments by
Subsidiaries of the Loan Parties that are not Loan Parties in other Subsidiaries
that are not Loan Parties;

 

S-34



--------------------------------------------------------------------------------



 



(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(i) Guarantees constituting Permitted Indebtedness;
(j) Investments by any Loan Party in Swap Contracts permitted hereunder;
(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
(l) advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an amount not to exceed
$250,000 to any individual at any time or in an aggregate amount not to exceed
$250,000 at any time outstanding, for travel, entertainment, relocation and
other ordinary business purposes;
(m) Investments constituting Permitted Acquisitions;
(n) Capital contributions made by any Loan Party to another Loan Party;
(o) to the extent constituting an Investment, Investments arising out of
transactions permitted pursuant to Sections 7.01, 7.05 and 7.06;
(p) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;
(q) Investments made in Urban Renewal, for ordinary course operating expenses
and capital improvements, in an aggregate amount not to exceed $500,000 at any
time, provided, that the Loan Parties shall have satisfied the Payment
Conditions;
(r) Investments in the form of promissory notes or other non-cash consideration
received by any Loan Party or any of its Subsidiaries from the purchasers of
assets in connection with Permitted Dispositions; and
(s) as long as no Default or Event of Default has occurred and is continuing at
the time of the making of such Investment or would arise therefrom, other
Investments in an aggregate amount not to exceed $1,000,000 at any time
outstanding.
provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) and (s) shall be permitted unless (i) either (A) no
Loans are then outstanding, or (B) the Investment is a temporary Investment
pending expiration of an Interest Period for a LIBO Rate Loan, the proceeds of
which Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) such Investments are pledged to the Collateral Agent
as additional Collateral for the Obligations pursuant to such agreements as may
be reasonably required by the Collateral Agent.

 

S-35



--------------------------------------------------------------------------------



 



“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:
(a) Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or
(b) Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;
(c) Is made to pay any other amount chargeable to any Loan Party hereunder; and
(d) Together with all other Permitted Overadvances then outstanding, shall not
(i) exceed ten percent (10%) of the Loan Cap at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree.
provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.03 regarding the Lender’s obligations with respect
to Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder, and provided
further that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).
“Permitted Refinancing Indebtedness” means, with respect to any Person, any
refinancing, refunding, renewal or extension of any Indebtedness of such Person
(or any successor of such Person); provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, and the direct or contingent obligors with respect
thereto is not changed as a result of or in connection with such refinancing,
refunding, renewal or extension, (ii) the result of such extension, renewal or
replacement shall not be an earlier maturity date or decreased weighted average
life of such Indebtedness, and (iii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by a Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

S-36



--------------------------------------------------------------------------------



 



“Pledge Agreement” means, collectively, the Pledge Agreements dated as of the
Closing Date among the Loan Parties party thereto and the Collateral Agent, as
amended and in effect from time to time.
“Prepayment Event” means:
(a) any Disposition (including, without limitation, pursuant to any
sale-leaseback transaction) of any property or asset of a Loan Party;
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party, unless the proceeds therefrom are required to be paid to
the holder of a Lien on such property or asset having priority over the Lien of
the Collateral Agent;
(c) the issuance by a Loan Party of any Equity Interests, other than any such
issuance of Equity Interests (i) to a Loan Party, (ii) as consideration for a
Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);
(d) the incurrence by a Loan Party of any Indebtedness for borrowed money other
than Permitted Indebtedness;
(e) any Disposition (including, without limitation, pursuant to any
sale-leaseback transaction) of any Real Estate owned by Urban Renewal;
(f) any mortgage financing or mortgage refinancing by Urban Renewal entered into
in connection with any Real Estate owned by Urban Renewal;
(g) the receipt by any Loan Party of any Extraordinary Receipts, without
duplication of any event set forth in clauses (a) through (f) of this
definition.
“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, on the date of such transaction or
payment, the Pro Forma Availability following, and after giving effect to, such
transaction or payment, will be (i) with respect to the Payment Conditions,
equal to or greater than thirty percent (30%) of the Loan Cap, and (ii) with
respect to the Restricted Payment Conditions, equal to or greater than fifty
percent (50%) of the Loan Cap.
“Pro Forma Availability” shall mean, for any date of calculation, the projected
average Availability for each Fiscal Month during any projected twelve
(12) Fiscal Months.
“Public Lender” has the meaning specified in Section 6.02.
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Real Estate Net Proceeds” means, in connection with (i) the Disposition of any
real estate, Net Proceeds, and (ii) the mortgage of any real estate or the
refinancing thereof, the amount of such mortgage or refinancing, as the case may
be, net of all payments made to release Liens on the applicable property and all
reasonable costs and expenses customary for such a transaction.

 

S-37



--------------------------------------------------------------------------------



 



“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors, attorneys
and representatives of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reports” has the meaning provided in Section 9.11.
“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, (a) if there are two
or fewer Lenders, all Lenders, or (b) if there are three or more Lenders,
Lenders holding more than 50% of the Aggregate Commitments or, if the Commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, at least two
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
“Reserves” means all (if any) Inventory Reserves and Availability Reserves.
“Responsible Officer” means the chief executive officer, president, chief
financial officer or controller of a Loan Party or any of the other individuals
designated in writing to the Administrative Agent by an existing Responsible
Officer of a Loan Party as an authorized signatory of any certificate or other
document to be delivered hereunder. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person to the extent
not otherwise expressly permitted hereunder.

 

S-38



--------------------------------------------------------------------------------



 



“Restricted Payment Conditions” means, at the time of determination with respect
to any specified transaction or payment, that (a) no Default or Event of Default
has occurred and is continuing or would arise as a result of entering into such
transaction or the making such payment, and (b) after giving effect to such
transaction or payment, on the date of such transaction or payment, the
applicable Pro Forma Availability Condition has been satisfied. Prior to
undertaking any transaction or payment which is subject to the Restricted
Payment Conditions, the Loan Parties shall deliver to the Administrative Agent
evidence of satisfaction of the conditions contained in clause (b) above on a
basis and on assumption reasonably satisfactory to the Administrative Agent.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent.
“Security Documents” means the Security Agreement, each Pledge Agreement, the
Intellectual Property Security Agreement, the Blocked Account Agreements, the
DDA Notifications, the Credit Card Notifications, and each other security
agreement or other instrument or document executed and delivered to the
Collateral Agent pursuant to this Agreement or any other Loan Document granting
a Lien to secure any of the Obligations.
“Settlement Date” has the meaning provided in Section 2.14(a).
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature, and (e) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or transaction, for which such Person’s
properties and assets would constitute unreasonably small capital. The amount of
all guarantees at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.

 

S-39



--------------------------------------------------------------------------------



 



“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties (including in respect of leases or other contracts) or performance,
surety or similar bonds (excluding appeal bonds) arising in the ordinary course
of business, (b) is used in lieu or in support of stay or appeal bonds, (c)
supports the payment of insurance premiums for reasonably necessary casualty
insurance carried by any of the Loan Parties, or (d) supports payment or
performance for identified purchases or exchanges of products or services in the
ordinary course of business.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which Wells Fargo Bank is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Store” means any retail store (which may include any real property, fixtures,
Equipment, Inventory and other property related thereto) operated, or to be
operated, by any Loan Party.
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms reasonably satisfactory to, and approved in writing by, the
Administrative Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party. Notwithstanding anything to the
contrary contained in the Loan Documents, the Excluded Subsidiaries shall not
constitute Subsidiaries of the Loan Parties.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

 

S-40



--------------------------------------------------------------------------------



 



“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo Retail Finance, LLC, its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Loan Note” means the promissory note of the Borrowers substantially
in the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $7,500,000, and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale-leaseback
transaction), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

 

S-41



--------------------------------------------------------------------------------



 



“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.
“UFCA ” has the meaning specified in Section 10.22(d).
“UFTA” has the meaning specified in Section 10.22(d).
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Urban Renewal” means A.C. Moore Urban Renewal, LLC, a New Jersey limited
liability company.
“Urban Renewal Subordination Agreement” means that certain Subordination
Agreement, dated as of the date hereof, among Urban Renewal, as subordinated
creditor, the Loan Parties, and the Administrative Agent, as amended or modified
from time to time.
“Wells Fargo Bank” means Wells Fargo Bank, N.A., a national banking association.
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

S-42



--------------------------------------------------------------------------------



 



(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03 Accounting Terms.
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

 

S-43



--------------------------------------------------------------------------------



 



1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Committed Loans; Reserves. (a) Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Commitment, or
(y) such Lender’s Applicable Percentage of the Borrowing Base; subject in each
case to the following limitations:
(i) after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed the lesser of (A) the Aggregate Commitments, or (B) the Borrowing
Base;
(ii) after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment;
(iii) the Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit; and
(iv) after giving effect to all Credit Extensions, no Overadvance shall exist.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.

 

S-44



--------------------------------------------------------------------------------



 



(b) The following are Reserves which may be established as of the Closing Date:
(i) rent (an Availability Reserve): An amount equal to two (2) months’ rent for
all of the Borrowers’ leased locations in each Landlord Lien State, other than
leased locations with respect to which the Collateral Agent has received a
Collateral Access Agreement in form reasonably satisfactory to the Collateral
Agent;
(ii) Customer Credit Liabilities (an Availability Reserve): An amount equal to
the sum of (A) seventy-five percent (75%) of the remaining value of that portion
of Customer Credit Liabilities which constitutes Gift Cards that have been
outstanding for less than 18 months, and (B) one hundred percent (100%) of the
remaining value of that portion of Customer Credit Liabilities which constitutes
Customer Deposits, in each case as reflected in the Borrowers’ books and
records;
(iii) self funded health insurance (an Availability Reserve);
(iv) past due trade accounts (an Availability Reserve): An amount equal to one
hundred percent (100%) of the aggregate unpaid balance of all trade accounts of
the Borrowers, which are past due for more than sixty (60) days after the due
date thereof (other than amounts that are subject to a good faith dispute and
appropriate reserves in conformity with GAAP have been established on the books
of Borrower), in each case as reflected in the Borrowers’ books and records;
(v) past due Taxes (an Availability Reserve): An amount equal to one hundred
percent (100%) of the aggregate unpaid balance of all Taxes of the Borrowers
which are past due, in each case as reflected in the Borrowers’ books and
records;
(vi) Shrink (an Inventory Reserve);
(vii) supply Inventory (an Inventory Reserve);
(viii) plan-o-gram Inventory (an Inventory Reserve);
(ix) e-commerce Inventory (an Inventory Reserve);
(x) closing Store Inventory (an Inventory Reserve);
(xi) aged Inventory (an Inventory Reserve);
(xii) custom framing (an Inventory Reserve);
(xiii) classroom sales (an Inventory Reserve); and
(xiv) damages (an Inventory Reserve).
(c) The Administrative Agent shall have the right, at any time and from time to
time on or after the Closing Date in its Permitted Discretion to establish new,
or modify or eliminate any existing, eligibility criteria or Reserves.

 

S-45



--------------------------------------------------------------------------------



 



2.02 Borrowings, Conversions and Continuations of Committed Loans.
(a) Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBO Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.
(b) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of LIBO Rate Loans shall be made upon the
Lead Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of LIBO Rate Loans or of
any conversion of LIBO Rate Loans to Base Rate Loans, and (ii) one Business Day
prior to the requested date of any Borrowing of Base Rate Loans (except that the
Administrative Agent may in its sole discretion accept later notice in respect
of the initial Credit Extension on the Closing Date). Each telephonic notice by
the Lead Borrower pursuant to this Section 2.02(b) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Borrowing of, conversion to or continuation of LIBO Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Lead
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of LIBO Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Lead Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice or if the Lead Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBO Rate Loans. If the Lead Borrower
requests a Borrowing of, conversion to, or continuation of LIBO Rate Loans in
any such Committed Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
LIBO Rate Loan.
(c) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Lead Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(b). In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall use reasonable efforts to make all
funds so received available to the Borrowers in like funds by no later than 4:00
p.m. on the day of receipt by the Administrative Agent either by (i) crediting
the account of the Lead Borrower on the books of the Administrative Agent with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Lead Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing is given by the
Lead Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrowers as provided
above.

 

S-46



--------------------------------------------------------------------------------



 



(d) The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, expenses, service charge, Credit Party Expenses, or
other payment to which any Credit Party is entitled from the Loan Parties
pursuant hereto or any other Loan Document, as and when due and payable, and may
charge the same to the Loan Account notwithstanding that an Overadvance may
result thereby. The Administrative Agent shall advise the Lead Borrower of any
such advance or charge promptly after the making thereof. Such action on the
part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and the Borrowers’ obligations under Section 2.05.
Any amount which is added to the principal balance of the Loan Account as
provided in this Section 2.02(d) shall bear interest at the interest rate then
and thereafter applicable to Base Rate Loans.
(e) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
Upon the occurrence and during the continuation of a Default, the Administrative
Agent may, and at the direction of the Required Lenders shall, prohibit Loans
from being requested as, converted to, or continued as, LIBO Rate Loans.
(f) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Wells Fargo Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(g) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five (5) Interest Periods
in effect with respect to Committed Loans.
(h) The Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Loan, or to endeavor to cause the
issuance of or provide any Letter of Credit, if an Overadvance would result. The
Administrative Agent may, in its discretion, make Permitted Overadvances without
the consent of the Lenders, the Swing Line Lender and the L/C Issuer and each
Lender shall be bound thereby. Any Permitted Overadvance may constitute a Swing
Line Loan. A Permitted Overadvance is for the account of the Borrowers and shall
constitute a Loan and an Obligation and shall be repaid by the Borrowers in
accordance with the provisions of Section 2.05(c). The making of any such
Permitted Overadvance on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvance on any other
occasion or to permit such Permitted Overadvances to remain outstanding. The
making by the Administrative Agent of a Permitted Overadvance shall not modify
or abrogate any of the provisions of Section 2.03 regarding the Lenders’
obligations to purchase participations with respect to Letters of Credit or of
Section 2.04 regarding the Lenders’ obligations to purchase participations with
respect to Swing Line Loans. Without limiting the foregoing, the Administrative
Agent shall have no liability for, and no Loan Party or Credit Party shall have
the right to, or shall, bring any claim of any kind whatsoever against the
Administrative Agent with respect to “inadvertent Overadvances” (i.e. where an
Overadvance results from changed circumstances beyond the control of the
Administrative Agent (such as a reduction in the collateral value)) regardless
of the amount of any such Overadvance(s).

 

S-47



--------------------------------------------------------------------------------



 



2.03 Letters of Credit.
(a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) the Administrative
Agent, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, shall endeavor to cause the L/C Issuer from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrowers,
and to amend or extend Letters of Credit previously issued by the L/C Issuer, in
accordance with Section 2.03(b) below; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrowers and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the lesser of the Aggregate Commitments or the Borrowing Base,
(y) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Lead Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Any L/C Issuer (other
than Wells Fargo Bank or any of its Affiliates) shall notify the Administrative
Agent in writing on each Business Day of all Letters of Credit issued on the
prior Business Day by such L/C Issuer.
(ii) No Letter of Credit shall be issued if:
(A) subject to Section 2.03(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
(B) subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 120 days after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or
(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either (x) such Letter of Credit is
Cash Collateralized or otherwise secured by back-to-back letters of credit from
an issuing bank reasonably acceptable to the L/C Issuer and the Administrative
Agent and upon terms and conditions reasonably acceptable to the L/C Issuer and
the Administrative Agent on or prior to the Letter of Credit Expiration Date or
(y) all the Lenders have approved such expiry date.
(iii) No Letter of Credit shall be issued, without the prior consent of the
Administrative Agent, if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

S-48



--------------------------------------------------------------------------------



 



(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial Stated Amount less than $25,000, in the
case of a Commercial Letter of Credit, or $50,000, in the case of a Standby
Letter of Credit;
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
(E) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or
(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender or Deteriorating Lender
hereunder, unless the Administrative Agent or the L/C Issuer has received Cash
Collateral or entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
(iv) The Borrowers shall not permit any Letter of Credit to be amended if
(A) the L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof or (B) if the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(v) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Any Letter of Credit Application or other document delivered hereunder
that is signed by a Responsible Person shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action, and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of the Borrowers. Such Letter of Credit Application must be received by the
Administrative Agent and the L/C Issuer not later than 11:00 a.m. at least two
Business Days (or such other date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. Promptly
after receipt of any Letter of Credit Application, the Administrative Agent will
confirm with the L/C Issuer (other than Wells Fargo Bank or any of its
Affiliates), by telephone or in writing, that the L/C Issuer has received a copy
of such Letter of Credit Application from the Lead Borrower and, if not, the
Administrative Agent will provide the L/C Issuer with a copy thereof. In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the Administrative Agent and the L/C Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Administrative Agent or the L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the Administrative Agent and the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the Administrative Agent or the L/C Issuer may
reasonably require. Additionally, the Lead Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

 

S-49



--------------------------------------------------------------------------------



 



(ii) Unless the L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance or amendment of each Letter of Credit,
each Lender shall be deemed to (without any further action), and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer, without
recourse or warranty, a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Letter of Credit. Upon any change in the Commitments under this Agreement,
it is hereby agreed that with respect to all L/C Obligations, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Applicable Percentages of the assigning and assignee Lenders.
(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, the Administrative Agent may, in its sole and absolute discretion,
endeavor to cause the L/C Issuer to issue a Standby Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued. Unless otherwise directed
by the Administrative Agent or the L/C Issuer, the Lead Borrower shall not be
required to make a specific request to the Administrative Agent or the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Standby Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Administrative Agent shall instruct the L/C Issuer not to
permit any such extension if (A) the Administrative Agent has determined that it
would not be permitted, or would have no obligation, at such time to endeavor to
cause or have the L/C Issuer issue such Standby Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) the L/C Issuer has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Lead Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

S-50



--------------------------------------------------------------------------------



 



(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Administrative Agent shall notify the
Lead Borrower thereof; provided, however, that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse the L/C Issuer and the Lenders with respect to any such payment. Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrowers shall
reimburse the L/C Issuer through the Administrative Agent on the same day in an
amount equal to the amount of such drawing. If the Borrowers fail to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone or electronic means.
(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Lead Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

S-51



--------------------------------------------------------------------------------



 



(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d) Repayment of Participations.
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

S-52



--------------------------------------------------------------------------------



 



(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Laws;
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or
(vi) the fact that any Event of Default shall have occurred and be continuing.
The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Administrative Agent and the L/C
Issuer. The Borrowers shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary (or the L/C Issuer may refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

S-53



--------------------------------------------------------------------------------



 



(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances in an amount equal to one
hundred five percent (105%) of the Outstanding Amount of all L/C Obligations,
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby Consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrowers hereby grant to the Collateral Agent a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in the Cash Collateral Account.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrowers will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.
(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Lead Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letters of Credit), (i) the rules of
the ISP shall apply to each Standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each Commercial Letter of Credit.
(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent,
for the account of each Lender in accordance with its Applicable Percentage, a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily Stated Amount under each such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit. For purposes of computing the daily Stated Amount
available to be drawn under any Letter of Credit, the Stated Amount of the
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the first day of each month (or if
such day is not a Business Day, on the next succeeding Business Day), commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand, and (ii)
computed on a monthly basis in arrears. If there is any change in the Applicable
Rate during any month, the daily amount available to be drawn under of each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such month that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, while any
Event of Default has occurred and is continuing, the Administrative Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all Letter of Credit Fees shall accrue at the Default Rate and thereafter
during the existence of such Event of Default such Letter of Credit Fees shall
accrue at the Default Rate to the fullest extent permitted by applicable Laws.

 

S-54



--------------------------------------------------------------------------------



 



(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay to the Administrative Agent, for the account of the L/C
Issuer, a fronting fee (i) with respect to each Commercial Letter of Credit, at
a rate equal to 0.125 per cent per annum, computed on the amount of such Letter
of Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a Commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Lead Borrower and the L/C
Issuer, computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each Standby Letter
of Credit, at a rate equal to 0.125 percent per annum, computed on the daily
amount available to be drawn under such Letter of Credit and on a quarterly
basis in arrears. Such fronting fees described in clause (iii) of the preceding
sentence shall be due and payable on the first day of each month (or if such day
is not a Business Day, on the next succeeding Business Day), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrowers shall pay to the Administrative Agent,
for the account of the L/C Issuer, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(k) Consignment of Bill of Lading. To the extent that the Administrative Agent
agrees, in its sole discretion, to include in transit Inventory in the Borrowing
Base, the Borrowers shall, upon the request of the Administrative Agent, consign
to the Collateral Agent any bill of lading for Inventory which is supported by a
Commercial Letter of Credit issued by the L/C Issuer.
(l) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
2.04 Swing Line Loans.
(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the lesser of (A) the Aggregate Commitments, or (B) the
Borrowing Base, and (ii) the aggregate Outstanding Amount of the Committed Loans
of any Lender at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Commitment, and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

 

S-55



--------------------------------------------------------------------------------



 



(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent at the request of the Required
Lenders prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers at its office by crediting the account of the
Lead Borrower on the books of the Swing Line Lender in immediately available
funds.
(c) Refinancing of Swing Line Loans.
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

S-56



--------------------------------------------------------------------------------



 



(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the principal amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.
(d) Repayment of Participations.
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

S-57



--------------------------------------------------------------------------------



 



(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.
(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05 Prepayments.
(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of LIBO Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if LIBO Rate
Loans, the Interest Period(s) of such Committed Loans. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a LIBO Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages. Notwithstanding anything to the contrary contained herein, the
Borrowers may rescind any notice of prepayment provided pursuant to this
Section 2.05(a) if such prepayment would have resulted from a refinancing of all
of the Loans hereunder, which refinancing shall not have been consummated or
shall otherwise have been delayed.
(b) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Notwithstanding anything to the
contrary contained herein, the Borrowers may rescind any notice of prepayment
provided pursuant to this Section 2.05(b) if such prepayment would have resulted
from a refinancing of all of the Loans hereunder, which refinancing shall not
have been consummated or shall otherwise have been delayed.
(c) If for any reason the Total Outstandings at any time exceed the lesser of
the Aggregate Commitments or the Borrowing Base, each as then in effect, the
Borrowers shall immediately prepay Committed Loans, Swing Line Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than L/C
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the lesser of the Aggregate Commitments or
the Borrowing Base, each as then in effect.

 

S-58



--------------------------------------------------------------------------------



 



(d) After the occurrence and during the continuance of a Cash Dominion Event,
the Borrowers shall prepay the Loans in accordance with the provisions of
Section 6.13. In addition, after the occurrence and during the continuance of a
Cash Dominion Event, any Net Proceeds received by a Loan Party upon the
occurrence of a Prepayment Event shall be paid over to the Administrative Agent
on receipt by the Loan Parties and shall be utilized to prepay the Loans in the
order of priority set forth in Section 2.05(e). The application of such Net
Proceeds to the Loans shall not reduce the Commitments. If no Cash Dominion
Event exists (or if all Obligations then due are paid in full during the
existence of a Cash Dominion Event), then any Net Proceeds (or excess Net
Proceeds, as the case may be) shall be remitted to the operating account of the
Borrowers designated by the Lead Borrower.
(e) Prepayments made pursuant to this Section 2.05, first, shall be applied
ratably to the L/C Borrowings and the Swing Line Loans, second, shall be applied
ratably to the outstanding Committed Loans(without any reduction in the
Commitments), third, shall be used to Cash Collateralize the remaining L/C
Obligations to the extent required pursuant to Section 2.03(g); and, fourth, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Swing Line Loans and Committed Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrowers for use in the ordinary course of its business. Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Lenders, as applicable.
2.06 Termination or Reduction of Commitments.
(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of any such
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if,
after giving effect thereto, and to any concurrent payments hereunder, the
Outstanding Amount of Swing Line Loans hereunder would exceed the Swing Line
Sublimit. Notwithstanding anything to the contrary contained herein, the
Borrowers may rescind any notice of termination or reduction provided pursuant
to this Section 2.06(a) if such termination or reduction would have resulted
from a refinancing of all of the Loans hereunder, which refinancing shall not
have been consummated or shall otherwise have been delayed.
(b) If, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.
(c) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, Commitment Fees, and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

S-59



--------------------------------------------------------------------------------



 



2.07 Repayment of Loans.
(a) The Borrowers shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.
(b) To the extent not previously paid, the Borrowers shall repay the outstanding
balance of the Swing Line Loans on the Termination Date.
2.08 Interest.
(a) Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.
(b) (i) If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii) If any other Event of Default has occurred and is continuing, then the
Administrative Agent may, and upon the request of the Required Lenders shall,
notify the Lead Borrower that all outstanding Obligations (other than any Other
Liabilities) shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate and thereafter, until such Event of
Default has been duly waived as provided in Section 10.01 hereof, such
Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.
(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Laws.
2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent, for the
account of each Lender, in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Margin times the
average daily amount by which the Aggregate Commitments exceed the sum of
(i) the Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C
Obligations. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable monthly in
arrears on the first calendar day of each month, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period; provided, however, that no Commitment Fee shall accrue on the Commitment
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
Commitment Fee shall be calculated monthly in arrears, and if there is any
change in the Applicable Margin during any month, the average daily amount shall
be computed and multiplied by the Applicable Margin separately for each period
during such month that such Applicable Margin was in effect.

 

S-60



--------------------------------------------------------------------------------



 



(b) No Early Termination Fee. In the event that (i) the Termination Date occurs,
for any reason, or (ii) the Lead Borrower elects to terminate or permanently
reduce the Commitments pursuant to Section 2.06 hereof, then in each case there
shall be no prepayment or early termination fees in connection therewith.
(c) Other Fees. The Borrowers shall pay to the Administrative Agent, for its own
account, fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.11 Evidence of Debt.
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Administrative Agent (the “Loan Account”)
in the ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
Upon receipt of an affidavit of a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

S-61



--------------------------------------------------------------------------------



 



2.12 Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the principal amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

S-62



--------------------------------------------------------------------------------



 



A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13 Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Obligations of the other Credit
Parties, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Credit Parties ratably and
in the priorities set forth in Section 8.03, provided that:
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

S-63



--------------------------------------------------------------------------------



 



Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14 Settlement Amongst Lenders.
(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.
(b) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Committed
Loans for the period and the amount of repayments received for the period. As
reflected on the summary statement, (i) the Administrative Agent shall transfer
to each Lender its Applicable Percentage of repayments, and (ii) each Lender
shall transfer to the Administrative Agent (as provided below) or the
Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
3.01 Taxes.
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable Laws to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Laws.

 

S-64



--------------------------------------------------------------------------------



 



(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest, fees, and reasonable out of pocket costs and expenses, arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.
(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable law or reasonably requested by the
Lead Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Lead Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made.

 

S-65



--------------------------------------------------------------------------------



 



(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section, it shall pay to the Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.
3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBO Rate Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the Lead
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBO Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBO Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Lead Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBO Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Lead Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBO
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

S-66



--------------------------------------------------------------------------------



 



3.04 Increased Costs; Reserves on LIBO Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or the L/C Issuer;
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth a calculation in reasonable detail of the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Lead Borrower shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

S-67



--------------------------------------------------------------------------------



 



(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the L/C Issuer’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender or the
L/C Issuer pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Lead Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e) Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender, and
provided, further, that the actual costs of such reserves allocated to such Loan
are not already included within the definition of Statutory Reserve Rate. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or
(c) any assignment of a LIBO Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

 

S-68



--------------------------------------------------------------------------------



 



3.06 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.
3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
3.08 Designation of Lead Borrower as Borrowers’ Agent.
(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.
(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.
(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.

 

S-69



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction (or waiver in accordance with Section 10.01) of the following
conditions precedent:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, or electronic copies or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent:
(i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;
(ii) (A) a Committed Loan Note executed by the Borrowers in favor of each Lender
requesting a Committed Loan Note, and (B) a Swing Line Loan Note executed by the
Borrowers in favor of Wells Fargo Retail Finance, LLC;
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to be a party;
(iv) copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Administrative Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, and in each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect;
(v) a favorable opinion of Blank Rome LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
(vi) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.01 and 4.02 have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(C) either that (1) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect, and (D) to the Solvency of the Loan Parties on
a Consolidated basis as of the Closing Date after giving effect to the
transactions contemplated hereby;
(vii) a duly completed Compliance Certificate as of November 30, 2008, signed by
a Responsible Officer of the Lead Borrower;
(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agents required under the
Loan Documents have been obtained and are in effect;

 

S-70



--------------------------------------------------------------------------------



 



(ix) a payoff letter from Wachovia Bank, National Association, the Parent, the
Lead Borrower, Moorestown Finance, Inc., Blackwood Assets, Inc. and Urban
Renewal, satisfactory in form and substance to the Administrative Agent,
evidencing that the Existing Facilities have been or concurrently with the
Closing Date are being terminated, all indebtedness thereunder are being paid in
full (or, in the case of obligations related to the Existing Letters of Credit,
supported by a Letter of Credit), all commitments to make advances thereunder
have been terminated, and all Liens securing obligations under the Existing
Facilities have been or concurrently with the Closing Date are being released;
(x) [intentionally omitted];
(xi) [intentionally omitted];
(xii) a certificate from the chief financial officer of the Lead Borrower,
satisfactory in form and substance to the Administrative Agent, attesting to the
Solvency of the Loan Parties on a Consolidated basis as of the Closing Date
after giving effect to the transactions contemplated hereby (which certificate
may be included in the certificate described in clause (vi)(D) above);
(xiii) the Security Documents, each duly executed by the applicable Loan
Parties;
(xiv) all other Loan Documents, each duly executed by the applicable Loan
Parties;
(xv) the Disbursement Letter, duly executed by each of the parties thereto;
(xvi) (A) appraisals (based on net liquidation value) by a third party appraiser
acceptable to the Collateral Agent of all Inventory of the Borrowers, the
results of which are satisfactory to the Collateral Agent and (B) a written
report regarding the results of a commercial finance examination of the Loan
Parties, which shall be satisfactory to the Collateral Agent;
(xvii) results of searches or other evidence reasonably satisfactory to the
Collateral Agent (in each case dated as of a date reasonably satisfactory to the
Collateral Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any mortgages, and
releases or subordination agreements reasonably satisfactory to the Collateral
Agent are being tendered concurrently with such extension of credit or other
arrangements satisfactory to the Collateral Agent for the delivery of such
termination statements and releases, satisfactions and discharges have been
made;
(xviii) (A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create or perfect the first
priority Liens intended to be created under the Loan Documents (subject only to
Permitted Encumbrances) and all such documents and instruments shall have been
so filed, registered or recorded to the satisfaction of the Collateral Agent,
(B) the DDA Notifications, Credit Card Notifications, and Blocked Account
Agreements required pursuant to Section 6.13 hereof, and (C) control agreements
with respect to the Loan Parties’ securities and investment accounts;
(xix) Collateral Access Agreement covering all Real Estate owned by Urban
Renewal, duly executed by Urban Renewal and the applicable Loan Parties; and
(xx) such other assurances, certificates, documents, consents or opinions as the
Agents reasonably may require.

 

S-71



--------------------------------------------------------------------------------



 



(b) After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to such establishment, Availability shall be not
less than $25,000,000.
(c) The Administrative Agent shall have received a Borrowing Base Certificate
dated the Closing Date, relating to the month ended on January 3, 2009, and
executed by a Responsible Officer of the Lead Borrower.
(d) The Administrative Agent shall be reasonably satisfied that any financial
statements delivered to it fairly present in all material respects the business
and financial condition of the Loan Parties and that there has been no Material
Adverse Effect since the date of the most recent financial information delivered
to the Administrative Agent.
(e) The Administrative Agent shall have received and be satisfied with (i) a
detailed business plan and forecast for the period commencing on the Closing
Date and ending with the end of such Fiscal Year, which shall include an
Availability model, Consolidated income statement, balance sheet, and statement
of cash flow, by month, each prepared in conformity with GAAP and consistent
with the Loan Parties’ then current practices and (b) such other information
(financial or otherwise) reasonably requested by the Administrative Agent.
(f) There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
(g) There shall not have occurred any default of any Material Contract of any
Loan Party which could reasonably be expected to have a Material Adverse Effect.
(h) The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document.
(i) All fees and expenses required to be paid to the Agents on or before the
Closing Date shall have been paid in full, and all fees required to be paid to
the Lenders on or before the Closing Date shall have been paid in full.
(j) The Borrowers shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).
(k) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act, and shall be satisfied that the Loan Parties are
in compliance with all Laws.
(l) No material changes in governmental regulations or policies affecting any
Loan Party or any Credit Party shall have occurred prior to the Closing Date.

 

S-72



--------------------------------------------------------------------------------



 



Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
LIBO Rate Loans) is subject to the following conditions precedent:
(a) The representations and warranties of each other Loan Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith (other than
copies of documents with third-parties supplied from time to time by any Loan
Party as due-diligence materials, and not otherwise constituting Loan
Documents), shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b) and (c),
respectively, of Section 6.01.
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d) The Administrative Agent shall have received an updated Borrowing Base
Certificate reflecting the outstanding Credit Extensions after giving effect to
such request (it being agreed that except for Borrowing Base Certificates
furnished pursuant to Section 6.02(c), the values for eligible assets will not
be required to be updated).
(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Borrower, any Agent, any Lender or any of their Affiliate.
(f) The aggregate amount of all requested Loans and/or Letters of Credit shall
not exceed Availability at such time.
(g) No event or circumstance which could reasonably be expected to result in a
Material Adverse Effect shall have occurred.

 

S-73



--------------------------------------------------------------------------------



 



Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in Sections 4.02(a),
4.02(b), 4.02(d), 4.02(e), and 4.02(g) have been satisfied on and as of the date
of the applicable Credit Extension. The conditions set forth in this
Section 4.02 are for the sole benefit of the Credit Parties but until the
Required Lenders otherwise direct the Administrative Agent to cease making
Committed Loans, the Lenders will fund their Applicable Percentage of all
Committed Loans and L/C Advances and participate in all Swing Line Loans and
Letters of Credit whenever made or issued, which are requested by the Lead
Borrower and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of this Article IV, are agreed to by the Administrative
Agent, provided, however, the making of any such Loans or the issuance of any
Letters of Credit shall not be deemed a modification or waiver by any Credit
Party of the provisions of this Article IV on any future occasion or a waiver of
any rights or the Credit Parties as a result of any such failure to comply.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:
5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly organized or formed, validly existing and, where applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, permits, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business as currently conducted,
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization and the name under which
each Loan Party currently conducts its business (if different), its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, its federal employer
identification number, and the address of its chief executive office and
principal place of business.
5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject or (iii) any governmental licenses, permits,
authorizations, consents and approvals; (c) result in or require the creation of
any Lien upon any asset of any Loan Party (other than Liens in favor of the
Collateral Agent under the Security Documents); or (d) violate any Law.

 

S-74



--------------------------------------------------------------------------------



 



5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.
5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
5.05 Financial Statements; No Material Adverse Effect.
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Parent and its Subsidiaries on a Consolidated basis
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show the
Material Indebtedness and other material liabilities, direct or contingent, of
the Parent and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness, to the extent required by
GAAP.
(b) The unaudited Consolidated balance sheet of the Parent and its Subsidiaries
dated November 30, 2008, and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for the Fiscal Month ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Parent and its Subsidiaries on a Consolidated basis as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments. Schedule 5.05 sets forth all Material
Indebtedness and other material liabilities, direct or contingent, of the Parent
and their Subsidiaries as of the date of such financial statements, including
liabilities for taxes, material commitments and Material Indebtedness, but
excluding liabilities under operating leases.
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
(d) To the best knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities, financial condition or
results of operations of the Parent and its Subsidiaries on a Consolidated
basis.

 

S-75



--------------------------------------------------------------------------------



 



(e) The Consolidated balance sheet of the Parent and its Subsidiaries as at
September 30, 2008, and the related Consolidated statements of income and cash
flows of the Parent and its Subsidiaries for the nine months then ended,
certified by the chief financial officer of the Lead Borrower, copies of which
have been furnished to each Lender, fairly present in all material respects the
Consolidated financial condition of the Parent and its Subsidiaries as at such
date and the Consolidated results of operations of the Parent and its
Subsidiaries for the period ended on such date, all in accordance with GAAP.
(f) The Consolidated forecasted balance sheet and statements of income and cash
flows of the Parent and its Subsidiaries delivered pursuant to Section 6.01(d)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Loan
Parties’ best estimate of its future financial performance (it being understood
that actual results may vary from such forecasts and that such variations may be
significant).
5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any of its Subsidiaries or against any of its
properties or revenues that (a) affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed on Schedule 5.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Loan Party or Subsidiary thereof, of the matters
described on Schedule 5.06.
5.07 No Default. No Loan Party or any Subsidiary is in default under or with
respect to any Material Contract or any Material Indebtedness, nor, as of the
Closing Date, is any other Person that is party to any Material Contract or any
Material Indebtedness in default under or with respect thereto. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
5.08 Ownership of Property; Liens.
(a) Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, in each case
free and clear of all Liens, other than Permitted Encumbrances. Each of the Loan
Parties and each Subsidiary has good and marketable title to, valid leasehold
interests in, or valid licenses to use all personal property (including
Intellectual Property) and assets material to the ordinary conduct of its
business as currently conducted, free and clear of all Liens, other than
Permitted Encumbrances.
(b) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Loan Parties, together with a
list of the holders of any mortgage or other Lien thereon as of the Closing
Date. Each Loan Party and each of its Subsidiaries has good, marketable and
insurable fee simple title to the real property owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Permitted Encumbrances.
Schedule 5.08(b)(2) sets forth the address (including street address, county and
state) of all Leases of the Loan Parties, together with a list of the lessor and
its contact information with respect to each such Lease as of the Closing Date.
Each of such Leases is in full force and effect and the Loan Parties are not in
default of the terms thereof except, in each case, as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

S-76



--------------------------------------------------------------------------------



 



(c) The property of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Liens set forth on Schedule 7.01 and other Permitted
Encumbrances.
(d) The Loan Parties have no Investments other than Permitted Investments.
(e) The Loan Parties have no Indebtedness other than Permitted Indebtedness.
5.09 Environmental Compliance.
(a) Except as specifically disclosed in Schedule 5.09, no Loan Party or any
Subsidiary thereof (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b) Except as otherwise set forth in Schedule 5.09, or as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, none of the properties currently or formerly owned or operated
by any Loan Party or any Subsidiary thereof is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof or, to the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or Subsidiary thereof;
there is no asbestos or asbestos-containing material on any property currently
owned or operated by any Loan Party or Subsidiary thereof; and Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party or any Subsidiary
thereof.
(c) Except as otherwise set forth in Schedule 5.09, or as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, no Loan Party or any Subsidiary thereof is undertaking, and no
Loan Party or any Subsidiary thereof has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation owned or operated by a Loan Party, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any Subsidiary thereof have been disposed of, at all times
during which such property was owned by any Loan Party or any Subsidiary
thereof, in a manner that could not reasonably be expected to result in material
liability to any Loan Party or any Subsidiary thereof.

 

S-77



--------------------------------------------------------------------------------



 



5.10 Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 5.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date. Each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.
5.11 Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation.
There is no proposed tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect. No Loan Party or any
Subsidiary thereof is a party to any tax sharing agreement.
5.12 ERISA Compliance.
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code either (i) has been
determined by the IRS to be qualified under Section 401(a) of the Code or
(ii) has an applicable remedial amendment period that will not have ended before
the Closing Date, and, to the knowledge of the Lead Borrower, nothing has
occurred which, if known by the IRS, could reasonably be expected to prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Pension Plan subject to Section 412
of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan. No Lien imposed under the Code or ERISA exists or
is likely to arise on account of any Plan.
(b) There are no pending or, to the knowledge of the Lead Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA.

 

S-78



--------------------------------------------------------------------------------



 



5.13 Subsidiaries; Equity Interests. The Loan Parties have no Subsidiaries as of
the Closing Date other than those specifically disclosed in Part (a) of
Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary, listed by class, and setting forth the number and percentage of the
outstanding Equity Interests of each such class owned directly or indirectly by
the applicable Loan Party. All of the outstanding Equity Interests in the Loan
Parties and such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party (or a Subsidiary of a Loan Party)
in the amounts specified on Part (a) of Schedule 5.13, free and clear of all
Liens except for those created under the Security Documents and Liens specified
in clauses (a), (e), (i) and (l) of the definition of Permitted Encumbrances.
Except as specifically disclosed in Schedule 5.13, as of the Closing Date no
Loan Party or any of its respective Subsidiaries is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of any Loan Party’s Subsidiaries’ Equity Interests or any security
convertible into or exchangeable for any such Equity Interests. As of the
Closing Date, the Loan Parties have no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. Part (c) of Schedule 5.13 is a complete and accurate description
of the authorized Equity Interests of each Loan Party as of the Closing Date, by
class, and a description of the number of shares of each such class that are
issued and outstanding. All of the outstanding Equity Interests in the Loan
Parties have been validly issued, and are fully paid and non-assessable and,
other than with respect to the Lead Borrower, are owned in the amounts specified
on Part (c) of Schedule 5.13, free and clear of all Liens except for those
created under the Security Documents and Liens specified in clauses (a), (e),
(i) and (l) of the definition of Permitted Encumbrances. Except as set forth in
Schedule 5.13, as of the Closing Date there are no subscriptions, options,
warrants, or calls relating to any shares of any Loan Party’s Equity Interests,
including any right of conversion or exchange under any outstanding security or
other instrument. The copies of the Organization Documents of each Loan Party
and each amendment thereto provided pursuant to Section 4.01 are true and
correct copies of each such document as of the Closing Date, each of which is
valid and in full force and effect.
5.14 Margin Regulations; Investment Company Act.
(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.
(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that actual results may vary from such projected
financial information and that such variations may be significant).

 

S-79



--------------------------------------------------------------------------------



 



5.16 Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17 Intellectual Property; Licenses, Etc. Each Loan Party owns, or holds
licenses in, all Intellectual Property, trade names, patent rights and other
authorizations that are reasonably necessary to the conduct of its business as
currently conducted and as proposed to be conducted, and attached hereto as
Schedule 5.17 is a true, correct, and complete listing of all material patents,
patent applications, trademarks, trademark applications, copyrights, and
copyright registrations as to which a Loan Party is the owner or is an exclusive
licensee. There is no action, proceeding, claim or complaint pending or,
threatened in writing to be brought against any Loan Party which might
jeopardize any of such Person’s interest in any of the foregoing licenses,
patents, copyrights, trademarks, trade names, designs or applications, except
those which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person, except for such
infringement which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
5.18 Labor Matters.
As of the Closing Date, there are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Subsidiary thereof pending
or, to the knowledge of any Loan Party, threatened, and at all times thereafter,
there are no strikes, lockouts, slowdowns or other labor disputes against any
Loan Party or any Subsidiary thereof pending or, to the knowledge of any Loan
Party, threatened, which either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The hours worked by
and payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and comply in all material respect with any other applicable
federal, state, local or foreign Law dealing with such matters. No Loan Party or
any of its Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Act or similar state Law. All payments due from
any Loan Party and its Subsidiaries, or for which any claim may be made against
any Loan Party, on account of wages and employee health and welfare insurance
and other benefits, have been paid or properly accrued in accordance with GAAP
as a liability on the books of such Loan Party. Except as set forth on
Schedule 5.18, as of the Closing Date no Loan Party or any Subsidiary is a party
to or bound by (i) any collective bargaining agreement, or (ii) management
agreement, employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement,
with or for the benefit of any Person required to be named as an executive
officer in the Parent’s annual report on Form 10-K. As of the Closing Date,
there are no representation proceedings pending or, to any Loan Party’s
knowledge, threatened to be filed with the National Labor Relations Board, and
no labor organization or group of employees of any Loan Party or any Subsidiary
has made a pending demand for recognition in any case, and at all times after
the Closing Date, there are no representation proceedings pending or, to any
Loan Party’s knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of any Loan Party or any
Subsidiary has made a pending demand for recognition in any case which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. The consummation of the transactions contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any Loan
Party or any of its Subsidiaries is bound. Each Loan Party and its Subsidiaries
are in material compliance with all requirements pursuant to employment
standards, labor relations, health and safety, workers compensation and human
rights laws, immigration laws and other applicable employment legislation. No
officer or director of any Loan Party who is party to an employment agreement
with such Loan Party is in violation of any term of any employment contract or
proprietary information agreement with such Loan Party which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and the execution of the employment agreements and the
continued employment by the Loan Parties of the such persons, will not result in
any such violation.

 

S-80



--------------------------------------------------------------------------------



 



5.19 Security Documents.
(a) The Pledge Agreement creates in favor of the Collateral Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, continuing
and enforceable security interest in the Collateral (as defined in the Pledge
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and the Pledged Securities (as
defined in the Pledge Agreement) have been delivered to the Collateral Agent
(together with stock powers or other appropriate instruments of transfer
executed in blank form). The Collateral Agent has a fully perfected first
priority Lien on, and security interest in, to and under all right, title and
interest of each pledgor thereunder in such Collateral, and such security
interest is in each case prior and superior in right and interest to any other
Person, subject only to Permitted Encumbrances.
(b) The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, continuing
and enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The financing statements,
releases and other filings are in appropriate form and have been or will be
filed in the offices specified in the Perfection Certificate. Upon such filings
and/or the obtaining of “control,” the Collateral Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the grantors thereunder in all Collateral that may be perfected by filing,
recording or registering a financing statement or analogous document (including
without limitation the proceeds of such Collateral subject to the limitations
relating to such proceeds in the UCC) or by obtaining control, under the UCC (in
effect on the date this representation is made) in each case prior and superior
in right to any other Person, subject only to Permitted Encumbrances.
(c) When the Security Agreement is filed in the United States Patent and
Trademark Office and the United States Copyright Office and when financing
statements, releases and other filings in appropriate form are filed in the
offices specified on the Perfection Certificate, the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the applicable Loan Parties in the Intellectual Property (as
defined in the Security Agreement) in which a security interest may be perfected
by filing, recording or registering a security agreement, financing statement or
analogous document in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, in each case prior and superior
in right to any other Person, subject only to Permitted Encumbrances (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks, trademark applications and copyrights acquired by the
Loan Parties after the date hereof).

 

S-81



--------------------------------------------------------------------------------



 



5.20 Solvency.
After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.
5.21 Deposit Accounts; Credit Card Arrangements.
(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Closing Date, which Schedule includes, with respect to
each DDA (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository, and
(iv) the identification of each Blocked Account Bank.
(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.
5.22 Brokers. No broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no Loan
Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith. Each Loan Party hereby
jointly and severally indemnifies each Credit Party against, and agrees that
such Person will hold each such Credit Party harmless from, any claim, demand or
liability, including reasonable attorneys’ fees, for any broker’s, finder’s or
placement fee or commission incurred by such indemnifying party or the Lead
Borrower or its Affiliates or a representative of such Person.
5.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any material
adverse modification or change in the business relationship of any Loan Party
with any supplier material to its operations, unless the Administrative Agent
has received evidence, in form and substance reasonably satisfactory to it, that
the applicable Loan Party has replaced (or is replacing) any such supplier, and
the terms governing such business relationship shall not be less favorable to
such Loan Party, in any material respect than those which governed the business
relationship with the replaced supplier prior to its threatened termination or
cancellation, or modification or change, as the case may be.
5.24 Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the date hereof. The Loan
Parties are not in breach or in default in any material respect of or under any
Material Contract and have not received any notice of the intention of any other
party thereto to terminate any Material Contract.
5.25 Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

S-82



--------------------------------------------------------------------------------



 



5.26 Anti-Terrorism Laws.
(a) General. To the knowledge of the Loan Parties, none of the Loan Parties is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
(b) Executive Order No. 13224. To the knowledge of the Loan Parties, none of the
Loan Parties or their respective agents acting or benefiting in any capacity in
connection with the transactions hereunder, is any of the following (each a
“Blocked Person”):
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or
(vi) a Person or entity who is affiliated or associated with a person or entity
listed above.
(c) To the knowledge of the Loan Parties, none of the Loan Parties or any of
their respective agents acting in any capacity in connection with the
transactions hereunder (A) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

S-83



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent indemnification obligations for which no
claim has been asserted, and (ii) the Other Liabilities) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (except
to the extent fully Cash Collateralized or supported by another letter of credit
in a manner reasonably satisfactory to the L/C Issuer and the Administrative
Agent), the Loan Parties shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
6.01 Financial Statements. Deliver to the Administrative Agent, in form
reasonably satisfactory to the Administrative Agent:
(a) as soon as available, but in any event within ninety-five (95) days after
the end of each Fiscal Year of the Parent (commencing with the Fiscal Year ended
December 2008), a Consolidated balance sheet of the Parent and its Subsidiaries
as at the end of such Fiscal Year, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, such
Consolidated statements to be audited and accompanied by (i) a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing or otherwise reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit, (ii) an opinion of such Registered Public Accounting Firm
independently assessing the Loan Parties’ internal controls over financial
reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing
Standard No. 2, and Section 404 of Sarbanes-Oxley, and (iii) a certification by
a Responsible Officer of the Lead Borrower to the effect that such statements
fairly present in all material respects the financial condition, results of
operation, Shareholders’ Equity and cash flow of the Parent and its
Subsidiaries, as of the end of such Fiscal Year, in accordance with GAAP
consistently applied throughout the period covered thereby.
(b) as soon as available, but in any event within fifty (50) days after the end
of each of the Fiscal Quarters of each Fiscal Year of the Parent (commencing
with the fiscal quarter ended December 31, 2008), a Consolidated balance sheet
of the Parent and its Subsidiaries as at the end of such Fiscal Quarter, and the
related Consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Quarter and for the portion of the Parent’s
Fiscal Year then ended, setting forth in each case in comparative form the
figures for (A) such period set forth in the projections delivered pursuant to
Section 5.01(d) hereof, (B) the corresponding Fiscal Quarter of the previous
Fiscal Year and (C) the corresponding portion of the previous Fiscal Year, all
in reasonable detail, such Consolidated statements to be certified by a
Responsible Officer of the Lead Borrower as fairly presenting in all material
respects the financial condition, results of operations, Shareholders’ Equity
and cash flows of the Parent and its Subsidiaries as of the end of such Fiscal
Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
(c) as soon as available, but in any event within 35 days after the end of each
of the Fiscal Months (other than the third Fiscal Month of each Fiscal Quarter)
of each fiscal year of the Parent (commencing with the Fiscal Month ending
January 31, 2009), a Consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such Fiscal Month, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Month, and for the portion of the Parent’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(d) hereof,
(B) the corresponding Fiscal Month of the previous Fiscal Year and (C) the
corresponding portion of the previous fiscal year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting in all material respects, the financial
condition, results of operations, Shareholders’ Equity and cash flows of the
Parent and its Subsidiaries as of the end of such Fiscal Month in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

S-84



--------------------------------------------------------------------------------



 



(d) (A) as soon as available, but in any event at least 30 days before the end
of each Fiscal Year of the Parent, a draft copy of the forecast (including
projected new Store openings) prepared by management of the Lead Borrower, in
form reasonably satisfactory to the Administrative Agent, of Consolidated
balance sheets and statements of income or operations and cash flows of the
Parent and its Subsidiaries on a monthly basis for the immediately following
Fiscal Year (including the fiscal year in which the Maturity Date occurs),
(B) as soon as available, but in any no later than January 31 of each Fiscal
Year of the Parent, a final version of such forecast, and (C) thereafter, a copy
of any and all revisions made to the final version of such forecast, promptly
after request from the Administrative Agent.
6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:
(a) [intentionally omitted];
(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) and (c) (commencing with the delivery of the financial
statements for the Fiscal Quarter ended January 3, 2009), (i) a duly completed
Compliance Certificate signed by a Responsible Officer of the Lead Borrower,
which shall include (A) a certification as to the amount, if any, of rent under
the Leases (other than common area or other charges not constituting base rent
that are the subject of a good faith dispute or are under review by the Loan
Parties), and any obligations and liabilities with respect to Taxes, that have
not been timely paid, (B) a certification as to the receipt of notice, if any,
as to any material obligations or liabilities with respect to utilities that
have not been timely paid, (C) a certification as to the receipt of notice, if
any, as to any obligations or liabilities with respect to insurance premiums
that have not been timely paid, and (D) a certification as to the acquisition,
if any, of any additional Intellectual Property acquired since the date of the
last similar certification, and (ii) in case of the financial statements
referred to in Sections 6.01(a) and (b), a copy of management’s discussion and
analysis with respect to such financial statements. In the event of any change
in GAAP used in the preparation of such financial statements, the Lead Borrower
shall also provide a statement of reconciliation conforming such financial
statements to GAAP;
(c) on the fifth Business Day of each Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day), a Borrowing Base Certificate
showing the Borrowing Base as of the close of business as of the last day of the
immediately preceding Fiscal Month, each Borrowing Base Certificate to be
certified as complete and correct by a Responsible Officer of the Lead Borrower;
provided that upon the occurrence and during the continuation of a Cash Dominion
Event, such Borrowing Base Certificate shall be delivered on Wednesday of each
week (or, if Wednesday is not a Business Day, on the next succeeding Business
Day), as of the close of business on the immediately preceding Saturday;
(d) concurrently with the filing thereof (or upon the request of the
Administrative Agent or its auditors, appraisers, accountants, consultants or
other representatives), copies of each Loan Party’s federal income tax returns,
and any amendments thereto;
(e) promptly upon receipt, copies of any detailed audit reports, management
letters or any written recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by its
Registered Public Accounting Firm in connection with the accounts or books of
the Loan Parties or any Subsidiary, or any audit of any of them, including,
without limitation, specifying any Internal Control Event;
(f) promptly after the same are available, copies of each annual, regular,
periodic and special reports, proxy statements, registration statements and
other materials which any Loan Party may file, or be required to file, with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

S-85



--------------------------------------------------------------------------------



 



(g) the financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;
(h) [intentionally omitted];
(i) as soon as available, but in any event within 30 days after the end of each
Fiscal Year of any Loan Party (or upon the request of the Administrative Agent
or its auditors, appraisers, accountants, consultants or other representatives),
(i) a certificate executed by an authorized officer of the Lead Borrower
certifying the existence and adequacy of the property and casualty insurance
program carried by the Loan Parties and their Subsidiaries, and (ii) a written
summary of said program identifying the name of each insurer, the number of each
policy and expiration date of each policy, the amounts and types of each
coverage, and a list of exclusions and deductibles for each policy, and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify;
(j) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from any Governmental Authority (including, without
limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; and
(k) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request, including, without
limitation, the income level for each individual Store.
Financial statements and other documents required to be delivered pursuant to
Sections 6.01(a), (b), or (c) or Section 6.02(e) may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Lead Borrower posts such documents, or provides a link thereto on the
Lead Borrower’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Lead
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Lead Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Lead Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Lead Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Lead Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

S-86



--------------------------------------------------------------------------------



 



The Loan Parties hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties hereby agree that so long as any Loan Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities they
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Loan Parties or their securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
6.03 Notices. Promptly notify the Administrative Agent:
(a) of the occurrence of any Default or Event of Default;
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, any
default under, or termination of, a Material Contract or with respect to
Material Indebtedness of any Loan Party or any Subsidiary thereof; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Subsidiary thereof and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or any
administrative or arbitration proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;
(c) of any undischarged or unpaid judgments or decrees;
(d) of the occurrence of any ERISA Event;
(e) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof at the time of delivery of
any Compliance Certificate;
(f) of any change in the Parent’s or the Lead Borrower’s chief executive officer
or chief financial officer;
(g) of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;
(h) of any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent, or any strike, lockout, slowdown or other material
labor dispute against any Loan Party or any Subsidiary pending or, to the
knowledge of any Loan Party, threatened;

 

S-87



--------------------------------------------------------------------------------



 



(i) of the filing of any Lien for unpaid Taxes against any Loan Party;
(j) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;
(k) [intentionally omitted];
(l) of any failure by any Loan Party to pay rent at any one or more of such Loan
Party’s locations if such failure continues for more than ten (10) days
following the day on which such rent first came due and such failure,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect; and
(m) of the formation or acquisition of any Subsidiary.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04 Payment of Obligations. Pay and discharge in full as the same shall become
due and payable (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, (b) all lawful claims (including,
without limitation, claims for labor, materials, supplies and claims of
landlords, warehousemen, customs brokers, and carriers) which, if unpaid, would
by law become a Lien upon its property; and (c) all Material Indebtedness, as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness, except, in each
case, where (i) the validity or amount thereof (other than payroll taxes or
taxes that are the subject of a United States federal tax lien) is being
contested in good faith by appropriate proceedings diligently conducted,
(ii) such Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (iii) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, and (iv) no Lien has been filed with respect thereto, and (v) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect. The Lead Borrower will, upon request,
furnish the Collateral Agent with proof satisfactory to the Collateral Agent
indicating that the Loan Parties and their Subsidiaries have made the payments
described in clause (a) above. Each Loan Party shall, and shall cause each of
its Subsidiaries to, pay in full within sixty (60) days after the due date
thereof all trade accounts payable incident to the operations of such Person not
referred to in this Section 6.04, above (other than amounts that are subject to
a good faith dispute and appropriate reserves in conformity with GAAP have been
established on the books of Borrower). Nothing contained herein shall be deemed
to limit the rights of the Agents with respect to determining Reserves pursuant
to this Agreement.
6.05 Preservation of Existence, Etc.(a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties or the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

S-88



--------------------------------------------------------------------------------



 



6.06 Maintenance of Properties.
(a) Keep its properties in such repair, working order and condition, and shall
from time to time make such repairs, replacements, additions and improvements
thereto, as are reasonably necessary for the efficient operation of its business
and shall comply at all times in all material respects with all material
franchises, licenses and leases to which it is party so as to prevent any loss
or forfeiture thereof or thereunder, except where (i) compliance is at the time
being contested in good faith by appropriate proceedings and (ii) failure to
comply with the provisions being contested has not resulted, and which, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
(b) Take all reasonable actions to possess and maintain all Intellectual
Property material to the conduct of their respective businesses and own all
right, title and interest in and to, or have a valid license for, all such
Intellectual Property, except where failure to do so could not reasonably be
expected to have a Material Adverse Effect. Except where the same could not
reasonably be expected to result in a Material Adverse Effect, no Loan Party nor
any of its Subsidiaries shall take any action, or fail to take any action, that
could reasonably be expected to (i) result in the invalidity, abandonment,
misuse, lapse, or unenforceability of Intellectual Property which is material to
the conduct of the business of the Loan Parties or (ii) knowingly infringe upon
or misappropriate any rights of other Persons.
(c) Do all things reasonably necessary in order to comply with all Environmental
Laws at any Real Property or otherwise in connection with their operations
noncompliance with which could reasonably be expected to cause a Material
Adverse Effect, and obtain all permits and other governmental authorizations for
their operations under applicable Environmental Laws other than such permits and
other authorizations the failure of which to obtain could not, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Effect.
6.07 Maintenance of Insurance.
(a) Maintain with financially sound and reputable insurance companies reasonably
acceptable to the Administrative Agent and not Affiliates of the Loan Parties,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons and as are reasonably
acceptable to the Administrative Agent.
(b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Collateral Agent, which endorsements or
amendments shall provide that the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Collateral Agent
(provided that, unless the applicable Prepayment Event has occurred during the
existence of a Cash Dominion Event, the Collateral Agent shall promptly endorse
over such proceeds to the Lead Borrower or as the Lead Borrower may otherwise
direct), (ii) a provision to the effect that none of the Loan Parties, Credit
Parties or any other Person shall be a co-insurer and (iii) such other
provisions as the Collateral Agent may reasonably require from time to time to
protect the interests of the Credit Parties. Commercial general liability
policies shall be endorsed to name the Collateral Agent as an additional
insured. Business interruption policies shall name the Collateral Agent as a
loss payee and shall be endorsed or amended to include (i) a provision that,
from and after the Closing Date, the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Collateral Agent,
(ii) a provision to the effect that none of the Loan Parties, the Administrative
Agent, the Collateral Agent or any other party shall be a co-insurer and
(iii) such other provisions as the Collateral Agent may reasonably require from
time to time to protect the interests of the Credit Parties. Each such policy
referred to in this Section 6.07(b) shall also provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Collateral Agent (giving the Collateral Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason except upon not less
than thirty (30) days’ prior written notice thereof by the insurer to the
Collateral Agent. The Lead Borrower shall deliver to the Collateral Agent, prior
to the cancellation, modification or non-renewal of any such policy of
insurance, a certificate of insurance in form and substance reasonably
satisfactory to the Collateral Agent which evidences the modification, renewal
or replacement of any such policy of insurance, together with evidence
reasonably satisfactory to the Collateral Agent of payment of the premium
therefor.

 

S-89



--------------------------------------------------------------------------------



 



(c) None of the Credit Parties, or their agents or employees shall be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 6.07. Each Loan Party shall look solely to its insurance
companies or any other parties other than the Credit Parties for the recovery of
such loss or damage and such insurance companies shall have no rights of
subrogation against any Credit Party or its agents or employees. If, however,
the insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Loan Parties hereby agree, to the extent
permitted by law, to waive their right of recovery, if any, against the Credit
Parties and their agents and employees. The designation of any form, type or
amount of insurance coverage by the any Credit Party under this Section 6.07
shall in no event be deemed a representation, warranty or advice by such Credit
Party that such insurance is adequate for the purposes of the business of the
Loan Parties or the protection of their properties.
(d) Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Administrative Agent
furnish the Administrative Agent certificates evidencing renewal of each such
policy.
(e) Permit any representatives that are designated by the Collateral Agent to
inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby. The Loan Parties shall pay the reasonable fees and expenses of any
representatives retained by the Collateral Agent to conduct any such inspection,
provided, however, that so long as no Event of Default exists, the Loan Parties
shall only be required to pay or reimburse such fees and expenses for one
(1) such inspection in any twelve (12) month period.
6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been set aside and maintained by the Loan Parties
in accordance with GAAP; (b) such contest effectively suspends enforcement of
the contested Laws, and (c) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.
6.09 Books and Records; Accountants.
(a) Maintain proper books of record and account (with full, true and correct
entries in accordance with GAAP shall be made of all financial transactions and
matters involving the assets and business of the Loan Parties or such
Subsidiary, as the case may be), sufficient to allow the preparation of
financial statements in accordance with GAAP consistently applied; and maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

 

S-90



--------------------------------------------------------------------------------



 



(b) At all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Administrative Agent (it being agreed that
PriceWaterhouseCoopers is acceptable) and instruct such Registered Public
Accounting Firm to cooperate with, and be available to, the Administrative Agent
or its representatives to discuss the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such Registered Public Accounting Firm, as may be
raised by the Administrative Agent; provided that the Lead Borrower shall have
the opportunity, upon reasonable advance notice, to participate in any such
discussions with the Loan Parties’ accountants. The Lead Borrower hereby
irrevocably authorizes and directs all auditors, accountants, or other third
parties to deliver to the Administrative Agent, at the Borrowers’ expense,
copies of the Borrowers’ financial statements, papers related thereto, and other
accounting records of any nature in their possession, and to disclose to the
Administrative Agent any information they may have regarding the Collateral or
the financial condition of the Borrowers, in each case to the extent permitted
by the policies of such auditors, accountants or other third parties at such
time; provided that the Lead Borrower shall be entitled to be provided with
copies of any such financial statements, papers, accounting records or
disclosures contemporaneously therewith.
6.10 Inspection Rights.
(a) Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom
(each an “Inspection”), and to discuss its affairs, finances and accounts with
its directors, officers, and Registered Public Accounting Firm (provided that
the Lead Borrower shall have the opportunity, upon reasonable advance notice, to
participate in any such discussions with the Loan Parties’ accountants), all at
the expense of the Loan Parties and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Lead Borrower; provided, however, that so long as no Event
of Default exists, the Loan Parties shall only be required to pay or reimburse
the Administrative Agent for fees and expenses for two (2) such Inspections in
any twelve (12) month period; provided further, however, that when an Event of
Default has occurred and is continuing the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing as often
as it deems necessary in its Permitted Discretion at the expense of the Loan
Parties at any time during normal business hours and without advance notice.
(b) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent to conduct appraisals, commercial finance examinations and other
evaluations, including, without limitation, of (i) the Lead Borrower’s practices
in the computation of the Borrowing Base and (ii) the assets included in the
Borrowing Base and related financial information such as, but not limited to,
sales, gross margins, payables, accruals and reserves. The Loan Parties shall
pay the fees and expenses of the Administrative Agent or such professionals with
respect to such evaluations and appraisals; provided, however, other than as set
forth in clause (y) of the following sentences, the Loan Parties shall only be
required to pay or reimburse the Administrative Agent for up to one
(1) inventory appraisal and one (1) commercial finance examination each Fiscal
Year at the Loan Parties’ expense. Notwithstanding anything to the contrary
contained herein, the Administrative Agent may cause additional inventory
appraisals and commercial finance examinations to be undertaken (x) as it in its
discretion deems necessary or appropriate, at its own expense, or (y) at the
expense of the Loan Parties, (A) once the Oracle “Retek” store level perpetual
stock ledger system is fully operational at all Store and warehouse locations of
the Borrowers, to the reasonable satisfaction of the Administrative Agent, the
Administrative Agent my thereafter conduct one (1) commercial finance
examination, which shall be in additional to, and not a substitution for, any
other examination that the Loan Parties are required to pay or reimburse the
Administrative Agent for in accordance with this Section, (B) at any time a
Default or Event of Default shall have occurred and be continuing, (C) at any
time required by applicable Law, (D) up to two (2) inventory appraisals and two
(2) commercial finance examinations each Fiscal Year, when Availability is less
than an amount equal to 40% of the Loan Cap, and (D) up to three (3) inventory
appraisals and three (3) commercial finance examinations each Fiscal Year, when
Availability is less than an amount equal to 20% of the Loan Cap.

 

S-91



--------------------------------------------------------------------------------



 



6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to refinance
all Indebtedness under the Existing Credit Agreement, (b) to finance transaction
fees and expenses related hereto and the other Loan Documents, (c) to finance
the working capital needs of the Borrowers, including the purchase of Inventory,
in each case in the ordinary course of business, (d) to finance Capital
Expenditures of the Borrowers, and (e) for general corporate purposes of the
Loan Parties, in each case to the extent not prohibited under applicable Law and
the Loan Documents.
6.12 Additional Loan Parties. Notify the Administrative Agent at the time that
any Person becomes a Subsidiary, and promptly thereafter (and in any event
within fifteen (15) days) or such longer period of time as to which the
Administrative Agent may agree in writing), cause any such Person (a) which is
not a CFC, to (i) become a Loan Party by executing and delivering to the
Administrative Agent a Joinder Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a Lien
to the Collateral Agent on such Person’s assets to secure the Obligations
(subject to any applicable exclusions contained in the Security Documents), and
(iii deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), and (b) if any Equity Interests or Indebtedness of such Person are owned
by or on behalf of any Loan Party, to pledge such Equity Interests and
promissory notes evidencing such Indebtedness (except that, if such Subsidiary
is a CFC, the Equity Interests of such Subsidiary to be pledged may be limited
to 65% of the outstanding voting Equity Interests of such Subsidiary and 100% of
the non-voting Equity Interests of such Subsidiary and such time period may be
extended based on local law or practice), in each case in form, content and
scope reasonably satisfactory to the Administrative Agent. In no event shall
compliance with this Section 6.12 waive or be deemed a waiver or Consent to any
transaction giving rise to the need to comply with this Section 6.12 if such
transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base.
6.13 Cash Management.
(a) On or prior to the Closing Date:
(i) deliver to the Administrative Agent copies of notifications (each, a “DDA
Notification”) substantially in the form attached hereto as Exhibit H which have
been executed on behalf of such Loan Party and which shall on, or immediately
after, the Closing Date be delivered to each depository institution listed on
Schedule 5.21(a);
(ii) deliver to the Administrative Agent copies of notifications (each, a
“Credit Card Notification”), substantially in the form attached hereto as
Exhibit G which have been executed on behalf of such Loan Party and which shall
on, or immediately after, the Closing Date be delivered to such Loan Party’s
credit card clearinghouses and processors listed on Schedule 5.21(b); and
(iii) enter into a Blocked Account Agreement reasonably satisfactory in form and
substance to the Agents with each Blocked Account Bank (collectively, the
“Blocked Accounts”).

 

S-92



--------------------------------------------------------------------------------



 



(b) Each Credit Card Notification and DDA Notification shall require (i) the ACH
or wire transfer no less frequently than daily (and whether or not there are
then any outstanding Obligations) to a Blocked Account (or a DDA approved in
writing by the Administrative Agent) of all payments due from credit card
processors, and (ii) each depository institution listed on Schedule 5.21(a) to
cause the ACH or wire transfer no less frequently than daily (and whether or not
there are then any outstanding Obligations) to a Blocked Account of all amounts
on deposit in each DDA in excess of the minimum balance permitted in accordance
with Section 6.13(c).
(c) Each Blocked Account Agreement shall require after the occurrence and during
the continuance of a Cash Dominion Event the ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding
Obligations) to the concentration account maintained by the Collateral Agent at
Wells Fargo Bank (the “Concentration Account”), of all cash receipts and
collections, including, without limitation, the following:
(i) all available cash receipts from the sale of Inventory and other assets;
(ii) all proceeds of collections of Accounts;
(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;
(iv) the then contents of each DDA (net of any minimum balance, not to exceed
$10,000.00;
(v) the then entire ledger balance of each Blocked Account (net of any minimum
balance, not to exceed $10,000.00; and
(vi) the proceeds of all credit card charges.
(d) [Intentionally Omitted].
(e) The Concentration Account shall at all times be under the sole dominion and
control of the Collateral Agent. The Loan Parties hereby acknowledge and agree
that (i) the Loan Parties have no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall at all
times be collateral security for all of the Obligations and (iii) the funds on
deposit in the Concentration Account shall be applied as provided in
Sections 2.05(f) or 8.03, as applicable, of this Agreement; provided that, upon
the termination or expiration of a Cash Dominion Event, the Collateral Agent
shall direct each Blocked Account Bank to cease transferring funds to the
Concentration Account, and all funds on deposit in the Concentration Account (if
any) shall be remitted to the Loan Parties for deposit in one or more Blocked
Accounts as instructed by the Lead Borrower. In the event that, notwithstanding
the provisions of this Section 6.13, any Loan Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Loan Party for the Collateral Agent,
shall not be commingled with any of such Loan Party’s other funds or deposited
in any account of such Loan Party and shall, not later than the Business Day
after receipt thereof, be deposited into the Concentration Account or dealt with
in such other fashion as such Loan Party may be instructed by the Collateral
Agent.

 

S-93



--------------------------------------------------------------------------------



 



(f) The Loan Parties may maintain one or more deposit accounts (the “Exempt
Accounts”) in the ordinary course of business to be used by the Loan Parties for
the sole purpose of funding payroll obligations and tax obligations and for
holding funds owned by Persons other than Loan Parties and amounts on deposit
constituting tax obligations, provided, however, at no time shall any other
funds, cash, securities, property, revenue or other amounts be deposited or held
in any such Exempt Accounts. Notwithstanding anything in any Loan Document to
the contrary, so long as no Event of Default has occurred and is continuing, no
Exempt Accounts shall be subject to a Blocked Account Agreement or subject to
the dominion and control of the Administrative Agent.
(g) Upon the request of the Administrative Agent during the existence of a Cash
Dominion Event, the Loan Parties shall cause bank statements and/or other
reports to be delivered to the Administrative Agent not less often than monthly,
accurately setting forth all amounts deposited in each Blocked Account to ensure
the proper transfer of funds as set forth above.
6.14 Information Regarding the Collateral.
(a) Furnish to the Administrative Agent at least thirty (30) days prior written
notice (or such shorter period as may be agreed to by the Administrative Agent
in its sole discretion) of any change in: (i) any Loan Party’s name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties; (ii) the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility) other than a new Store; (iii) any Loan
Party’s organizational structure or jurisdiction of incorporation or formation;
or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all the Collateral for its own benefit and the benefit of
the other Credit Parties, subject only to Permitted Encumbrances having priority
by operation of applicable Law.
(b) Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Closing Date, the Lead Borrower shall advise the Administrative Agent in
writing of such revisions or updates as may be necessary or appropriate to
update or correct the same. From time to time as may be reasonably requested by
the Administrative Agent, and not less than one time per Fiscal Year, the Lead
Borrower shall supplement each Schedule hereto, or any representation herein or
in any other Loan Document, with respect to any matter arising after the Closing
Date that, if existing or occurring on the Closing Date, would have been
required to be set forth or described in such Schedule or as an exception to
such representation or that is necessary to correct any information in such
Schedule or representation which has been rendered inaccurate thereby (and, in
the case of any supplements to any Schedule, such Schedule shall be
appropriately marked to show the changes made therein). Notwithstanding the
foregoing, no supplement or revision to any Schedule or representation shall be
deemed the Credit Parties’ consent to the matters reflected in such updated
Schedules or revised representations nor permit the Loan Parties to undertake
any actions otherwise prohibited hereunder or fail to undertake any action
required hereunder from the restrictions and requirements in existence prior to
the delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default resulting from the matters
disclosed therein.

 

S-94



--------------------------------------------------------------------------------



 



6.15 Physical Inventories.
(a) Cause not less than one (1) physical inventory of the Stores and the
distribution centers to be conducted by the Borrowers or by a third party
inventory taker(s) selected by Borrowers that are reasonably satisfactory to the
Administrative Agent (or, during an Event of Default, such third party inventory
takers as are satisfactory to the Collateral Agent) in each Fiscal Year, in each
case at the expense of the Borrowers; provided, however, that, if any physical
inventory is conducted during the last Fiscal Quarter of any Fiscal Year and no
Event of Default then exists, such physical inventory need not include inventory
located at any Stores opened during such Fiscal Quarter. Each such physical
inventory shall be performed in accordance with such methodology as is
consistent with the methodology used in the immediately preceding inventory or
as otherwise may be reasonably satisfactory to the Collateral Agent. The
Collateral Agent, at the expense of the Borrowers, may observe each scheduled
physical inventory which is undertaken by or on behalf of any Borrower. The Lead
Borrower, within thirty (30) days following the completion of each such physical
inventory, shall provide the Collateral Agent with a reconciliation of the
results of such inventory (as well as of any other physical inventory undertaken
by a Loan Party) and shall post such results to the Loan Parties’ stock ledgers
and general ledgers, as applicable.
(b) Cause periodic cycle counts to be conducted by the Borrowers, in each case
at the expense of the Borrowers. With respect to each Store or distribution
center, solely in the event that a third party inventory taker is not being used
to conduct the annual physical inventory for such location, then (i) the
Borrowers shall conduct periodic cycle counts in accordance with such
methodology as is developed by the Borrowers and reasonably acceptable to the
Administrative Agent, (ii) if the Collateral Agent so elects in the exercise of
its Permitted Discretion, the Collateral Agent, at the expense of the Borrowers,
may observe each periodic cycle count, and (iii) the Lead Borrower, within
thirty (30) days following the completion of each such cycle count, shall
provide the Collateral Agent with a reconciliation of the results of such cycle
count, and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.
(c) The Collateral Agent, in its discretion, if any Event of Default shall have
occurred and be continuing, may cause additional such physical inventories and
periodic cycle counts to be taken as the Collateral Agent determines (each, at
the expense of the Loan Parties).
6.16 Environmental Laws.
Except as could not reasonably be expected to have a Material Adverse Effect
(a) conduct its operations and keep and maintain its Real Estate in material
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits appropriate or necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate, provided, however, that neither a Loan
Party nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and adequate
reserves have been set aside and are being maintained by the Loan Parties with
respect to such circumstances in accordance with GAAP.

 

S-95



--------------------------------------------------------------------------------



 



6.17 Further Assurances.
(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which any Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agents, from time to time upon request, evidence satisfactory to the Agents as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents.
(b) If any material assets are acquired by any Loan Party after the Closing Date
(other than assets constituting Collateral under the Security Documents that
become subject to the Lien of the Security Documents upon acquisition thereof),
notify the Agents thereof, and the Loan Parties will cause such assets to be
subjected to a Lien securing the Obligations and will take such actions as shall
be necessary or shall be requested by any Agent to grant and perfect such Liens,
including actions described in paragraph (a) of this Section 6.17, all at the
expense of the Loan Parties. In no event shall compliance with this
Section 6.17(b) waive or be deemed a waiver or consent to any transaction giving
rise to the need to comply with this Section 6.17(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute consent to the inclusion of any acquired assets in the computation of
the Borrowing Base.
(c) To the extent that the Administrative Agent agrees, in its sole discretion,
to include in transit Inventory in the Borrowing Base, upon the request of the
Collateral Agent, cause each of its customs brokers, freight forwarders and
other carriers to deliver an agreement (including, without limitation, a Customs
Broker Agreement) to the Collateral Agent covering such matters and in such form
as the Collateral Agent may reasonably require.
(d) For avoidance of doubt, no Excluded Subsidiary shall be required to become a
Loan Party and none of the Equity Interests in Industrial Center Management
Association, LLC, a New Jersey limited liability company shall constitute part
of the Collateral. Notwithstanding anything to the contrary contained in the
Loan Documents, the Credit Parties agree that if in connection with the
incurrence by Urban Renewal of any mortgage financing or mortgage refinancing,
the proposed mortgagee of the Real Estate owned by Urban Renewal is unwilling to
enter into such mortgage financing or mortgage refinancing unless and until the
Parent’s and the Lead Borrower’s pledge to the Collateral Agent of their Equity
Interests in Urban Renewal is terminated (notwithstanding that the Parent and
the Lead Borrower used their commercially reasonable best effort to cause such
mortgagee to enter into the mortgage financing or mortgage refinancing without
terminating the Parent’s and the Lead Borrower’s pledge to the Collateral
Agent), upon receipt by the Collateral Agent from Lead Borrower and the Parent
of written notice requesting that the Collateral Agent release its pledge on the
Equity Interest of Urban Renewal (including certification that they used their
commercially reasonable best effort to cause such mortgagee to enter into such
mortgage financing or mortgage refinancing without terminating the Parent’s and
the Lead Borrower’s pledge to the Collateral Agent), the Collateral Agent shall
take all steps (at the cost of the Borrowers) reasonable necessary and
appropriate to terminate each such pledge.
6.18 Compliance with Terms of Leaseholds.
Except as otherwise expressly permitted hereunder (including, without
limitation, in connection with Store closings permitted pursuant to clause
(b) of the definition of Permitted Dispositions), make all payments and
otherwise perform all obligations in respect of all Leases to which any Loan
Party or any of its Subsidiaries is a party, keep such Leases in full force and
effect and not allow such Leases to lapse or be terminated (other than upon any
stated expiration date) or any rights to renew such Leases to be forfeited or
cancelled except pursuant to an express termination right (other than in
connection with any default by a Loan Party) set forth in such Lease or in
connection with a default on the part of the landlord thereunder, notify the
Administrative Agent of any default by any party with respect to such Leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect. In the event that the
Borrowers become delinquent in their rent payments, the Administrative Agent may
establish additional Reserves against the Borrowing Base for the amount of any
landlord liens arising from such delinquency.

 

S-96



--------------------------------------------------------------------------------



 



6.19 Material Contracts. Perform and observe all of the terms and provisions of
each Material Contract to be performed or observed by any Loan Party or any of
its Subsidiaries, take all such action required on the part of any Loan Party or
any of its Subsidiaries to maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
6.20 ERISA.
(a) Comply in all material respects with the applicable provisions of ERISA or
any other applicable federal, state, provincial, local or foreign law dealing
with such matters, except where the failure to comply could reasonably be
expected to result in a claim or liability against any Loan Party or its
Affiliates of $1,000,000 or less.
(b) Pay and discharge promptly any liability imposed upon it pursuant to the
provisions of Title IV of ERISA; provided, however, that neither any Loan Party
nor any ERISA Affiliate or any other Subsidiary of the Loan Parties shall be
required to pay any such liability if (i) the amount, applicability or validity
thereof shall be diligently contested in good faith by appropriate proceedings,
and (ii) such Person shall have set aside on its books reserves, in the opinion
of the independent certified public accountants of such Person, adequate with
respect thereto.
(c) Deliver to the Collateral Agent, promptly, and in any event within 20 days,
after (i) the occurrence of any Reportable Event in respect of a Plan, a copy of
the materials that are filed with the PBGC, (ii) any Loan Party or any ERISA
Affiliate or an administrator of any Plan files with participants, beneficiaries
or the PBGC a notice of intent to terminate any such Plan, a copy of any such
notice, (iii) the receipt of notice by any Loan Party or any ERISA Affiliate or
an administrator of any Plan from the PBGC of the PBGC’s intention to terminate
any Plan or to appoint a trustee to administer any such Plan, a copy of such
notice, (iv) the request by any Lender of copies of each annual report that is
filed on Treasury Form 5500 with respect to any Plan, together with certified
financial statements (if any) for the Plan and any actuarial statements on
Schedule B to such Form 5500, (v) any Loan Party or any ERISA Affiliate knows or
has reason to know of any event or condition which could reasonably be expected
to constitute grounds under the provisions of Section 4042 of ERISA for the
termination of (or the appointment of a trustee to administer) any Plan, an
explanation of such event or condition, (vi) the receipt by any Loan Party or
any ERISA Affiliate of an assessment of withdrawal liability under Section 4201
of ERISA from a Multiemployer Plan, a copy of such assessment, (vii) any Loan
Party or any ERISA Affiliate knows or has reason to know of any event or
condition which would reasonably be expected to cause any one of them to incur a
liability under Section 4062, 4063, 4064 or 4069 of ERISA or Section 412(n) or
4971 of the Code, an explanation of such event or condition, or (viii) any Loan
Party or any ERISA Affiliate knows or has reason to know that an application is
to be, or has been, made to the Secretary of the Treasury for a waiver of the
minimum funding standard under the provisions of Section 412 of the Code, a copy
of such application, and in each case described in clauses (i) through (iii) and
(v) through (vii) together with a statement signed by an officer setting forth
details as to such Reportable Event, notice, event or condition and the action
which such Loan Party and any ERISA Affiliate proposes to take with respect
thereto.

 

S-97



--------------------------------------------------------------------------------



 



6.21 Stock Ledger System.
Within 90 days of the Closing Date, the Oracle “Retek” store level perpetual
stock ledger system shall be fully operational at all Store and warehouse
locations of the Borrowers, to the reasonable satisfaction of the Administrative
Agent.
6.22 Urban Renewal.
Upon (i) any Disposition (including, without limitation, pursuant to any
sale-leaseback transaction) of any Real Estate owned by Urban Renewal, or
(ii) the incurrence by Urban Renewal of any mortgage financing or mortgage
refinancing in connection with any Real Estate owned by Urban Renewal, provided,
that, a Cash Dominion Event shall have occurred and be continuing, the Parent
shall cause Urban Renewal to extend to one or more of the Loan Parties an
intercompany loan in an amount equal to all the Real Estate Net Proceeds
received in connection therewith, the proceeds of which shall be promptly
delivered to the Administrative Agent to be applied to the Obligations in
accordance with Section 2.05 hereof.
6.23 Post-Closing.
(a) Control Agreements. On or before January 22, 2009, the Collateral Agent
shall have received a fully executed copy of (i) a securities account control
agreement for account number 496-1009375236 owned by Blackwood Assets, Inc. and
maintained at Evergreen Service Company, LLC (“Evergreen”), (ii) a securities
account control agreement for account number 496-1009375240 owned by Moorestown
Finance, Inc. and maintained at Evergreen, (iii) a deposit account control
agreement for account number 2000011397917 owned by the Lead Borrower and
maintained at Wachovia Bank, National Association (“Wachovia”), and (iv) a
deposit account control agreement for account number 2000037713708 owned by the
Lead Borrower and maintained at Wachovia, each in form and substance reasonably
satisfactory to the Collateral Agent.
(b) Loss Payee Endorsement. On or before February 5, 2009, the Collateral Agent
shall have received a Lender’s Certificate of Insurance — Form A, for policy
number Y-630-5072A968-TIL-08, containing terms which are consistent with the
ACORD — Evidence of Commercial Property Insurance for policy number
Y-630-5072A968-TIL-08, delivered to the Collateral Agent on the Closing Date,
duly executed by Travelers Property Casualty Company of America.
(c) Stock Certificates. On or before February 5, 2009, the Collateral Agent
shall have received the original certificates evidencing any stock being pledged
pursuant to each Pledge Agreement, together with undated stock powers executed
in blank, in form and substance reasonably satisfactory to the Administrative
Agent, each duly executed by the applicable Loan Parties.
(d) Evidence of Account Closing. On or before February 13, 2009, the Collateral
Agent shall have received evidence, in form and substance reasonably
satisfactory to the Administrative Agent, that each of the following accounts
have been terminated: (i) account number 6590000406 maintained by Blackwood
Assets, Inc. at U.S. Bank Trust National Association; (ii) account number
6590000415 maintained by Moorestown Finance, Inc. at U.S. Bank Trust National
Association; and (iii) account number 6725000444 maintained by Moorestown
Finance, Inc. maintained at U.S. Bank Trust National Association.

 

S-98



--------------------------------------------------------------------------------



 



ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent indemnification obligations for which no
claim has been asserted, and (ii) the Other Liabilities) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (except
to the extent fully Cash Collateralized or supported by another letter of credit
in a manner reasonably satisfactory to the L/C Issuer and the Administrative
Agent), no Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly:
7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file under the UCC or any similar Law or statute of any jurisdiction a financing
statement that names any Loan Party or any Subsidiary thereof as debtor; sign
any security agreement authorizing any Person thereunder to file such financing
statement; sell any of its property or assets subject to an understanding or
agreement (contingent or otherwise) to repurchase such property or assets with
recourse to it or any of its Subsidiaries; or assign or otherwise transfer any
accounts or other rights to receive income, other than, as to all of the above,
Permitted Encumbrances.
7.02 Investments. Have outstanding, make, acquire or hold any Investment (or
become contractually committed to do so, unless such contract provides as a
condition to its effectiveness that either (y) the Required Lenders have
consented in writing or will consent in writing concurrently with such
effectiveness, or (z) (i) the Aggregate Commitments have been terminated or will
be terminated concurrently with such effectiveness, (ii) all of the Secured
Obligations (other than contingent indemnification obligations for which no
claim has been asserted and any Other Liabilities which are not by their terms
then due and payable provided that the Agents shall have received such
indemnities and collateral security as they shall have required in accordance
with the terms of Section 10.11 of the Credit Agreement) have been indefeasibly
paid in full in cash or will be indefeasibly paid in full in cash concurrently
with such effectiveness, (iii) all L/C Obligations have been, or will be
concurrently with such effectiveness, reduced to zero (or fully Cash
Collateralized or supported by another letter of credit in a manner reasonably
satisfactory to the L/C Issuer and the Administrative Agent), and (iv) the
Administrative Agent has, or will have concurrently with such effectiveness, no
further obligation to endeavor to cause the L/C Issuer to issue Letters of
Credit under the Credit Agreement), directly or indirectly, except Permitted
Investments.
7.03 Indebtedness; Disqualified Stock.
Create, incur, assume, guarantee, suffer to exist or otherwise become or remain
liable with respect to, any Indebtedness (except Permitted Indebtedness) or
issue Disqualified Stock.
7.04 Fundamental Changes. Merge, dissolve, liquidate, wind up, consolidate with
or into another Person, reorganize, enter into a plan of reorganization,
recapitalization or reclassify its Equity Interests (or agree to do any of the
foregoing, unless such agreement provides as a condition to its effectiveness
that either (y) the Required Lenders have consented in writing or will consent
in writing concurrently with such effectiveness, or (z) (i) the Aggregate
Commitments have been terminated or will be terminated concurrently with such
effectiveness, (ii) all of the Secured Obligations (other than contingent
indemnification obligations for which no claim has been asserted and any Other
Liabilities which are not by their terms then due and payable provided that the
Agents shall have received such indemnities and collateral security as they
shall have required in accordance with the terms of Section 10.11 of the Credit
Agreement) have been indefeasibly paid in full in cash or will be indefeasibly
paid in full in cash concurrently with such effectiveness, (iii) all L/C
Obligations have been, or will be concurrently with such effectiveness, reduced
to zero (or fully Cash Collateralized or supported by another letter of credit
in a manner reasonably satisfactory to the L/C Issuer and the Administrative
Agent), and (iv) the Administrative Agent has, or will have concurrently with
such effectiveness, no further obligation to endeavor to cause the L/C Issuer to
issue Letters of Credit under the Credit Agreement), except that, so long as no
Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom:
(a) any Subsidiary of the Parent may merge or consolidate with, or dissolve or
liquidate into, a Loan Party, provided that the Loan Party shall be the
continuing or surviving Person, and provided further that if a Borrower is party
to any such merger or consolidation, such Borrower shall be the continuing or
surviving Person;

 

S-99



--------------------------------------------------------------------------------



 



(b) any Subsidiary of the Parent (other than a Borrower) may merge or
consolidate with, or dissolve or liquidate into any other Subsidiary of the
Parent (other than a Loan Party), provided that if a Loan Party is party to any
such merger or consolidation, the surviving Person shall upon the effectiveness
of any such merger or consolidation, expressly assume all the duties,
liabilities and Obligations of such Loan Party under this Agreement and the
other Loan Documents pursuant to documentation in form and substance reasonably
acceptable to the Administrative Agent, and provided further that in each case
when any wholly-owned Subsidiary is merging or consolidating with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person;
(c) in connection with a Permitted Acquisition, any Subsidiary of a Loan Party
(other than a Borrower) may merge with or into or consolidate with any other
Person or permit any other Person to merge with or into or consolidate with it;
provided that (i) the Person surviving such merger or consolidation shall be a
wholly-owned Subsidiary of a Loan Party, and (ii) if a Loan Party is party to
any such merger or consolidation, (A) such Loan Party is the surviving Person or
(B) the surviving Person shall upon the effectiveness of any such merger or
consolidation, expressly assume all the duties, liabilities and Obligations of
such Loan Party under this Agreement and the other Loan Documents pursuant to
documentation in form and substance reasonably acceptable to the Administrative
Agent;
(d) (i) any Subsidiary of the Parent (other than a Loan Party) may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to a Loan Party or any one or more other Subsidiaries, (ii) any Loan Party
(other than a Borrower) may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to a Loan Party, and (iii) any
Borrower may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to any other Borrower; and
(e) any Loan Party and any Subsidiary of a Loan Party may merge, dissolve,
liquidate or consolidate with any other Person in connection with a Disposition
permitted pursuant to clauses (b), (f), (g), (h) or (l) of the definition of
Permitted Dispositions.
7.05 Dispositions. Make any Disposition (or enter into any agreement to make any
Disposition, unless such agreement provides as a condition to its effectiveness
that either (y) the Required Lenders have consented in writing or will consent
in writing concurrently with such effectiveness, or (z) (i) the Aggregate
Commitments have been terminated or will be terminated concurrently with such
effectiveness, (ii) all of the Secured Obligations (other than contingent
indemnification obligations for which no claim has been asserted and any Other
Liabilities which are not by their terms then due and payable provided that the
Agents shall have received such indemnities and collateral security as they
shall have required in accordance with the terms of Section 10.11 of the Credit
Agreement) have been indefeasibly paid in full in cash or will be indefeasibly
paid in full in cash concurrently with such effectiveness, (iii) all L/C
Obligations have been, or will be concurrently with such effectiveness, reduced
to zero (or fully Cash Collateralized or supported by another letter of credit
in a manner reasonably satisfactory to the L/C Issuer and the Administrative
Agent), and (iv) the Administrative Agent has, or will have concurrently with
such effectiveness, no further obligation to endeavor to cause the L/C Issuer to
issue Letters of Credit under the Credit Agreement), except Permitted
Dispositions.

 

S-100



--------------------------------------------------------------------------------



 



7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contribution, except
that, so long as no Default or Event of Default shall have occurred and be
continuing prior to or immediately after giving effect to any action described
below or would result therefrom:
(a) each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party (other than Parent, unless either (i) the Restricted Payment Conditions
are satisfied, or (ii) such Restricted Payments are made to pay or reimburse the
Parent for expenses incurred in the ordinary course of the Parent’s business, as
conducted on the date hereof);
(b) the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c) the Loan Parties may issue and sell Equity Interests provided (and the Loan
Parties may accept any capital contribution made in connection with any such
issuance and sale) that (i) (A) with respect to any Equity Interests, all
dividends in respect of which are to be paid (and all other payments in respect
of which are to be made) shall be in additional shares of such Equity Interests,
in lieu of cash, (B) such Equity Interests shall not be subject to redemption
other than redemption at the option of the Loan Party issuing such Equity
Interests, and (C) all payments in respect of such Equity Interests are
expressly subordinated to the Obligations, and (ii) no Loan Party shall issue
any additional Equity Interests in a Subsidiary;
(d) the Loan Parties may issue and sell Equity Interests (other than
Disqualified Stock), and the Loan Parties may accept any capital contribution
made in connection with any such issuance and sale, provided that no Subsidiary
of any Loan Party shall issue any additional Equity Interests except to a Loan
Party;
(e) if the Restricted Payment Conditions are satisfied, (i) the Loan Parties and
each Subsidiary may purchase, redeem or otherwise acquire Equity Interests
issued by it, and (ii) the Parent may declare or pay cash dividends to its
shareholders; and
(f) to the extent constituting Restricted Payments, the Loan Parties and their
Subsidiaries may enter into transactions expressly permitted pursuant to Section
7.04.
The Loan Parties shall provide the Collateral Agent (i) with written notice of
any Restricted Payment, in each case as otherwise permitted pursuant to this
Section 7.06(e), no less than five (5) days prior to the making thereof and
(ii) with written confirmation (which shall include a fed reference number, if
applicable) on the date of the making of any such Restricted Payment.

 

S-101



--------------------------------------------------------------------------------



 



7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Indebtedness,
or make any payment in violation of any subordination terms of any Subordinated
Indebtedness, except (a) as long as no Event of Default then exists or would
result therefrom, regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances of Permitted Indebtedness, (b) voluntary prepayments,
repurchases, redemptions or defeasances of Permitted Indebtedness (but excluding
on account of any Subordinated Indebtedness) as long as the Payment Conditions
are satisfied, (c) refinancings and refundings of such Indebtedness in
compliance with Section 7.03, and (d) prepayment of intercompany Indebtedness
among Loan Parties.
7.08 Change in Nature of Business.
(a) In the case of the Parent, engage in any business or activity other than
(a) the direct or indirect ownership of all outstanding Equity Interests in the
other Loan Parties, (b) maintaining its corporate existence, (c) participating
in tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Loan Parties, (d) the execution
and delivery of the Loan Documents to which it is a party and the performance of
its obligations thereunder, (e) the execution and delivery of Guarantees of the
Indebtedness and other obligations of its Subsidiaries in the ordinary course of
business and the performance of its obligations thereunder, provided that in the
case of any such Guarantees of the Indebtedness, any such Guarantee would
constitute Permitted Indebtedness, and (f) activities incidental to the
businesses or activities described in clauses (a) through (e) of this
Section 7.08(a).
(b) In the case of each of the Loan Parties, engage in any line of business
different from the business conducted by the Loan Parties and their Subsidiaries
on the date hereof or any business substantially related ancillary or incidental
thereto.
7.09 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Loan Party, whether or not in the ordinary course of
business, other than on fair and reasonable terms that are fully disclosed t the
Administrative Agent, and that are substantially as favorable to the Loan
Parties or such Subsidiary as would be obtainable by the Loan Parties or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to a transaction between or among the Loan Parties and their Subsidiaries not
prohibited hereunder.
7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Collateral Agent; provided, however,
that this clause (iv) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under clauses (c) or
(f) of the definition of Permitted Indebtedness solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person (other than a Permitted Encumbrance); except, in the case of each of
clauses (a) and (b), for any agreement (i) in effect at the time any Subsidiary
becomes a Subsidiary of a Loan Party so long as the agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of a Loan
Party, (ii) representing Permitted Indebtedness of a Subsidiary which is a Loan
Party, and (iii) containing customary restrictions on assignments, leases,
subleases, licenses or joint venture agreements so long as such restrictions
relate solely to the assets subject thereto.

 

S-102



--------------------------------------------------------------------------------



 



7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.
7.12 Amendment of Material Documents.
Subject to the proviso below, amend, modify or waive any of a Loan Party’s
rights under (a) its Organization Documents, or (b) any Material Contract or
Material Indebtedness (other than on account of any refinancing thereof
otherwise permitted hereunder), in each case to the extent that such amendment,
modification or waiver could reasonably be expected to have a Material Adverse
Effect; provided, however, notwithstanding anything to the contrary contained
herein, in no event shall any Loan Party enter into or permit any material
amendment or modification or waiver to the Master Lease without the prior
written consent of the Administrative Agent, except that the Loan Parties may
enter into any commercially reasonable amendment or modification to the Master
Lease in connection with any mortgage financing or mortgage refinancing entered
in to by Urban Renewal without obtaining any such consent.
7.13 Corporate Name; Fiscal Year.
(a) Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except in accordance with GAAP.
(b) (i) Change its name as it appears in official filings in the state of its
incorporation or other organization (ii) change its chief executive office,
principal place of business, corporate offices or warehouses or locations at
which Collateral is held or stored (but excluding the establishment of new Store
locations), or the location of its records concerning the Collateral,
(iii) change the type of entity that it is, (iv) change its organization
identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state of incorporation or organization, in each
case without at least thirty (30) days prior written notice (or such shorter
period as may be agreed to by the Administrative Agent in its sole discretion)
to the Collateral Agent, provided that any such new location shall be in the
continental United States. The Loan Parties agree not to effect or permit any
change referred to in this Section 7.13(b) unless all filings have been made (or
will be made concurrently with such change) under the UCC or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected first priority security
interest in all the Collateral for its own benefit and the benefit of the other
Credit Parties, subject only to Permitted Encumbrances having priority by
operation of applicable Law.
7.14 Deposit Accounts; Blocked Accounts; Credit Card Processors.
(a) Open new DDAs or Blocked Accounts unless the Loan Parties shall have
delivered to the Collateral Agent appropriate DDA Notifications or Blocked
Account Agreements consistent with the provisions of Section 6.13 and otherwise
reasonably satisfactory to the Collateral Agent.
(b) Enter into new agreements with credit card processors other than the ones
expressly contemplated herein or in Section 6.13 hereof unless the Loan Parties
shall have delivered to the Collateral Agent appropriate Credit Card
Notifications consistent with the provisions of Section 6.13 and otherwise
reasonably satisfactory to the Collateral Agent.
7.15 Consignments. Consign any Inventory or sell any Inventory on bill and hold,
sale or return, sale on approval, or other conditional terms of sale.

 

S-103



--------------------------------------------------------------------------------



 



7.16 Inventory Book Value. Permit the book value of the Borrowers’ Inventory, as
specified in the most recent balance sheet prepared and delivered to the
Administrative Agent in accordance with Section 6.01(c), at any time to be less
than or equal to $90,000,000.
7.17 Minimum Availability. Permit Availability at any time to be less than an
amount equal to 10% of the then applicable Loan Cap.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default. Any of the following shall constitute an Event of
Default:
(a) Non-Payment. The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or any L/C
Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) any other amount payable hereunder or under any
other Loan Document; or
(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 5.01, 6.01, 6.02(a), 6.02(b),
6.02(c), 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.13, 6.14, 6.21 or 6.22 or Article
VII of this Agreement; or (ii) any of the Loan Parties fails to perform or
observe any term, covenant or agreement contained in Sections 4.04, 4.10 and
5.01 of the Security Agreement to which it is a party; or
(c) Additional Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in Section 6.02 (not specified in subsection (a)
above) contained in this Agreement and such failure continues for fifteen
(15) days; or
(d) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or
(e) [Intentionally Omitted]; or
(f) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (including, without limitation,
any Borrowing Base Certificate) shall be incorrect or misleading in any material
respect when made or deemed made; or
(g) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of (x) any Material Indebtedness,
or (y) any other Indebtedness, to the extent that such failure could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, (other than Indebtedness hereunder and Indebtedness under Swap
Contracts), including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement, or (B) fails to observe or perform any other agreement or condition
relating to any such Material Indebtedness (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Material Indebtedness or the beneficiary or beneficiaries of
any Guarantee thereof (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined); or

 

S-104



--------------------------------------------------------------------------------



 



(h) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Laws, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or a proceeding shall be commenced or a petition filed,
without the application or consent of such Person, seeking or requesting the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed and the appointment continues
undischarged, undismissed or unstayed for 30 calendar days (provided, however,
that, during the pendency of such period, the Credit Parties shall be relieved
of their obligation to extend credit hereunder) or an order or decree approving
or ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Laws relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 45 calendar days (provided, however, that, during
the pendency of such period, the Credit Parties shall be relieved of their
obligation to extend credit hereunder), or an order for relief is entered in any
such proceeding; or
(i) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person; or
(j) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $3,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer is
rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, is not in
effect; or
(k) [Intentionally Omitted]; or
(l) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $1,000,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $250,000 or which would reasonably likely
result in a Material Adverse Effect; or

 

S-105



--------------------------------------------------------------------------------



 



(m) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in writing the validity or enforceability of any provision
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document or seeks to
avoid, limit or otherwise adversely affect any Lien purported to be created
under any Security Document; or (ii) any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party or
any other Person not to be, a valid and perfected Lien on any Collateral (other
than an immaterial portion of the Collateral not of the type included in the
Borrowing Base, as determined by the Administrative Agent in its Permitted
Discretion), with the priority required by the applicable Security Document; or
(n) Change of Control. There occurs any Change of Control; or
(o) Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party shall take any action to suspend the operation of its business in
the ordinary course, liquidate all or a material portion of its assets or Store
locations, or employ an agent or other third party to conduct a program of
closings, liquidations or “Going-Out-Of-Business” sales of any material portion
of its business; or
(p) Loss of Collateral. There occurs any uninsured loss to any material portion
of the Collateral; or
(q) Breach of Contractual Obligation. Any Loan Party or any Subsidiary thereof
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Contract or fails to observe or perform any other agreement or condition
relating to any such Material Contract or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or
(r) Indictment. The indictment of any Loan Party or any Subsidiary thereof,
under any federal, state, municipal, and other criminal statute, rule,
regulation, order, or other requirement having the force of law for a felony;
(s) Guaranty. The termination or attempted termination of any Facility Guaranty;
or
(t) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness (the “Subordinated Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
Subordinated Indebtedness; or (ii) any Borrower or any other Loan Party shall,
directly or indirectly, (A) make any payment on account of any Subordinated
Indebtedness that has been contractually subordinated in right of payment to the
payment of the Obligations, except to the extent that such payment is permitted
by the terms of the Subordinated Provisions applicable to such Subordinated
Indebtedness or (B) disavow or contest in any manner (x) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (y) that the
Subordination Provisions exist for the benefit of the Credit Parties, or
(z) that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.

 

S-106



--------------------------------------------------------------------------------



 



8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:
(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;
(c) require that the Loan Parties Cash Collateralize the L/C Obligations; and
(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;
provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under the Bankruptcy Code of the United
States of America, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

S-107



--------------------------------------------------------------------------------



 



8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent payable pursuant to Section 10.04
and amounts payable under Article III) payable to the Administrative Agent and
the Collateral Agent, each in its capacity as such;
Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer payable pursuant to Section 10.04 and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;
Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;
Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans, L/C Borrowings and other Obligations,
and fees (including Letter of Credit Fees), ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Fifth payable to them;
Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and L/C Borrowings, ratably among the Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause Seventh held by them;
Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, but excluding any Other Liabilities), ratably among the Credit
Parties in proportion to the respective amounts described in this clause Ninth
held by them;
Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

 

S-108



--------------------------------------------------------------------------------



 



Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01 Appointment and Authority.
(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Wells
Fargo Retail Finance, LLC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and no Loan Party or any Subsidiary
thereof shall have rights as a third party beneficiary of any of such
provisions.
(b) Each of the Lenders (in its capacities as a Lender), Swing Line Lender and
the L/C Issuer hereby irrevocably appoints Wells Fargo Retail Finance, LLC as
Collateral Agent and authorizes the Collateral Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to Section 9.05 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Collateral Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c)), as though such co-
agents, sub-agents and attorneys-in-fact were the “collateral agent” under the
Loan Documents, as if set forth in full herein with respect thereto.
9.02 Rights as a Lender. The Persons serving as the Agents hereunder shall have
the same rights and powers in their capacity as a Lender as any other Lender and
may exercise the same as though they were not the Administrative Agent or the
Collateral Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent or the Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

 

S-109



--------------------------------------------------------------------------------



 



9.03 Exculpatory Provisions. The Agents shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agents:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.
The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the L/C Issuer. In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence and during the
continuance of an Event of Default, the Agents shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders. Unless and until the Agents shall have received such
direction, the Agents may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agents be required to comply with any such directions to
the extent that any Agent believes that its compliance with such directions
would be unlawful.
The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

 

S-110



--------------------------------------------------------------------------------



 



9.04 Reliance by Agents.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.
9.06 Resignation of Agents. Either Agent may at any time give fifteen (15) days
prior written notice of its resignation to the Lenders, the L/C Issuer and the
Lead Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Lead Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States, and shall,
unless an Event of Default has occurred and is continuing at the time of such
appointment, be reasonably acceptable to the Lead Borrower (whose consent shall
not be unreasonably withheld or delayed). If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or the
Collateral Agent shall notify the Lead Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent or Collateral Agent, as applicable, hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Lead Borrower and such successor. After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Administrative Agent or Collateral Agent hereunder.

 

S-111



--------------------------------------------------------------------------------



 



Any resignation by Wells Fargo Retail Finance, LLC as Administrative Agent
pursuant to this Section shall also constitute the resignation of Wells Fargo
Retail Finance, LLC as Swing Line Lender and Wells Fargo Bank as L/C Issuer.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.
9.08 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Laws or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Credit Parties under Sections
2.03(h), 2.03(j), 2.09 and 10.04) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

S-112



--------------------------------------------------------------------------------



 



Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
9.09 Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agents, at their option and in their discretion:
(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted and any Other Liabilities which
are not by their terms then due and payable provided that the Agents shall have
received such indemnities and collateral security as they shall have required in
accordance with the terms of Section 10.11 to protect the Credit Parties against
any obligations that may thereafter arise with respect to such Other
Liabilities) and the expiration or termination of all Letters of Credit (except
to the extent fully Cash Collateralized or supported by another letter of credit
in a manner reasonably satisfactory to the L/C Issuer and the Administrative
Agent), (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 10.01;
(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and
(c) to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.09. In each
case as specified in this Section 9.09, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.09.
9.10 Notice of Transfer.
The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.

 

S-113



--------------------------------------------------------------------------------



 



9.11 Reports and Financial Statements.
By signing this Agreement, each Lender:
(a) agrees to furnish the Administrative Agent on the first day of each month
with a summary of all Other Liabilities due or to become due to such Lender. In
connection with any distributions to be made hereunder, the Administrative Agent
shall be entitled to assume that no amounts are due to any Lender on account of
Other Liabilities unless the Administrative Agent has received written notice
thereof from such Lender;
(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);
(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;
(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;
(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and
(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
9.12 Agency for Perfection.
Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession. Should any Lender (other than
the Agents) obtain possession of any such Collateral, such Lender shall notify
the Agents thereof, and, promptly upon the Collateral Agent’s request therefor
shall deliver such Collateral to the Collateral Agent or otherwise deal with
such Collateral in accordance with the Collateral Agent’s instructions.
9.13 Indemnification of Agents. The Lenders agree to indemnify the Agents (to
the extent not reimbursed by the Loan Parties and without limiting the
obligations of Loan Parties hereunder), ratably according to their Applicable
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by any Agent in connection therewith; provided, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

S-114



--------------------------------------------------------------------------------



 



9.14 Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agents) authorized to act for, any other Lender.
9.15 Defaulting Lender.
(a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Applicable Percentage of any Loans,
expenses or setoff or purchase its Applicable Percentage of a participation
interest in the Swing Line Loans or L/C Borrowings and such failure is not cured
within two (2) days of receipt from the Administrative Agent of written notice
thereof, then, in addition to the rights and remedies that may be available to
the other Credit Parties, the Loan Parties or any other party at law or in
equity, and not at limitation thereof, (i) such Defaulting Lender’s right to
participate in the administration of, or decision-making rights related to, the
Obligations, this Agreement or the other Loan Documents shall be suspended
during the pendency of such failure or refusal, and (ii) a Defaulting Lender
shall be deemed to have assigned any and all payments due to it from the Loan
Parties, whether on account of outstanding Loans, interest, fees or otherwise,
to the remaining non-Defaulting Lenders for application to, and reduction of,
their proportionate shares of all outstanding Obligations until, as a result of
application of such assigned payments the Lenders’ respective Applicable
Percentages of all outstanding Obligations shall have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency. The Defaulting Lender’s decision-making and
participation rights and rights to payments as set forth in clauses (i) and (ii)
hereinabove shall be restored only upon the payment by the Defaulting Lender of
its Applicable Percentage of any Obligations, any participation obligation, or
expenses as to which it is delinquent, together with interest thereon at the
Default Rate from the date when originally due until the date upon which any
such amounts are actually paid.
(b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such purchase of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.
(c) Each Defaulting Lender shall indemnify the Administrative Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Applicable Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.

 

S-115



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no Consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Administrative
Agent, with the Consent of the Required Lenders, and the Lead Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or Consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a) extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;
(b) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any of the other
Loan Documents without the written Consent of each Lender entitled to such
payment, or (ii) any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
Consent of each Lender;
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written Consent of each Lender entitled to such
amount; provided, however, that only the Consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein);
(d) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written Consent of each
Lender;
(e) change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consent of each Lender;
(f) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;
(g) except for Permitted Dispositions, release all or substantially all of the
Collateral from the Liens of the Security Documents without the written Consent
of each Lender;
(h) increase the Aggregate Commitments without the written Consent of each
Lender;
(i) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written Consent of each Lender,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any Reserves;

 

S-116



--------------------------------------------------------------------------------



 



(j) modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as provided in such definition, the time period for a
Permitted Overadvance without the written Consent of each Lender; and
(k) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;
and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or Consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.
If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).
10.02 Notices; Effectiveness; Electronic Communications.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i) if to the Loan Parties, the Agents, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

S-117



--------------------------------------------------------------------------------



 



(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) Change of Address, Etc. Each of the Loan Parties, the Agents, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Lead Borrower,
the Agents, the L/C Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
(d) Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agents may be recorded by the Agents, and each of the parties hereto hereby
consents to such recording.
10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.

 

S-118



--------------------------------------------------------------------------------



 



10.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.
(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agents (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries,
(iv) any claims of, or amounts paid by any Credit Party to, a Blocked Account
Bank or other Person which has entered into a control agreement with any Credit
Party hereunder, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party or any of the Loan Parties’ directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by a Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
(c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.13 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agents (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agents (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agents
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

S-119



--------------------------------------------------------------------------------



 



(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e) Payments. All amounts due under this Section shall be payable on demand
therefor.
(f) Survival. The agreements in this Section shall survive the resignation of
any Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agents upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agents, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
10.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

S-120



--------------------------------------------------------------------------------



 



(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i) Minimum Amounts:
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A)of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
the “Effective Date” is specified in the Assignment and Assumption, as of the
“Effective Date”, shall not be less than $10,000,000 unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Lead Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment (2) such assignment is
in connection with any merger, consolidation, sale, transfer or other
disposition of all or any substantial portion of the business or loan portfolio
of the assigning Lender, or (3) such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund; and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

 

S-121



--------------------------------------------------------------------------------



 



(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agents, the Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.

 

S-122



--------------------------------------------------------------------------------



 



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo Retail Finance, LLC assigns all of its Commitment and Loans pursuant to
subsection (b) above, (i) Wells Fargo Bank may upon 30 days’ notice to the Lead
Borrower and the Lenders, resign as L/C Issuer and/or (ii) Wells Fargo Retail
Finance, LLC upon 30 days’ notice to the Lead Borrower, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Lead Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Lead Borrower to appoint any such successor shall affect the
resignation of Wells Fargo Bank as L/C Issuer or Wells Fargo Retail Finance, LLC
as Swing Line Lender, as the case may be. If Wells Fargo Bank resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Wells Fargo Retail Finance, LLC resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Wells Fargo Bank to effectively assume the obligations of Wells
Fargo Bank with respect to such Letters of Credit.

 

S-123



--------------------------------------------------------------------------------



 



10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information will be deemed confidential unless
clearly identified at the time of delivery as non-confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

S-124



--------------------------------------------------------------------------------



 



10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent or the Required Lenders, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrowers or any other Loan Party against any and
all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the L/C Issuer or any such Affiliate,
regardless of the adequacy of the Collateral, and irrespective of whether or not
such Lender or the L/C Issuer or any such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer or any such Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer (through the
Administrative Agent) agrees to notify the Lead Borrower and the Administrative
Agent promptly after obtaining knowledge of any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.
10.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than any Obligation in respect of the Other Liabilities)
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding. Further, the provisions of Sections 3.01, 3.04, 3.05 and
10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof. In connection with the termination of this Agreement
and the release and termination of the security interests in the Collateral, the
Agents may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, and (y) any obligations that may thereafter
arise with respect to the Other Liabilities.

 

S-125



--------------------------------------------------------------------------------



 



10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
Any Lender being replaced pursuant to this Section 10.13 shall (i) execute and
deliver an Assignment and Assumption with respect to such Lender’s Commitment
and outstanding Loans and participations in L/C Obligations and (ii) deliver any
Notes issued to it which evidence such Loans to the Lead Borrower or the
Administrative Agent. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s interests
hereunder in respect of circumstances contemplated by this Section 10.13.

 

S-126



--------------------------------------------------------------------------------



 



10.14 Governing Law; Jurisdiction; Etc.
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c) WAIVER OF VENUE. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT IT WILL BRING
ANY ACTION ASSERTING ANY CLAIM OR COUNTERCLAIM AGAINST ANY CREDIT PARTY ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SOLELY IN
A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION; PROVIDED, HOWEVER, THAT, IN THE EVENT THAT ANY
CREDIT PARTY BRINGS AN ACTION ASSERTING A CLAIM AGAINST ANY LOAN PARTY ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN A COURT
OF COMPETENT JURISDICTION OTHER THAN ONE OF THOSE REFERENCED HEREIN, SUCH LOAN
PARTY SHALL BE ENTITLED TO ASSERT ANY COMPULSORY COUNTERCLAIM RELATED THERETO IN
THE SAME COURT.

 

S-127



--------------------------------------------------------------------------------



 



10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) none of the Credit Parties has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Loan Parties with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Credit Parties
has advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty.
10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

S-128



--------------------------------------------------------------------------------



 



10.18 Foreign Asset Control Regulations. Neither of the advance of the Loans nor
the use of the proceeds of any thereof will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.
10.19 Time of the Essence. Time is of the essence of the Loan Documents.
10.20 [Intentionally Omitted].
10.21 Press Releases.
(a) Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to Administrative Agent and without the prior written consent
of Administrative Agent unless (and only to the extent that) such Credit Party
or Affiliate is required to do so under applicable Law and then, in any event,
such Credit Party or Affiliate will consult with Administrative Agent before
issuing such press release or other public disclosure.
(b) Each Loan Party consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
10.22 Additional Waivers.
(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document (except as expressly set forth in such recission, waiver, amendment or
modification), or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Collateral Agent or any other Credit Party.

 

S-129



--------------------------------------------------------------------------------



 



(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).
(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Collateral Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.
(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. Notwithstanding the foregoing, so long
as no Event of Default exists, any Loan Party may make payments to any other
Loan Party on account of any such indebtedness If any amount shall erroneously
be paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting

 

S-130



--------------------------------------------------------------------------------



 



Revolving Loans made to another Borrower hereunder or other Obligations incurred
directly and primarily by any other Borrower (an “Accommodation Payment”), then
the Borrower making such Accommodation Payment shall be entitled to contribution
and indemnification from, and be reimbursed by, each of the other Borrowers in
an amount, for each of such other Borrowers, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Borrowers. As of any date of determination, the “Allocable
Amount” of each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of Section
101 (31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer
Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.
10.23 No Strict Construction.
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
10.24 Attachments.
The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.
[Remainder of page intentionally left blank]

 

S-131



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

           
Borrowers:

A.C. MOORE INCORPORATED
as Lead Borrower and a Borrower
      By:   /s/ Rodney B. Schriver         Name:   Rodney B. Schriver       
Title:   Vice President   

 

S-132



--------------------------------------------------------------------------------



 



           
Guarantors:

A.C. MOORE ARTS & CRAFTS, INC.
      By:   /s/ Rodney B. Schriver         Name:   Rodney B. Schriver       
Title:   Vice President     
MOORESTOWN FINANCE, INC.
      By:   /s/ Rodney B. Schriver         Name:   Rodney B. Schriver       
Title:   Vice President     
BLACKWOOD ASSETS, INC.
      By:   /s/ Rodney B. Schriver         Name:   Rodney B. Schriver       
Title:   Vice President   

 

S-133



--------------------------------------------------------------------------------



 



            Agents:

WELLS FARGO RETAIL FINANCE, LLC,
as Administrative Agent and Collateral Agent
      By:   /s/ Cory Loftus         Name:   Cory Loftus        Title:   Vice
President   

 

S-134



--------------------------------------------------------------------------------



 



            Lenders:

WELLS FARGO RETAIL FINANCE, LLC,
as Lender and Swing Line Lender
      By:   /s/ Cory Loftus         Name:   Cory Loftus        Title:   Vice
President   

 

S-135



--------------------------------------------------------------------------------



 



EXHIBIT A

Form of Committed Loan Notice
COMMITTED LOAN NOTICE
Date:                                         ,                     
To:   Wells Fargo Retail Finance, LLC, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of January 15, 2009
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”), by and among (i) A.C. MOORE INCORPORATED, a Virginia
corporation (in such capacity, the “Lead Borrower”), as agent for the Borrowers
from time to time party thereto (individually, a “Borrower” and, collectively
with the Lead Borrower, the “Borrowers”), (ii) the Borrowers, (iii) the
Guarantors from time to time party thereto (individually, a “Guarantor” and,
collectively, the “Guarantors”), (iv) the Lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), and
(v) WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent
and Swing Line Lender. Capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement.
The Lead Borrower hereby requests a [Committed Borrowing]1[conversion of Loans
from one Type to the other] [continuation of LIBO Rate Loans]:
1. On                                                              (a Business
Day)2
2. In the amount of $                                        3
3. Comprised of [Base Rate] [LIBO Rate] Loans (Type of Loan)4
 

      1  
A Borrowing must be a borrowing consisting of simultaneous Loans of the same
Type and, in the case of LIBO Rate Loans, must have the same Interest Period.
  2  
Each notice of a Committed Borrowing must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of LIBO Rate Loans, any conversion to, or continuation of,
LIBO Rate Loans or any conversion of LIBO Rate Loans to Base Rate Loans, and
(ii) one Business Day prior to the requested date of any Borrowing of Base Rate
Loans (except that the Administrative Agent may in its sole discretion accept
later notice in respect of the initial Credit Extension on the Closing Date).
  3  
Each Committed Borrowing of, conversion to, or continuation of, LIBO Rate Loans
must be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof, and, except as provided in Sections 2.03(c) and 2.04(c) of the
Credit Agreement, each Borrowing of, or conversion to, Base Rate Loans must be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.
  4  
Loans may be either Base Rate Loans or LIBO Rate Loans. If the Type of Loan is
not specified, then the applicable Loan will be made as a Base Rate Loan.

 

 



--------------------------------------------------------------------------------



 



4. For LIBO Rate Loans: with an Interest Period of                      months5
The Lead Borrower hereby represents and warrants (for itself and on behalf of
the other Borrowers) that (a) the [Committed Borrowing] [conversion of Loans
from one Type to the other] [continuation of LIBO Rate Loans] requested herein
complies with the provisions of Section 2.02 of the Credit Agreement and (b) if
requesting a Committed Borrowing (rather than a conversion of Loans from one
Type to the other or a continuation of LIBO Rate Loans), the conditions
specified in Sections 4.02(a), 4.02(b), 4.02(d), 4.02(e), and 4.02(g) of the
Credit Agreement have been satisfied on and as of the date of the applicable
Committed Borrowing.

              A.C. MOORE INCORPORATED     as Lead Borrower
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 

      5  
The Lead Borrower may request a Borrowing of LIBO Rate Loans with an Interest
Period of one, two or three months. If no election of Interest Period is
specified, then the Lead Borrower will be deemed to have specified an Interest
Period of one month.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B

Form of Swing Line Loan Notice
SWING LINE LOAN NOTICE
Date:                                         ,                     

To:  
Wells Fargo Retail Finance, LLC, as Swing Line Lender
Wells Fargo Retail Finance, LLC, as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of January 15, 2009
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”), by and among (i) A.C. MOORE INCORPORATED, a Virginia
corporation (in such capacity, the “Lead Borrower”), as agent for the Borrowers
from time to time party thereto (individually, a “Borrower” and, collectively
with the Lead Borrower, the “Borrowers”), (ii) the Borrowers, (iii) the
Guarantors from time to time party thereto (individually, a “Guarantor” and,
collectively, the “Guarantors”), (iv) the Lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), and
(v) WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent
and Swing Line Lender. Capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement.
The Lead Borrower hereby requests a Swing Line Borrowing:
1. On                                                              (a Business
Day)1
2. In the amount of $                                        2
The Lead Borrower (for itself and on behalf of the other Borrowers) hereby
represents and warrants that the Swing Line Borrowing requested herein complies
with the provisions of Section 2.04 of the Credit Agreement.

              A.C. MOORE INCORPORATED,     as Lead Borrower
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 

      1  
Each notice of a Swing Line Borrowing must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the requested date of
any Swing Line Borrowing.
  2  
Each Swing Line Borrowing shall be for an amount no less than $100,000.

 

 



--------------------------------------------------------------------------------



 



COMMITTED LOAN NOTE

      $60,000,000.00   January 15, 2009

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of WELLS FARGO RETAIL FINANCE, LLC (hereinafter, with any subsequent
holders, the “Lender”), at One Boston Place, 19th Floor, Boston, Massachusetts
02108, the principal sum of SIXTY MILLION DOLLARS ($60,000,000.00), or, if less,
the aggregate unpaid principal balance of Loans made by the Lender to or for the
account of any Borrower pursuant to the Credit Agreement dated as of January 15,
2009 (as amended, modified, supplemented or restated and in effect from time to
time, the “Credit Agreement”) by and among (i) A.C. MOORE INCORPORATED, a
Virginia corporation (in such capacity, the “Lead Borrower”), as agent for the
Borrowers from time to time party thereto (individually, a “Borrower” and,
collectively with the Lead Borrower, the “Borrowers”), (ii) the Borrowers,
(iii) the Guarantors from time to time party thereto (individually, a
“Guarantor” and, collectively, the “Guarantors”), (iv) the Lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”),
and (v) Wells Fargo Retail Finance, LLC, as Administrative Agent, Collateral
Agent and Swing Line Lender, with interest at the rate and payable in the manner
stated therein.
This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Administrative Agent’s books and records concerning the Loans, the accrual
of interest thereon, and the repayment of such Loans, shall, absent manifest
error, be prima facie evidence of the indebtedness to the Lender hereunder.
No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.
Each Borrower, and each endorser of this Note, waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder hereof.
Each Borrower assents to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by any Agent
and/or the Lender with respect to this Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Note.

 

 



--------------------------------------------------------------------------------



 



This Note shall be binding upon each Borrower, and each endorser hereof, and
upon their respective successors, assigns, and representatives, and shall inure
to the benefit of the Lender and its successors, endorsees, and permitted
assigns.
The liabilities of each Borrower, and of any endorser of this Note, are joint
and several, provided, however, the release by any Agent or the Lender of any
one or more such Persons shall not release any other Person obligated on account
of this Note. Each reference in this Note to any Borrower, and any endorser, is
to such Person individually and also to all such Persons jointly. No Person
obligated on account of this Note may seek contribution from any other Person
also obligated unless and until all of the Obligations have been paid in full in
cash.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE
BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE.
EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon.

 

2



--------------------------------------------------------------------------------



 



EACH BORROWER, EACH ENDORSER, AND THE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH BORROWER AND THE LENDER, BY ITS ACCEPTANCE HEREOF,
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS NOTE BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.
[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrowers have each caused this Note to be duly executed
as of the date set forth above.

              Borrower:
 
            A.C. MOORE INCORPORATED
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Signature Page to Committed Loan Note

 

 



--------------------------------------------------------------------------------



 



SWING LINE LOAN NOTE

      $7,500,000.00   January 15, 2009

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of WELLS FARGO RETAIL FINANCE, LLC (hereinafter, with any subsequent
holders, the “Lender”), at One Boston Place, 19th Floor, Boston, Massachusetts
02108, the principal sum of SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS
($7,500,000.00), or, if less, the aggregate unpaid principal balance of Loans
made by the Lender to or for the account of any Borrower pursuant to the Credit
Agreement dated as of January 15, 2009 (as amended, modified, supplemented or
restated and in effect from time to time, the “Credit Agreement”) by and among
(i) A.C. MOORE INCORPORATED, a Virginia corporation (in such capacity, the “Lead
Borrower”), as agent for the Borrowers from time to time party thereto
(individually, a “Borrower” and, collectively with the Lead Borrower, the
“Borrowers”), (ii) the Borrowers, (iii) the Guarantors from time to time party
thereto (individually, a “Guarantor” and, collectively, the “Guarantors”),
(iv) the Lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”), and (v) Wells Fargo Retail Finance, LLC, as
Administrative Agent, Collateral Agent and Swing Line Lender, with interest at
the rate and payable in the manner stated therein.
This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Administrative Agent’s books and records concerning the Loans, the accrual
of interest thereon, and the repayment of such Loans, shall, absent manifest
error, be prima facie evidence of the indebtedness to the Lender hereunder.
No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.
Each Borrower, and each endorser of this Note, waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder hereof.
Each Borrower assents to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by any Agent
and/or the Lender with respect to this Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Note.

 

 



--------------------------------------------------------------------------------



 



This Note shall be binding upon each Borrower, and each endorser hereof, and
upon their respective successors, assigns, and representatives, and shall inure
to the benefit of the Lender and its successors, endorsees, and permitted
assigns.
The liabilities of each Borrower, and of any endorser of this Note, are joint
and several, provided, however, the release by any Agent or the Lender of any
one or more such Persons shall not release any other Person obligated on account
of this Note. Each reference in this Note to any Borrower, and any endorser, is
to such Person individually and also to all such Persons jointly. No Person
obligated on account of this Note may seek contribution from any other Person
also obligated unless and until all of the Obligations have been paid in full in
cash.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE
BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE.
EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon.

 

2



--------------------------------------------------------------------------------



 



EACH BORROWER, EACH ENDORSER, AND THE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH BORROWER AND THE LENDER, BY ITS ACCEPTANCE HEREOF,
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS NOTE BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.
[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrowers have each caused this Note to be duly executed
as of the date set forth above.

              Borrower:
 
            A.C. MOORE INCORPORATED
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Signature Page to Swing Line Loan Note

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Compliance Certificate
COMPLIANCE CERTIFICATE
Date of Certificate:                                         
To:   Wells Fargo Retail Finance, LLC, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of January 15, 2009
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”), by and among (i) A.C. MOORE INCORPORATED, a Virginia
corporation (in such capacity, the “Lead Borrower”), as agent for the Borrowers
from time to time party thereto (individually, a “Borrower” and, collectively
with the Lead Borrower, the “Borrowers”), (ii) the Borrowers, (iii) the
Guarantors from time to time party thereto (individually, a “Guarantor” and,
collectively, the “Guarantors”), (iv) the Lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), and
(v) WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent
and Swing Line Lender. Capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement.
The undersigned, in his capacity as a duly authorized and acting Responsible
Officer of the Lead Borrower, hereby certifies on behalf of the Lead Borrower
and each of the other Loan Parties as of the date hereof the following:

1.  
No Defaults or Events of Default.

  (a)  
Since                      (the date of the last similar certification), and
except as set forth in Appendix I, no Default or Event of Default has occurred.

  (b)  
If a Default or Event of Default has occurred since                      (the
date of the last similar certification), the Loan Parties have taken or propose
to take those actions with respect to such Default or Event of Default as
described on said Appendix I.

2.  
Inventory Book Value Calculations. Attached hereto as Appendix II are reasonably
detailed calculations demonstrating compliance with the “Inventory Book Value”
covenant contained in Section 7.16 of the Credit Agreement.



 

-1-



--------------------------------------------------------------------------------



 



3.  
Rent, Taxes and Insurance.

  (a)  
Except as set forth on Appendix III, (i) all rent owing under the Leases (other
than common area or other charges not constituting base rent that are the
subject of a good faith dispute or are under review by the Loan Parties), and
all obligations and liabilities in respect of Taxes, have been timely paid,
(ii) no Loan Party has received notice that any material obligations or
liabilities with respect to utilities have not been timely paid, and (iii) no
Loan Party has received notice that any obligations or liabilities in respect of
insurance premiums have not been timely paid.

  (b)  
Appendix III describes the details of all past due payments (if any) and the
steps (if any) being taken or contemplated by the Loan Parties to be taken on
account thereof. Copies of any related default, cure or late notices concerning
any obligations have been enclosed herewith.

4.  
Intellectual Property. Since                      (the date of the last similar
certification), and except as set forth in Appendix IV, no Loan Party has
acquired any additional Intellectual Property. If any Loan Party has acquired
any additional Intellectual Property (of the type that is required to be
disclosed on Exhibit A, B and/or C, as applicable, to the Intellectual Property
Security Agreement) since                      (the date of the last similar
certification), such Loan Party shall deliver to the Collateral Agent an updated
Exhibit A, B and/or C (as applicable) to the Intellectual Property Security
Agreement as required pursuant to Section 5(a) thereof.

5. Financial Statements.
[Use following paragraph (a) for fiscal year-end financial statements]

  (a)  
Attached hereto as Appendix V are the audited financial statements of the Lead
Borrower and its Subsidiaries required by Section 6.01(a) of the Credit
Agreement for the Fiscal Year ending                     , and the related
Consolidated statements of income or operations and Shareholders’ Equity and the
related Consolidated statement of cash flows for such Fiscal Year, accompanied
by a report and unqualified opinion of Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Administrative Agent
(it being agreed that PriceWaterhouseCoopers is acceptable), which report and
opinion has been prepared in accordance with the requirements of Section 6.01(a)
of the Credit Agreement.

[Use following paragraph (b) for fiscal quarter-end financial statements]

  (b)  
Attached hereto as Appendix V are the unaudited financial statements of the Lead
Borrower and its Subsidiaries required by Section 6.01(b) of the Credit
Agreement for the Fiscal Quarter ending                     , and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flow for respect to such Fiscal Quarter and for the portion of the Lead
Borrower’s Fiscal Year then ended, in accordance with the requirements of
Section 6.01(b) of the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------



 



[Use following paragraph (c) for fiscal month-end financial statements]

  (c)  
Attached hereto as Appendix V are the unaudited financial statements of the Lead
Borrower and its Subsidiaries required by Section 6.01(c) of the Credit
Agreement for the Fiscal Month ending                     , and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flow for respect to such Fiscal Month and for the portion of the Lead Borrower’s
Fiscal Year then ended, in accordance with the requirements of Section 6.01(c)
of the Credit Agreement.

6.  
No Material Accounting Changes, Etc.

  (a)  
The financial statements furnished to the Administrative Agent for the [Fiscal
Year/Fiscal Quarter/Fiscal Month] ending                      were prepared in
accordance with GAAP and present fairly in all material respects the financial
condition, results of operations and cash flows of the Lead Borrower and its
Subsidiaries, as of the end of the period(s) covered, subject only to, with
respect to the monthly financial statements, normal year-end audit adjustments
and the absence of footnotes.

  (b)  
Except as set forth in Appendix VI, there has been no change in GAAP used in the
preparation of the financial statements furnished to the Administrative Agent
for the [Fiscal Year/Fiscal Quarter/Fiscal Month] ending                     .
If any such change has occurred, a statement of reconciliation conforming such
financial statements to GAAP is attached hereto in Appendix VI.

7.  
Management Analysis. Attached hereto as Appendix VII is a copy of the discussion
and analysis prepared by the management of the Lead Borrower with respect to the
financial statements delivered herewith, provided, however, a copy of such
discussion and analysis shall not be required in connection with the delivery of
monthly financial statements in accordance with the requirements of
Section 6.01(c) of the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, a duly authorized and acting Responsible Officer of the Lead
Borrower, on behalf of the Lead Borrower and each of the other Loan Parties, has
duly executed this Compliance Certificate as of
                                        , 20  _____.

              Lead Borrower:
 
            A.C. MOORE INCORPORATED
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 

-4-



--------------------------------------------------------------------------------



 



APPENDIX I
Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof.]

 

-5-



--------------------------------------------------------------------------------



 



APPENDIX II

 

-6-



--------------------------------------------------------------------------------



 



APPENDIX III
Except as set forth below, (i) all rent owing under the Leases (other than
common area or other charges not constituting base rent that are the subject of
a good faith dispute or are under review by the Loan Parties), and all
obligations and liabilities in respect of Taxes, have been timely paid, (ii) no
Loan Party has received notice that any material obligations or liabilities with
respect to utilities have not been timely paid, and (iii) no Loan Party has
received notice that any obligations or liabilities in respect of insurance
premiums have not been timely paid. [If any such obligations and liabilities of
the Loan Parties have not been timely paid, the following describes the details
of all past due payments (if any) and the steps (if any) being taken or
contemplated by the Loan Parties to be taken on account thereof.]

 

-7-



--------------------------------------------------------------------------------



 



APPENDIX IV

 

-8-



--------------------------------------------------------------------------------



 



APPENDIX V

 

-9-



--------------------------------------------------------------------------------



 



APPENDIX VI

 

-10-



--------------------------------------------------------------------------------



 



APPENDIX VII

 

-11-



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Borrowing Base Certificate
Credit card receivables:
Credit Card Receivables Availability
Inventory:
Beginning inventory
Ending Inventory
Eligible Inventory
Advance rate
Inventory Availability
Less Availability reserves:
Total Availability Reserves
Minimum Excess Availability Covenant

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Assignment and Assumption
ASSIGNMENT AND ASSUMPTION
Reference is made to the Credit Agreement, dated as of January 15, 2009 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”), by and among (i) A.C. MOORE INCORPORATED, a Virginia
corporation (in such capacity, the “Lead Borrower”), as agent for the Borrowers
from time to time party thereto (individually, a “Borrower” and, collectively
with the Lead Borrower, the “Borrowers”), (ii) the Borrowers, (iii) the
Guarantors from time to time party thereto (individually, a “Guarantor” and,
collectively, the “Guarantors”), (iv) the Lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), and
(v) WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent
and Swing Line Lender. Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
                                                             (the “Assignor”)
and                                          (the “Assignee”) agree as follows:

1.  
The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, that interest in and to the Assignor’s
rights and obligations as a Lender under the Credit Agreement as of the date
hereof (including, without limitation, such interest in each of the Assignor’s
outstanding Commitments, if any, and the Loans (and related Obligations) owing
to it) specified in Section 1 of Schedule I hereto. After giving effect to such
sale and assignment, the Assignor’s and the Assignee’s Commitments and the
amount of the Loans owing to the Assignor and the Assignee and the amount of
Letters of Credit participated in by the Assignor and the Assignee will be as
set forth in Section 2 of Schedule I hereto.

2.  
The Assignor: (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Liens and that it is legally authorized to enter into this
Assignment and Assumption; (b) makes no representation or warranty and assumes
no responsibility with respect to (i) any statements, warranties or
representations made in, or in connection with, the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto, or (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto; and (d) confirms, in the case of an Assignee who is not a Lender, an
Affiliate of a Lender, or an Approved Fund, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the Assignor subject to this Assignment and Assumption, is not less
than $10,000,000.00, or, if less, the entire remaining amount of the Assignor’s
Commitment and the Loans at any time owing to it, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

1



--------------------------------------------------------------------------------



 



3.  
The Assignee: (a) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 6.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption; (b) agrees that it will, independently and without reliance upon any
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(c) appoints and authorizes the Agents to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement as are delegated
to the Agents by the terms thereof, together with such powers as are reasonably
incidental thereto; (d) agrees that it will perform in accordance with their
terms all of the obligations which, by the terms of the Credit Agreement, are
required to be performed by it as a Lender; (e) specifies as its lending office
(and address for notices) the office set forth beneath its name on the signature
pages hereof; (f) agrees that, if the Assignee is a Foreign Lender entitled to
an exemption from, or reduction of, withholding tax under the law of the
jurisdiction in which any Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, the Assignee shall deliver to the Lead
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) whichever of the following is applicable: (i) duly
completed copies of Internal Revenue Service Form W-8BEN claiming eligibility
for benefits of an income tax treaty to which the United States is a party,
(ii) duly completed copies of Internal Revenue Service Form W-8ECI, (iii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (A) a certificate to the effect that
such Foreign Lender is not (1) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrowers within
the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN, or (iv) any other form
prescribed by applicable Law as a basis for claiming exemption from, or a
reduction in, United States Federal withholding tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Lead Borrower to determine the withholding or deduction required to
be made; and (g) represents and warrants that it is an Eligible Assignee.

4.  
Following the execution of this Assignment and Assumption by the Assignor and
the Assignee, it will be delivered, together with a processing and recordation
fee in the amount, if any, required as set forth in Section 10.06 to the Credit
Agreement, to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date of this Assignment and Assumption shall
be the date of acceptance thereof by the Administrative Agent, unless otherwise
specified on Schedule I hereto (the “Effective Date”).

 

2



--------------------------------------------------------------------------------



 



5.  
Upon such acceptance and recording by the Administrative Agent and, to the
extent required by Section 10.06(b)(iii) of the Credit Agreement, consent by the
Administrative Agent, the Lead Borrower, the L/C Issuer and/or the Swing Line
Lender, as applicable (such consent not to be unreasonably withheld or delayed),
from and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned by this Assignment
and Assumption, shall have the rights and obligations of a Lender under the
Credit Agreement, and (b) the Assignor shall, to the extent of the interest
assigned by this Assignment and Assumption, be released from its obligations
under the Credit Agreement.

6.  
Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and fees with respect thereto)
to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

7.  
This Assignment and Assumption shall be governed by, and be construed in
accordance with, the laws of the State of New York.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

              [ASSIGNOR]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            [ASSIGNEE]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Lending Office (and address for notices):
 
            [Address]

Accepted this  _____ day
of                     ,  _____:

          WELLS FARGO RETAIL FINANCE, LLC as Administrative Agent
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

4



--------------------------------------------------------------------------------



 



Acknowledged and, to the extent required by Section 10.06(b)(i)(B) or
Section 10.06(b)(iii) of the Credit Agreement, consented to, this  _____  day of
                    ,                     :
ADMINISTRATIVE AGENT:

          WELLS FARGO RETAIL FINANCE, LLC
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

5



--------------------------------------------------------------------------------



 



Acknowledged and, to the extent required by Section 10.06(b)(i)(B) or
Section 10.06(b)(iii) of the Credit Agreement, consented to, this  _____  day of
                    ,                     :
LEAD BORROWER:

          A.C. MOORE INCORPORATED
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

6



--------------------------------------------------------------------------------



 



Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this  _____  day of                     ,
                    :
L/C ISSUER:

          WELLS FARGO BANK, N.A.
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

7



--------------------------------------------------------------------------------



 



Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this  _____  day of                     ,
                    :
SWING LINE LENDER:

          WELLS FARGO RETAIL FINANCE, LLC
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

8



--------------------------------------------------------------------------------



 



Schedule I
to
Assignment and Assumption

Section 1.  
Percentage/Amount of Commitments/Loans/Letters of Credit Assigned by Assignor to
Assignee.

         
Applicable Percentage assigned by Assignor:
                         %
 
       
Commitment assigned by Assignor:
  $                                           
 
       
Aggregate Outstanding Principal Amount of Loans assigned by Assignor:
  $                                           
 
       
Aggregate Participations assigned by Assignor in L/C Obligations:
  $                                           

Section 2.  
Percentage/Amount of Commitments/Loans/Letters of Credit Held by Assignor and
Assignee after giving effect to Assignment and Assumption.

         
Assignor’s Applicable Percentage
                         %
 
       
Assignee’s Applicable Percentage:
                         %
 
       
Assignor’s Commitment:
  $                                           
 
       
Assignee’s Commitment:
  $                                           
 
       
Aggregate Outstanding Principal Amount of Loans Owing to Assignor:
  $                                           
 
       
Aggregate Outstanding Principal Amount of Loans Owing to Assignee:
  $                                           
 
       
Aggregate Participations by Assignor in L/C Obligations:
  $                                           
 
       
Aggregate Participations by Assignee in L/C Obligations:
  $                                           

Section 3.

         
Effective Date:
                                            ,                       

 

9



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Credit Card Notification
CREDIT CARD NOTIFICATION
PREPARE ON BORROWER/LOAN PARTY LETTERHEAD — ONE FOR EACH PROCESSOR
January ___, 2009

          To:   [Name and Address of Credit Card Processor]     (the
“Processor”)
 
       
 
  Re:   A.C. Moore Incorporated
Security Agreement — Assignment of Credit Card Receivables

Dear Sir/Madam:
A.C. MOORE INCORPORATED, a Virginia (the “Company”), among others, have recently
entered into a new credit facility with WELLS FARGO RETAIL FINANCE, LLC, as
agent for certain lenders (the “Secured Party”). In accordance with the terms of
that credit facility, the Company and its Subsidiaries granted to Secured Party
a security interest in substantially all of the Company’s and its Subsidiaries’
now owned or hereafter acquired personal property, including, without
limitation, all rights of the Company to receive payments in respect of credit
or charge card sales (“Card Sales”) processed or otherwise paid by [Name of
Credit Card Processor] (the “Processor”) to the Company pursuant to that certain
[Title of Credit Card Processing Agreement] between the Processor and the
Company in effect as of the date hereof (the “Agreement”).
Pursuant to the facility and in connection with the security interest granted to
the Secured Party in the Company’s rights to receive payments in respect of the
Card Sales, the Company has agreed that Secured Party shall have the right to
directly collect all amounts due to the Company from the Processor. In
furtherance thereof, the Company is obligated to arrange for the proceeds of
Card Sales to be routed by the Processor to a deposit account under the control
of the Secured Party, regardless of the account routing instructions that are
presently in place. Accordingly, by this letter the Company and the Secured
Party instruct the Processor to route, no less frequently than daily, all
proceeds of Card Sales and any other amounts due to the Company from the
Processor to the following deposit account (the “Account”):
Wachovia Bank N.A.
Charlotte, North Carolina
ABA # 021-200-025
Account No. [                    ]
For Credit to the Account of: A.C. Moore Incorporated

 

1



--------------------------------------------------------------------------------



 



All payments under the Agreement should continue to be made to the Account and
to no other account unless and until you receive written notification from
Secured Party.
The Company acknowledges and agrees that, except as expressly set forth herein,
all of the terms of the Agreement continue to be in full force and effect.
The Company will indemnify and hold harmless Processor from any and all
liabilities, claims, demands, actions or judgments, including but not limited to
attorneys’ fees, arising out of or resulting from the acts or omissions of the
Processor, its employees, officers or agents in complying with the terms of this
letter agreement.
The Company and the Secured Party appreciate the Processor’s anticipated
cooperation and assistance in effectuating this change. Should you have any
questions concerning this matter, please do not hesitate to contact the Company
or the Secured Party at:
A.C. Moore Incorporated
                                        
                                        
Attention:                     
Phone: (___) __-___
 
Wells Fargo Retail Finance, LLC
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Treasury Department
Phone: (617) 624-4400

              Very truly yours,
 
            WELLS FARGO RETAIL FINANCE, LLC
    (“Secured Party”)
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            A.C. MOORE INCORPORATED
    (“Company”)
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 

2



--------------------------------------------------------------------------------



 



EXHIBIT H
Form of DDA Notification
PREPARE ON OBLIGOR LETTERHEAD — ONE FOR EACH DEPOSITORY
January __, 2009

          To:   [Name and Address of Bank]
 
       
 
  Re:   [                                                               ]
The Account Numbers referenced on Exhibit A annexed hereto

Dear Sir/Madam:
This letter relates to the Account Numbers referenced on Exhibit A annexed
hereto and any other depository account(s) (collectively the “Account”) which
[                                        ], a
[                                        ] with offices at
[                                         ] (the “Obligor”), now or hereafter
maintains with you. The term “Account” shall also mean any certificates of
deposit, investments, or other evidence of indebtedness heretofore or hereafter
issued by you to or for the account of the Obligor.
Under various agreements by and between, among others, the Obligor and Wells
Fargo Retail Finance, LLC, a Delaware limited liability company having an office
at One Boston Place, 19th Floor, Boston, Massachusetts 02108, as collateral
agent (in such capacity, herein the “Collateral Agent”) for its own benefit and
the benefit of a syndicate of lenders and certain other credit parties (the
“Credit Parties”), the Obligor has granted to the Collateral Agent (for its own
benefit and the benefit of the Credit Parties) security interests in and to,
among other things, the Obligor’s accounts, accounts receivable, inventory, and
proceeds therefrom, including, without limitation, the proceeds now or hereafter
deposited in the Account or evidenced thereby. Consequently, the present and all
future contents of the Account constitute the Collateral Agent’s collateral.
Until you receive written notification from the Collateral Agent that the
interest of the Collateral Agent and the other Credit Parties in the Accounts
has been terminated, all funds from time to time on deposit in each of the
Accounts, net of such minimum balance not to exceed $10,000.00, shall be
transferred no less frequently than daily only as follows:
(a) By ACH, Depository Transfer Check, or Electronic Depository Transfer to:
Wachovia Bank, N.A.
ABA #
Account No. 
Re: A.C. Moore Inc.
or
(b) As you may be otherwise instructed from time to time in writing by an
officer of the Collateral Agent.

 

1



--------------------------------------------------------------------------------



 



Upon request of the Collateral Agent, a copy of each statement issued with
respect to the Account should be provided to the Collateral Agent at the
following addresses (which address may be changed upon seven (7) days’ written
notice given to you by the Collateral Agent):
Wells Fargo Retail Finance, LLC
One Boston Place, 19th Floor
Boston, Massachusetts 02108
Attention: Cory Loftus
Re: A.C. Moore Incorporated
You shall be fully protected in acting on any order or direction by the
Collateral Agent respecting the Accounts without making any inquiry whatsoever
as to the Collateral Agent’s right or authority to give such order or direction
or as to the application of any payment made pursuant thereto. Nothing contained
herein is intended to, nor shall it be deemed to, modify the rights and
obligations of the Obligor and the Collateral Agent under the terms of the loan
arrangement and the loan documents executed in connection therewith between,
among others, the Obligor and the Collateral Agent.
This letter may be amended only by notice in writing signed by the Obligor and
an officer of the Collateral Agent and may be terminated solely by written
notice signed by an officer of the Collateral Agent.
[Signature page follows]

 

2



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
                [                                        ], as Obligor
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

cc:     Wells Fargo Retail Finance, LLC
Signature Page to DDA Notification

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Accounts

[See attached]
Signature Page to DDA Notification

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I

Form of Joinder Agreement
JOINDER AGREEMENT
This JOINDER AGREEMENT (this “Joinder”) is made as of
                                        , by and among:
                                        , a                        
                  (the “New [Borrower/Guarantor]”), with its principal executive
offices at                                         ; and
WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent and Collateral Agent;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
W I T N E S S E T H :
A. Reference is made to a certain Credit Agreement, dated as of January 15, 2009
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”), by and among (i) A.C. MOORE INCORPORATED, a Virginia
corporation (in such capacity, the “Lead Borrower”), as agent for the Borrowers
from time to time party thereto, (ii) the Borrowers (individually, an “Existing
Borrower” and, collectively with the Lead Borrower, the “Existing Borrowers”),
(iii) the Guarantors from time to time party thereto (the “Existing
Guarantors”), (iv) the Lenders from time to time party thereto (individually, a
“Lender” and, collectively, the “Lenders”), and (v) Wells Fargo Retail Finance,
LLC, as Administrative Agent, Collateral Agent and Swing Line Lender. All
capitalized terms used herein, and not otherwise defined herein, shall have the
meanings assigned to such terms in the Credit Agreement.
B. The New [Borrower/Guarantor] desires to become a party to, and be bound by
the terms of, the Credit Agreement and the other Loan Documents in the same
capacity and to the same extent as the Existing [Borrowers/Guarantors]
thereunder.
C. Pursuant to the terms of the Credit Agreement, in order for the New
[Borrower/Guarantor] to become party to the Credit Agreement and the other Loan
Documents as provided herein, the New [Borrower/Guarantor] and the Existing
Borrowers and Existing Guarantors are required to execute this Joinder.

 

1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.  
Joinder and Assumption of Obligations. Effective as of the date of this Joinder,
the New [Borrower/Guarantor] hereby acknowledges that the New
[Borrower/Guarantor] has received and reviewed a copy of the Credit Agreement
and the other Loan Documents, and hereby:

  (a)  
joins in the execution of, and becomes a party to, the Credit Agreement and the
other Loan Documents as a [Borrower/Guarantor] thereunder, as indicated with its
signature below;

  (b)  
covenants and agrees to be bound by all covenants, agreements, liabilities and
acknowledgments of a [Borrower/Guarantor] under the Credit Agreement and the
other Loan Documents as of the date hereof (other than covenants, agreements,
liabilities and acknowledgments that relate solely to an earlier date), in each
case, with the same force and effect as if such New [Borrower/Guarantor] was a
signatory to the Credit Agreement and the other Loan Documents and was expressly
named as a [Borrower/Guarantor] therein;

  (c)  
makes all representations, warranties, and other statements of a
Borrower/Guarantor] under the Credit Agreement and the other Loan Documents, as
of the date hereof (other than representations, warranties and other statements
that relate solely to an earlier date), in each case, with the same force and
effect as if such New [Borrower/Guarantor] was a signatory to the Credit
Agreement and the other Loan Documents and was expressly named as a
[Borrower/Guarantor] therein;

  (d)  
assumes and agrees to perform all applicable duties and Obligations of the
Existing [Borrowers/Guarantors] under the Credit Agreement and the other Loan
Documents.

2.  
Supplemental Schedules. To the extent that any changes in any representations,
warranties, and covenants require any amendments to the schedules to the Credit
Agreement or any of the other Loan Documents, such schedules are hereby updated,
as evidenced by any supplemental schedules (if any) annexed to this Joinder.

3.  
Ratification of Loan Documents. Except as specifically amended by this Joinder
and the other documents executed and delivered in connection herewith, all of
the terms and conditions of the Credit Agreement and of the other Loan Documents
shall remain in full force and effect as in effect prior to the date hereof,
without releasing any Loan Party thereunder or Collateral therefor.

 

2



--------------------------------------------------------------------------------



 



4.  
Conditions Precedent to Effectiveness. This Joinder shall not be effective until
each of the following conditions precedent have been fulfilled to the reasonable
satisfaction of the Administrative Agent:

  (a)  
This Joinder shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect.

  (b)  
All action on the part of the New [Borrower/Guarantor] and the other Loan
Parties necessary for the valid execution, delivery and performance by the New
[Borrower/Guarantor] and the other Loan Parties of this Joinder and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof reasonably
satisfactory to the Administrative Agent shall have been provided to the
Administrative Agent.

  (c)  
The New [Borrower/Guarantor] (and each other Loan Party, to the extent requested
by the Administrative Agent) shall each have delivered the following to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent:

  (i)  
Certificate of Legal Existence and Good Standing, if applicable, issued by the
Secretary of the State of its incorporation or organization.

  (ii)  
A certificate of an authorized officer of the due adoption, continued
effectiveness, and setting forth the text, of each corporate resolution adopted
in connection with the assumption of obligations under the Credit Agreement and
the other Loan Documents, and attesting to the true signatures of each Person
authorized as a signatory to any of the Loan Documents, together with true and
accurate copies of all Organization Documents.

  (iii)  
Execution and delivery by the New [Borrower/Guarantor] of the following Loan
Documents:

  a)  
[Joinders to the Notes, as applicable];

  b)  
[Joinder to the Security Documents, as applicable];

  c)  
[Joinder to the Facility Guaranty, as applicable];

  d)  
[Blocked Account Agreement with                     ]; and

  e)  
Such other documents and agreements as the Administrative Agent or the
Collateral Agent may reasonably require.

 

3



--------------------------------------------------------------------------------



 



  (d)  
Upon the request of the Administrative Agent in its sole discretion, the
Administrative Agent shall have received a written legal opinion of the New
[Borrower’s/Guarantor’s] counsel, addressed to the Administrative Agent, the
Collateral Agent and the other Credit Parties, covering such matters relating to
the New [Borrower/Guarantor], the Loan Documents and/or the transactions
contemplated thereby as the Administrative Agent may reasonably request.

  (e)  
The Collateral Agent shall have received all documents and instruments,
including UCC financing statements and Blocked Account Agreements, required by
Law or reasonably requested by the Administrative Agent or the Collateral Agent
to create or perfect the Lien intended to be created under the Security
Documents and all such documents and instruments shall have been so filed,
registered or recorded to the satisfaction of the Administrative Agent.

  (f)  
All reasonable fees and Credit Party Expenses incurred by the Agents and the
other Credit Parties in connection with the preparation and negotiation of this
Joinder and related documents (including the reasonable fees and expenses of
counsel to the Agents) shall have been paid in full by the New
[Borrower/Guarantor].

  (g)  
The Loan Parties shall have executed and delivered to the Agents such additional
documents, instruments, and agreements as the Administrative Agent or the
Collateral Agent may reasonably request.

5.  
Miscellaneous.

  (a)  
This Joinder may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

  (b)  
This Joinder expresses the entire understanding of the parties with respect to
the transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.

  (c)  
Any determination that any provision of this Joinder or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not affect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.

  (d)  
To the extent not paid by the New [Borrower/Guarantor] pursuant to Section 4(f)
above, the Existing Borrowers and Existing Guarantors shall, within ten (10)
Business Days after demand therefor, pay all reasonable fees and other Credit
Party Expenses of the Agents and the other Credit Parties, including, without
limitation, all reasonable attorneys’ fees, in connection with the preparation,
negotiation, execution and delivery of this Joinder and the other documents,
instruments and agreements required pursuant to Section 4 of this Joinder.

 

4



--------------------------------------------------------------------------------



 



  (e)  
The New [Borrower/Guarantor] warrants and represents that the New
[Borrower/Guarantor] is not relying on any representations or warranties of the
Administrative Agent, the Collateral Agent or the other Credit Parties or their
counsel in entering into this Joinder.

  (f)  
THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

              New [Borrower/Guarantor]:
 
            [                                        ]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Administrative Agent:
 
            WELLS FARGO RETAIL FINANCE, LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Collateral Agent:
 
            WELLS FARGO RETAIL FINANCE, LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 

6



--------------------------------------------------------------------------------



 



Acknowledged and Agreed:
Existing Borrower:

          A.C. MOORE INCORPORATED
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        Existing Guarantors:
 
        A.C. MOORE ARTS & CRAFTS, INC.
 
       
By:
       
 
 
 
Name:    
 
  Title    
 
        MOORESTOWN FINANCE, INC.
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        BLACKWOOD ASSETS, INC.
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

7



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULES

     
1.01
  Borrowers
1.02
  Guarantors
2.01
  Commitments and Applicable Percentages
2.03
  Letters of Credit
5.01
  Loan Parties Organizational Information
5.05
  Material Indebtedness
5.06
  Litigation
5.08(b)(1)
  Owned Real Estate
5.08(b)(2)
  Leased Real Estate
5.09
  Environmental Matters
5.10
  Insurance
5.13
  Subsidiaries, Other Equity Investments, Equity Interests in the Borrower
5.17
  Intellectual Property Matters
5.18
  Labor Matters
5.21(a)
  DDA’s
5.21(b)
  Credit Card Arrangements
5.24
  Material Contracts
6.02
  Financial and Collateral Guarantors
7.01
  Existing Liens
7.02
  Existing Investments
7.03
  Existing Indebtedness
10.02
  Administrative Agent’s Officer; Certain Addresses for Notices

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
Borrowers

1.   A.C. Moore Incorporated

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.02
Guarantors

1.   A.C. Moore Arts & Crafts, Inc.   2.   Moorestown Finance, Inc.   3.  
Blackwood Assets, Inc.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Commitments and Applicable Percentages

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.03
Existing Letters of Credit

1.   Irrevocable Standby Letter of Credit issued January 26, 2004 in the face
amount of $700,000 (as has been amended by that certain Amendment to Irrevocable
Standby Letter of Credit dated December 19, 2005 reducing the face amount to
$630,000 and amendment to letter of credit reducing the face amount to
$490,000).

Issuer: Wachovia Bank, National Association
Beneficiary: Jeri Manasses Limited Partnership and Sudley Properties, LLC
Applicant: A.C. Moore Incorporated

2.   Irrevocable Standby Letter of Credit issued January 8, 2008 in the face
amount of $6,450,000.

Issuer: Wachovia Bank, National Association
Beneficiary: The Travelers Indemnity Company
Applicant: A.C. Moore Arts & Crafts, Inc.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.01
Loan Parties Organizational Information

1.   A.C. Moore Incorporated, a Virginia corporation

         
 
  Chief Executive Office:   130 A.C. Moore Dr.
 
      Berlin, NJ 08009

2.   A.C. Moore Arts & Crafts, Inc., a Pennsylvania corporation

         
 
  Chief Executive Office:   130 A.C. Moore Dr.
 
      Berlin, NJ 08009

3.   Moorestown Finance, Inc., a Delaware corporation

         
 
  Chief Executive Office:   103 Foulk Rd. Ste. 202
 
      Wilmington, DE 19803

4.   Blackwood Assets, Inc., a Delaware corporation

         
 
  Chief Executive Office:   103 Foulk Rd. Ste. 202
 
      Wilmington, DE 19803

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.05
Material Indebtedness
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
Litigation
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.08(B)(1)
Owned Real Estate
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.08(B)(2)
Leased Real Estate
FORM OF SCHEDULE
Store Number
Address

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.09
Environmental Matters
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.10
Insurance
FORM OF SCHEDULE
Type of Coverage
Carrier
Policy Number
Policy Period

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
Subsidiaries, Other Equity Investments, Equity Interests in the Borrowers

                                                      Number (%) of            
Issued and   Legal Name,       Authorized   Equity Interests   Legal Name,    
Authorized   Outstanding   Jurisdiction       Equity   of Subsidiary  
Jurisdiction of Inc.     Equity   Equity   of Inc. /       Interests of   held
by Loan   / Formation of Loan Party   Interests   Interests   Formation  
Subsidiaries   Subsidiary   Party   Subsidiary  
A.C. Moore Arts & Crafts, Inc.
  40,000,000 shares of Common Stock / 10,000,000 shares of Preferred Stock  
20,300,801 shares of Common Stock   See Schedule 5.01   A.C. Moore Incorporated
  1,000 shares of Common Stock   1,000 shares of Common Stock   See
Schedule 5.01
 
                           
 
              Moorestown Finance, Inc.   1,000 shares of Common Stock   100
shares of Common Stock (100%)   See Schedule 5.01
 
                           
 
              A.C. Moore Urban Renewal, LLC   N/A   99% membership
interest   A.C. Moore Urban Renewal, LLC — New Jersey
 
                           
Moorestown Finance, Inc.
  1,000 shares of Common Stock   100 shares of Common Stock   See Schedule 5.01
  Blackwood Assets, Inc.   1,000 shares of Common Stock   100 shares of Common
Stock (100%)   See Schedule 5.01
 
                           
A.C. Moore Incorporated
  1,000 shares of Common Stock   1,000 shares of Common Stock   See
Schedule 5.01   A.C. Moore Urban Renewal, LLC   N/A   1% membership interest  
A.C. Moore Urban Renewal, LLC — New Jersey
 
                           
Blackwood Assets, Inc.
  1,000 shares of Common Stock   100 shares of Common Stock   See Schedule 5.01
  None            

 

 



--------------------------------------------------------------------------------



 



Option Plans

1.   1997 Employee, Director and Consultant Stock Option Plan.

2.   Form of Incentive Stock Option Agreement under the 1997 Employee, Director
and Consultant Stock Option Plan.

3.   2002 Stock Option Plan.

4.   Form of Incentive Stock Option/Non-Qualified Option Agreement under the
2002 Stock Option Plan.

5.   2007 Annual Incentive Plan.   6.   2007 Stock Incentive Plan.   7.   Form
of Stock Unit Agreement under the 2007 Stock Incentive Plan.   8.   Form of
Nonqualified Stock Option Agreement under the 2007 Stock Incentive Plan.   9.  
Form of Incentive Stock Option Agreement under the 2007 Stock Incentive Plan.  
10.   Form of Stock Appreciation Rights Agreement under the 2007 Stock Incentive
Plan.   11.   Form of Restricted Stock Agreement under the 2007 Stock Incentive
Plan.   12.   Form of Option Agreement between the Company and Rick A. Lepley.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.17
Intellectual Property Matters
FORM OF SCHEDULE
Trademark
Registration Number
Goods or Services Covered

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.18
Labor Matters
A.C. Moore Arts & Crafts, Inc.

1.   1997 Employee, Director and Consultant Stock Option Plan.

2.   Form of Incentive Stock Option Agreement under the 1997 Employee, Director
and Consultant Stock Option Plan.

3.   2002 Stock Option Plan.

4.   Form of Incentive Stock Option/Non-Qualified Option Agreement under the
2002 Stock Option Plan.

5.   2007 Annual Incentive Plan.   6.   2007 Stock Incentive Plan.   7.   Form
of Stock Unit Agreement under the 2007 Stock Incentive Plan.   8.   Form of
Nonqualified Stock Option Agreement under the 2007 Stock Incentive Plan.   9.  
Form of Incentive Stock Option Agreement under the 2007 Stock Incentive Plan.  
10.   Form of Stock Appreciation Rights Agreement under the 2007 Stock Incentive
Plan.   11.   Form of Restricted Stock Agreement under the 2007 Stock Incentive
Plan.

12.   Employment Agreement, effective as of June 1, 2006, between the Company
and Rick A. Lepley (as amended by the First, Second and Third Amendment to
Employment Agreement).

13.   Form of Option Agreement between the Company and Rick A. Lepley.

14.   Employment Agreement, effective as of July 24, 2006, between the Company
and Amy Rhoades (as amended by the First and Second Amendment to Employment
Agreement).

15.   Letter Agreement, dated November 28, 2007, between the Company and Joseph
A. Jeffries (as amended by the First Amendment).

16.   Form of Special Retention Award Agreement.

17.   Amendment and Restatement, dated as of September 24, 2008, of Employment
Letter, dated as of March 21, 2007, between the Company and Michael G. Zawoysky.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.21(a) and (B)
DDA’s and Credit Card Arrangements
Form of DDA’s — Bank
Account Number
Account type
Credit Card Arrangements — Select Merchant Payment Card Processing Agreement
dated as of December 16, 2003 between A.C. Moore Incorporated and Paymentech,
LLC.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.24
Material Contracts
Agreement of Lease between A.C. Moore Urban Renewal, LLC and A.C. Moore
Incorporated covering the premises generally known as Block 2601, Lot 21.04,
Winslow Township, New Jersey.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
Financial and Collateral Reporting

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
Existing Liens

1.   State Tax Lien filed by the State of Maryland in the Circuit Court for
Baltimore County against A.C. Moore Incorporated and A.C. Moore Arts & Crafts,
Inc. in the amount of $24,400.00 filed on December 12, 2001.

2.   Judgment Lien filed by Seamless Flooring, Inc. in the Court of Common
Please, Bucks County, PA against A.C. Moore Incorporated in the amount of
$36,896 filed on November 29, 2000.

3.   Judgment Lien filed by Christopher M. Coyne in the Delaware County, PA
Prothonotary’s office against A.C. Moore Incorporated in the amount of
$3,051.00.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
Existing Investments

1.   U.S. Bank Trust National Association — Owned by Blackwood Assets, Inc.   2.
  U.S. Bank Trust National Association — Owned by Moorestown Finance, Inc.

3.   Wachovia Bank with Evergreen Investments as Securities Intermediary — Owned
by Moorestown Finance, Inc.

4.   Wachovia Bank with Evergreen Investments as Securities Intermediary — Owned
by Blackwood Assets, Inc.

5.   Investment by A.C. Moore Arts & Crafts, Inc. in A.C. Moore Urban Renewal,
LLC in the approximate amount of $1,000.

6.   Investment by A.C. Moore Incorporated in A.C. Moore Urban Renewal, LLC in
the approximate amount of $29,279,000.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
Existing Indebtedness
Indebtedness of Moorestown Finance, Inc. to A.C. Moore Arts & Crafts, Inc. under
that certain Loan Agreement dated as of March 31, 2007 between Moorestown
Finance, Inc. and A.C. Moore Arts & Crafts, Inc. Revolving debt in the original
principal amount of $150,000,000. Approximate amount outstanding as of the
closing date is $122,000,000.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
Administrative Agent’s Offices; Certain Addresses for Notices
A.C. Moore Incorporated
130 A.C. Moore Drive
Berlin, NJ 08009
Attn: Amy Rhoades, Vice President and General Counsel
With a copy to:
Blank Rome LLP
130 North 18th Street
Philadelphia, PA 19103
Attn: Alan Lieblich

 

 